Resumption of the session
Mr President, I should like to make a brief statement on an incident which occurred this morning at our group meeting. This particular group invited Mrs Andreassen to come and give evidence to us on a matter of technical information about the accounting systems. We found much to our surprise that when we arrived, she had been gagged by the Commission and was not allowed to give any information to either the assembled parliamentarians or the press present.
What a clear majority of our political group would like to ask is whether the Commission can justify under what grounds Mrs Andreassen was gagged from giving us technical information about a substantive item which we need to know about. Perhaps more importantly, how is it that the framework agreement between the Commission and the Parliament does not now allow us as parliamentarians to talk to people about technical matters and how far, therefore, does the Commission reach into our institution? That is for our Bureau to decide and we would like to have clarity on that issue.
It is a matter for the Conference of Presidents and not the Bureau. But Mrs Schreyer is speaking later, if you wish her to deal with this matter then she may - it will be entirely up to her.
Mr President, I have a request to put to the Presidency. If my information is correct, the European Parliament has invited all the previous winners of the Sakharov Prize to Strasbourg to attend the parliamentary sitting.
Would the Presidency of Parliament send an official letter to the Turkish Government to ask them to issue a special pass to Mrs Zana ?
You have the honour of sitting on the Conference of Presidents and that is a matter for the Conference of Presidents. You can write to the President. I am sure you can pick up the telephone and speak to him.
The next item is the debate on the Annual Report of the Court of Auditors for 2001.
Mr President, Secretary-General, ladies and gentlemen, it is my pleasure to be able to present to you today the Annual Report of the European Court of Auditors for 2001.
I have organised my comments into four main sections: firstly, the analysis of budgetary management; secondly, the follow-up given to the Court's previous observations; thirdly, the Statement of Assurance (DAS); and fourthly, the reform of the Commission.
Let us begin with the analysis of the implementation of the budget.
For the second consecutive year there has been a high budgetary surplus, greater than EUR 15 000 million (16% of the final budget). The surplus is due to the cancellation of appropriations caused mainly by the delay in the implementation of structural measures. It would have been appropriate to modify the budget to maintain the balance between the forecast expenditure and revenue.
Another crucial feature of the budgetary management was the low rate of use of payment appropriations in certain areas. In the case of the Structural Funds, percentage of use was less then 70%, the lowest level since 1999.
Delays were also a feature of the implementation of pre-accession aid, especially in the case of the SAPARD programme, where only 9.2% of the appropriations were disbursed. What is more, only EUR 1 million were received by the final beneficiaries of this programme. If the pace of implementation does not pick up, appropriations will have to be cancelled in 2003.
The Commission must continue its effort to clear the accounts by cancelling those commitments which can no longer be implemented. Outstanding commitments amount to EUR 12 000 million in the case of external aid and to nearly 3 000 million in the case of the new pre-accession instruments.
The rate of implementation of the European Development Funds is just as sluggish. After four years, only 30% of appropriations under the 8th EDF have been disbursed.
To conclude, the estimates made for these programmes in terms of implementation and payments need to be more realistic and take account of each country's capacity to absorb aid. This would result in a more accurately calculated and balanced budget.
The Court has analysed the follow-up given to its previous observations. Generally speaking, the Commission has taken appropriate steps to remedy the shortcomings highlighted. For example, outward processing customs arrangements have been simplified, the legislation promoting joint enterprises in the fisheries sector has been improved and tendering procedures under the TACIS programme have been revised.
In other sectors developments have been less satisfactory. This is the case of the system of aid for durum wheat, where deficiencies that the Court pointed out in 1998 are still in evidence and some EUR 450 million are spent unnecessarily every year. This is also true of the Common Market Organisation for sugar, where, despite the 2001 reform, problems of overproduction and high prices persist.
When the Audit Progress Committee starts work, I am certain that the Commission will be able to be more diligent in following up the Court's reports.
Let us now move on to the Statement of Assurance.
It is the opinion of the Court that the accounts for 2001 reliably reflect the revenue and expenditure and the financial situation of the Communities. However, the Report does express some reservations and observations which for the most part concern defects in the accounting system on which the Court has previously remarked.
In its reply to our Report, the Commission acknowledges these shortcomings and undertakes to present a plan to modernise the accounting system before the end of 2002. The Court will examine the conception and implementation of this plan and will keep Parliament informed of its progress.
As in previous years, the Court is of the opinion that the transactions underlying the revenue, commitments and administrative expenditure are legal and regular. Nonetheless, because of the errors that we have highlighted we are unable to provide this assurance in respect of the other payments.
Most errors were detected in payments relating to agricultural policy and structural measures - in other words, in those management areas which the Commission shares with the Member States, and which account for some 80% of the budget. Reducing the frequency of errors will be contingent on significant improvements in the administration and control systems of both the Commission and the Member States.
Take the common agricultural policy, where the declarations submitted by the beneficiaries of subsidies have not improved compared with previous years. The launch of the Integrated Management and Control System has not been completed, and almost half of the Member States have not introduced the bovine identification system, which has been compulsory since 2000.
Other errors are linked to deficiencies in the controls carried out by the Member States (in the case, for example, of olive oil and cotton). The Court's recommendations obviously include the full implementation of the control mechanisms provided for in the Regulations.
As regards structural measures, further erroneous payments were discovered, caused by deficiencies in the control systems and in the Member States' declarations of expenditure. The Court is concerned about national governments' delay in applying the management and control instruments for the new programming period; the inspection units are not operational and there is no independent control of transactions. It recommends that the Commission intensify its checks and systematically turn the findings obtained to account.
In the context of internal policies, which are directly managed by the Commission, examination of the fifth framework programme for research revealed incorrect payments due to the failure of beneficiaries to comply with contract provisions. The Court recommends simplifying the systems for reimbursing expenditure and introducing more effective sanction mechanisms.
The national authorities in the beneficiary countries and non-governmental organisations play a decisive role in the management system for external aid programmes. Examination of the supporting documentation that is available centrally (in Brussels) leads to the conclusion that the Commission has legally and regularly met its commitments and payments.
Nonetheless, the Court has no assurance that these operations were carried out correctly in the beneficiary countries, where the control systems are inadequate and errors have often been detected on the spot. The Commission must work more intensively to transform external aid - where progress has already been made.
To conclude this theme, I should like to open a short parenthesis. In recent months there has been lively debate concerning the Commission's accounting system. This is a good thing, and I hope that the interest thus aroused will help to push through the reforms that the Court has long been advocating. However, in some respects the debate has suffered from a lack of precision and balance. The time has come to introduce some order and draw up an objective map of the situation.
To this end, it should be stressed that, despite certain reservations, the Commission's accounts are reliable. Accordingly, save perhaps in a few specific areas, the figures provided by the budgetary accounts correspond to the actual use made of appropriations. This view is borne out by a rigorous professional auditing effort, in which the Court has invested considerable resources.
Yet this effort has also led the Court to criticise the accounting system. The shortcomings that have been highlighted make it difficult to obtain the better-quality information that is necessary to improve management. I refer, for example, to the deficiencies in the system of accruals accounting when it comes to presenting the state of the Commission's assets and liabilities. For years the Court has been drawing attention to these defects, and at last its observations appear to have elicited some response. Today we are determinedly pressing the Commission to take remedial action. When we meet here again next year we will just as determinedly demand results, which I am confident will be positive. In the meantime, I would ask that the Commission be allowed to concentrate on this task, which is not at all easy.
Let us now deal with what I believe to be a crucial issue in the Report: the reform of the Commission.
2001 was a year of transition which was marked by significant progress, especially in the fields of financial management and internal control. Let us see what the Court's main observations in this respect are.
Firstly, I would like to point out that certain measures are not being introduced within the time limits stipulated. This delay is above all due to an overly ambitious initial timetable, as the Court has already complained. Secondly, the Council has adopted a new Financial Regulation which the Court considers generally appropriate. Despite some remaining unsatisfactory elements, this is a good instrument which will help to improve the administration of Community funds.
For the first time, the Directors-General have drafted activity reports and prepared declarations on the quality of information and internal control. Increasing top managers' accountability in this way is one of the keys to the reform's success. This is a genuine revolution in the Commission's management culture.
We recommend improving the approach to drawing up reports and declarations: presentation dates must be brought forward and guidelines must be issued in more precise terms, avoiding ambiguity, specifying possible observations and reservations and more clearly outlining plans of action. The Commission has summarised the reports and declarations by the Directors-General in a single document which it has submitted to Parliament and the Council. This summary includes a plan of action which aims to remedy the problems that have been identified. The plan should provide more detail on issues such as the monitoring of internal control standards and the reform of SINCOM.
Finally, one aspect of the reform deserves greater attention. I refer to the Member States' management of programmes under what is known as 'shared management'. The Commission is having problems with incorporating concrete measures aimed at checking and improving the effectiveness of these management systems, which account for more than 80% of the budget, into its overall strategy. Solutions urgently need to be found, but the Commission on its own is powerless: it needs the active collaboration of national governments.
I believe that this message provides an appropriate conclusion to my speech.
The reform is progressing positively. The Commission has met its commitment to work hard on improving its administrative and control practices. However, it will take more time to achieve the excellent and exemplary administration we all want to see. It is a laborious process to which all the institutions must contribute their experience.
Each year the Court will analyse the progress made, report on the deficiencies and recommend any measures it considers necessary.
I thank you very much for your attention.
Mr President, Mr President of the Court of Auditors, honourable Members of this Parliament and of the Court of Auditors, I wish to extend very warm thanks to Mr Fabra Vallés for his speech and for his firm support for Commission reform. I wish to thank all the members and staff of the Court of Auditors for their good cooperation throughout the year and for the Court's recommendations, which are indispensable if the European Budget is to be put to good use and properly administered. With the Statement of Assurance specifically in mind, I am also grateful for their frankness about the methodology applied.
I will follow Mr Fabra Vallés in concentrating on three points, specifically the surplus from 2001, accounting, and Commission reform. The Court is critical of the EUR 15 billion surplus for that year on the grounds that it is not the result of savings - which would have been a good thing - but has come about because the Budget provision on which Parliament had decided had not been fully used, and because programmes, especially in structural policy, had simply got going more slowly than had been planned. The surplus represents the difference between the estimates and cash data as set out in the revenue and expenditure accounts, in line with the accountability required by Parliament.
Why was there such a great discrepancy in structural expenditure? In this area, the Commission always relies on proposals and predictions by the Member States, and in this instance we were working on the basis of assumptions that were simply unrealistic. I told the ECOFIN meeting yesterday, and not for the first time, that there is still, in the Member States, no systematic procedure for estimating, on a sound basis, how much in the way of resources can actually be drawn on in a financial year. This is where the Member States need to work together with the Commission on improving forecasting, which may be helped by our now presenting the Member States' forecasts to the Parliamentary Committee.
The Financial Regulation requires that any surplus from a financial year be credited to the Member States as income for the following year. We have done this principally by way of two supplementary Budgets, an instrument that also featured in discussions on the Financial Regulation.
Turning to the accounting standards, the Court has, as in previous years, again observed that the annual accounts for the financial year 2001 gives a true and faithful picture of revenue and expenditure, and of the Community's financial position at the end of the year. The Court subjects the financial management including of course the cash position, to detailed scrutiny. It is, then, quite simply wrong to assert that the Commission's books and cash position have not been audited for ten years! The Court examines in detail the accounts and the standards by which they are kept. The Court has again expressed reservations about the balance sheet, and is calling for further changes to be made to the system.
As you are aware, the new Financial Regulation requires all the institutions, with effect from 2005, to have one single balance sheet relating to specific periods, a requirement that also applies to Parliament. Having gained the impression that there is confusion about this, let me follow the President of the Court of Auditors in making a basic observation to clarify matters. Public sector accounting is, by tradition, cash-based, in the sense that it involves the recording of revenue and expenditure over against the Budget estimates arrived at by the body legislating for the Budget. This system is therefore in line with accountability to the budgetary authority. In some Member States, financial management continues to be founded on this principle, and there is no truth in the claim that this type of cash accounting is inherently susceptible to fraud. This sort of information is not, however, sufficient for administrative measures aimed at efficiency, and that is, as it has been emphasising for years, what the Court of Auditors is concerned about, and it is also a matter for concern for the Commission. There is a close connection between the adoption of commercial standards in the public sector and the overall reform of administration within the Commission, and also in some Member States in particular.
It is these aspects that have such a great part to play in the Budget, and especially in the balance sheet, but the budget-spending centres must be able to get more information from the accounts. We have committed ourselves to continued development, which the Court has also expressly enjoined on us, including improvements to the underlying computer system. Our accounting system is computer-based and capable of performing to the highest standards; I might add, by the way, that the budget-spending centres in all the Directorates-General and in the representations are linked together in a system of which some Member States can only dream. This too has been the subject of false allegations to the effect that 4 000 officials were able to carry out transactions directly and, as it were, on their own authority. That too is untrue. They are obliged to feed everything into one single system, and the Budget Directorate-General then carries out the actual transactions. A number of steps have been taken to improve this. This year, we have also been concerned to introduce improvements in the area of security, specifically concerning access by system managers, which the Court of Auditors had drawn our attention to on numerous occasions.
Every year, Parliament's Committee on Budgetary Control has the important task of checking the financial statement, and, should you need help in this, it goes without saying that my staff are always at your service. Mr Elles, if your group has come to the decision that it should seek help from elsewhere, that is manifestly its own business. As far as the hearings of a suspended official are concerned, the Conference of Presidents had given this matter their attention, and, when the official raised a query, it was to that and also to the proceedings currently underway that her attention was drawn - nothing more than that.
To summarise, I would like to thank Mr Fabra Vallés again for observing that the Court of Auditors, on the basis of rigorous and professional audit work, has confirmed the reliability of the Commission's accounts. The Commission is currently finalising a detailed framework for further modernisation of the accounting system that will take on board the very suggestions and criticisms that the Court of Auditors has made, and I will be able to present this to Parliament in January.
Turning to the third area - that of the reforms - the measures taken by the Commission are many in number and far-reaching in their effects. You will be aware that, in the area of the Budget, activity-based budgeting is changing the way in which the Budget is drawn up. Another major change is the strategic planning using the Annual Policy Strategy within the Commission. The offices of the Internal Audit Service and the Central Financial Service have been set up in the same way. The most crucial aspect, though, is the decentralisation of responsibility and accountability, as described by the Directors-General in their report. This must show whether the objectives set out in the Budget have been achieved, and whether a declaration on the financial management can be given, stating that all the control measures had been set up and were up and running.
This too involves new structures, such as annual reporting for example. We did this for the first time in 2001, and the Court of Auditors is right to point out that the statements by the Directors-General still differ in too many respects for them to be able to serve as a basis for some sort of Single Audit Concept. This is an observation with which the Commission concurs, and that is why we will shortly be deciding on appropriate improvements, which we will authorise the Directors-General to carry out.
There is one suggestion in the Court of Auditors' report that I particularly want to pick up on, one that will also be important in terms of the work done by the Committee on Budgetary Control, and that is the suggestion that the annual reports by the Directors-General should include a specific position statement on which of the Court of Auditors' recommendations have already been put into effect and which of them still require action to be taken. This would reduce the number of possible criticisms; this is a very good, indeed essential proposal, and one that we shall adopt. It will make the Budget Commissioner's work easier, as also that of the Committee on Budgetary Control.
Let me take this opportunity of congratulating the Court of Auditors on its twenty-five years of existence, and also, on behalf of the Commission, to again thank it very warmly for all the work it has done. I would also like to address a few words to the principal rapporteur, Mr Casaca. Work on the discharge procedure has already begun, and the questionnaire you have submitted is a comprehensive one. For its part, the Commission will do all it takes to give you satisfactory answers in due time, that is to say by 18 December. The questionnaire also makes clear, Mr Casaca - and you can tell the committee this from me - that the cooperation involved will, in my view, be not only thoroughly in-depth, but also very good.
Mr President, Commissioner, Mr Fabra Vallés, ladies and gentlemen, I would like to start by extending my warm congratulations to the Court of Auditors on twenty-five years of its existence and on last week's celebrations, which were entirely worthy of the occasion. Today's discussion on the Court's annual report for 2001, which you, Mr Fabra Vallés, thankfully presented to the Committee on Budgetary Control as long ago as the beginning of November, makes it possible for us to examine the same key areas that have already been mentioned - notably the enormous Budget surplus of over EUR 15 billion, the significance of which is that 16% of the resources allocated were not able to be spent even after the 2000 financial year had come to an end with all of 14% of funds unused and left over. We are very much in favour of frugality, but not at the expense of objectives that have been decided on, unless the capacity for implementing them had been overestimated from the outset!
In Chapter I, the Court reiterates the call it made in the previous year for a supplementary and amending Budget to be presented in good time. The Commission's response to this may well be technically correct, but it is not the right one politically. There is still a great deal of work to be done here. What the Court has to say in Chapter 9 of the Statement of Assurance is most interesting, but, at the same time, gives rise to grave concern. Again, with the exception of a few areas, certification of the accounts is withheld. The question arises of whether the top notch on this yardstick will ever be reached. In terms of discharge, the really important things will be a series of items such as Commission reform, financial management and the new Financial Regulation.
The reliability of the Commission's accounting system has been the subject of vigorous debate, which the media have broadcast far and wide. The Committee on Budgetary Control was prevented from hearing the arguments of the Commission's accounting officer, who has since been suspended. What we now read in the Court's report- on pages 308 ff. for example - paints a pretty grim picture of deficits that have been present in the Commission's book-keeping and accounting procedures for years. Putting together the Court's criticisms in its reports from 1994 onwards, the result is proof of the culpably negligent way in which the Commission goes about remedying these serious defects. According to its current plans, the Commission intends to progressively remove them, but it will be 2005 by the time it will have done it, so the Court of Auditors and Parliament will have many years more checking up to do.
I will end with two questions. The first is whether 2001 saw an improvement in Budget implementation. It is the discharge resolution that will provide the answer to that. The second is this: under the Treaty, it is the Commission that is responsible for the management of the Budget as a whole. The new Financial Regulation gives its Directorates-General decentralised responsibility. Who, though, in the Commission, is responsible for the monitoring of the whole within the Commission itself? The individual Directors-General, the Budget Directorate-General, or the accounting officer? In any case, it is, above all, you, Commissioner Schreyer, in your role as Budget Commissioner, to whom we shall continue to address our questions.
Mr President, I am grateful to Mr Fabra Vallés, especially for the sensitivity by which he has been guided in recent weeks as regards the question of how his report should be publicly presented to the committee, believing as I do that it was necessary for us not to do this sort of thing behind closed doors while a report of this nature is also doing the rounds of interested parties in Brussels. So let me express my gratitude for that.
I want to say something about the points that have already featured in numerous comments, such as, for example, the issue of the accounting system. Over the coming months, we Social Democrats will need to make the Court of Auditors' observations the foundation of the work we do, and, on that point, I have complete confidence in our rapporteur, Mr Paulo Casaca, who will not release the Commission from its obligation of providing information. There is though, one thing that I want to have put on the record, and that is the fact that the Committee on Budgetary Control attached conditions to the invitation to the accounting officer to whom a number of references have been made. She was to provide additional evidence of the things that the Court of Auditors' comments had in any case already denounced. We then learned from an article in a newspaper published here in Brussels, that she was not willing to do so. This is also part of the story and should not be concealed.
I noted down what Mr Fabra Vallés said, in very diplomatic language, about the other point - that there was a lack of rigour and objectivity. Let me say it in my own words: we Social Democrats - like the other groups - have refused to let this House and its procedures degenerate into a circus of personalities, and we will continue to do so.
Of course we do not include in that the Commission's expressions of delight at the state of the accounting system. The comments made by the Court of Auditors indeed give every cause for concern, and this is not, indeed, a matter in which we will be handing out credit points. We will pursue this matter, and the Commission will have to give an answer as to why, for certain periods of time, practically nothing was done to take into consideration the comments made by the Court of Auditors. We will not let them get away with telling us that this could not be done, because work had to be done on the new Financial Regulation. The two things have nothing to do with each other, and we expect prompt and clear information enabling us to follow up the reasons why certain things did not happen. If these explanations prove to be less than satisfactory, things are going to get unpleasant for everyone involved. That, I can promise you, is when things will turn ugly!
(Applause)
Mr President, thank you in any case for giving me the floor. I should like to start on a positive note. The Court of Auditors is celebrating its twenty-fifth anniversary, for which congratulations are in order, and I can only say that in those twenty-five years, the Court of Auditors has become a father figure without which this Parliament would be unable to do its job.
I am also pleased that the Court of Auditors notes that the Commission is functioning ever more effectively. The Court of Auditors takes a positive view of Commission reform, and the same more or less goes for the new Financial Regulation. This is the good news.
The bad news is that a positive Statement of Assurance has not yet been issued this year either. I should like to repeat what I said last year and the year before. Why can the Commission not be more specific and set a date by which we must have a positive Statement of Assurance? It would be something we could all work towards and we would know what to expect.
It is also disappointing to perceive no real improvement in European unification's oldest policy area, namely that of agricultural policy. Once again, the Court of Auditors is assessing agricultural spending very critically, and there appears to me to be hardly any tangible improvement. This is why I took the initiative earlier this year to better control agricultural spending. This topic will be discussed shortly in this House, and I hope that the Commission, the Council, as well as the MEPs will assess it in a positive light.
It is also this year for the first time that the Directors-General of the Commission will be required to account for healthy financial management. I think that this will be essential in the future. As far as the procedure is concerned, surely there is room for at least some improvement, and the reports will also need to be more specific and clearer, but I think that this will be also an essential point for us as Parliament in future.
As everything that needed to be said about the surplus on the budget has already been said, I will not enter into any great detail on this subject. Suffice to say that we naturally need to budget more effectively.
I would also like to say a few words about the Statement of Assurance itself. This is the same message I am having to repeat. I gather from the Court of Auditors and the Commission that it is very difficult to indicate margins of error in some sections of the Budget, but I would still appreciate it if the Court of Auditors were to develop certain indicators where possible. We should be able to judge, from one year to the next, whether things have generally improved by a certain percentage. Everyone likes to know the final score, and this should also be possible for the European Budget.
One major point that is left is enlargement. The Court of Auditors itself admits that even the current Member States leave a great deal to be desired on this score. As far as I am aware, the IACS (integrated administration and control system) has not yet become operational in any of the new Member States. This is a point of grave concern and something which will require attention particularly in future.
Mr President, once again we have an annual report, this time for 2001, which contains very serious criticism from the Court of Auditors on several points. As previously, there are very concrete cases in a number of areas where EU funds are being used entirely wrongly, especially within agricultural policy. The report also points to the enormous surplus of EUR 15 billion, in other words 16% of the budget.
Without doubt, the most serious point in this annual report is, however, the general criticism of the reliability of the EU's accounting system and of its financial management. This criticism was very clear both in the report and during its presentation to the committee. At the presentation, the representatives of the Court of Auditors told the committee that, because the system works the way it does, it can in fact only be guaranteed that 5% of the payments are correct. This in itself is unprecedented and something that must be taken incredibly seriously. In addition, the changes seem to be taking a long time. The Court of Auditors' report states that, in May this year, the action plan which is to lead to improvements had not even begun to be implemented.
Despite this serious criticism of the accounting system, the statement of assurance nevertheless states that the transactions have been carried out correctly. In my view, this is highly contradictory. In principle, it is impossible to claim both these things at the same time. One cannot both point to an accounting system which cannot be followed and be able to guarantee that everything has been managed correctly. I question whether this statement of assurance is actually justified.
We all know about the vehement criticism of the accounts from former chief accountant Mrs Marta Andreasen. She also refused to sign off the accounts for 2001. I would like to ask the Court of Auditors whether they understand this, considering the criticism that the Court of Auditors itself has put forward. Is it not the case that not signing off the accounts is quite a reasonable position to adopt?
Another interesting view from Mrs Marta Andreasen is that fast improvements can be implemented without new investment in the Commission. It would be interesting to hear the opinion of the Court of Auditors on this matter too.
I am also a little surprised about this debate where the criticism made by Mrs Andreasen is being dismissed. It may be the case that it is incorrect but, if this is the case, why may we not hear this criticism? Why do the other political groups here in the European Parliament not want a hearing? Why is the Commission in practice gagging Mrs Andreasen when members of the European Parliament have invited her in to make our audit work easier? It is not a particularly attractive development.
Mr President, I should first of all like to concur with Mr Kuhne on the subject of the transparent and open way in which we cooperate. I could be asking my fellow MEPs a whole string of questions today. I could question the considerable budget surplus of EUR 15 million; I could ask why, for the umpteenth year in a row, no positive Statement of Assurance has been issued; I could ask about the Commission's accounting system, about the shortcomings of the Member States which, all in all, already manage 80% of European subsidy policy; about pre-accession policy, or about Sapard, where only 9.2% of the resources have been used. These are all important questions, which we will be addressing together with the rapporteur, Mr Casaca, over the next few weeks and months.
In my view, there is only one important question left today. Members of the Court of Auditors, you know that I am on good terms with the Court. I like working with you and we work well together. However, according to OLAF's annual report, allegations have been made by an MEP to OLAF with regard to possible misappropriations by a former member of the Court of Auditors. You will be aware that I am that MEP.
When I heard about those allegations, I passed them on to OLAF. I specifically did not want any publicity at the time. I wanted to see whether OLAF would do its job, and I have to compliment the OLAF investigators on doing a sterling job. A few weeks ago, they submitted a dossier to the Court of Justice in Luxembourg. They also submitted a dossier to the Court of Auditors itself with a number of recommendations. One of those recommendations was to mount a disciplinary inquiry against a former member of the Court of Auditors and against someone who used to be one of its temporary officials. I understand that a request has also been made for a financial reimbursement to the tune of EUR 28 000. Members of the Court of Auditors, I should like to ask you for your official reaction to the OLAF inquiry. Will you be taking on board the recommendations that the Court of Auditors has made? Can you also give me permission to examine this OLAF dossier myself? Thirdly, can you assure me that the case involving Mrs N is an isolated one and that it is not common practice within the Court of Auditors?
Members of the Court of Auditors, it is a crucial question because we will shortly be debating not only Parliament's discharge, the Commission's discharge, but also, among other things, the discharge of the Court of Auditors itself. I think that an honest and open answer from you is very important in terms of the Committee on Budgetary Control's, or Parliament's, ability to decide whether or not to grant you discharge with respect to the year 2001.
Mr President, what would happen if a small Danish limited company with 100 employees were to draw up annual accounts about which a chartered accountant made a declaration emphasising that most of the reservations were due to the fact that they recurred from year to year; and if it were confirmed that the weaknesses were to a large extent due to the failure of the company's accounting system to provide adequate assurance that its balance sheet was complete and included all the elements of the company's activities; and if, in addition, the declaration stated that there were problems with the monitoring and security systems, and that the data in the system were not complete; and it continued by saying that it was a matter of concern that the company did not give a high enough priority to remedying these defects, and that it had not given sufficient consideration to the area or allocated enough resources to finding a solution to the problems within a reasonable time frame? What would happen if it was ultimately concluded that no declaration could be made as to whether the construction work, purchases or services forming the basis of the payments to the local recipients, actually took place? If all this happened, the board of directors would, firstly, refuse to give discharge to the management. It would then get rid of the management. After that, the taxation authorities would turn up and seize all the business's accounts documentation for critical analysis. Afterwards, the business would have its taxes raised to the tune of the undocumented expenditure, and finally there would be talk of criminal liability.
But not so in the EU. This is just the approach we take for private business. Here, the Commission seeks to silence criticism by all possible means, which is exactly what happened with the sacked accounts director Mrs Marta Andreasen, and when Parliament wished to make thorough enquiries into her criticism, a majority in the Conference of Presidents prevented us from holding a hearing. If the criticism was unjustified, as the Commission claims, we would of course clear this up, and all would be well. However, the Commission knows, and the European Court of Auditors has confirmed, that the criticism is justified, and therefore it must not come to light. Instead, this Parliament chooses to turn a blind eye; which means giving discharge, as otherwise the citizens could find out that the EU finances are not under control. I think that it is incredibly unwise to continue with this hush-hush policy, and I do not believe that it is possible in the long run to avoid the scandal that is the EU's failure to manage the money the taxpayers are handing over to us. I find the report very enlightening. The problem is that we do not dare to back our criticism up with action.
Mr President, every autumn, as the trees drop their leaves, we in this House discuss the European Court of Auditors' annual report, the content of which changes very little from one year to the next. It appears that the Commission hardly takes any notice of the criticisms and recommendations contained in this annual report. Is this really going to change this year? We fear the worst. This Commission has been promising a change for the better since 1999, but the fact that by May 2002, no real action had been taken to reform the accounting system is, according to the EDD Group, an absolute mockery. The Commission is asking for a repeat of the fall in 1999, particularly in the light of the fact that Mrs Andreasen was not allowed to give us any information about the shortcomings in the accounting and the administrative organisation this morning. This being the case, we would ask the President of the Court of Auditors whether he would be able to submit a special report containing all the relevant information on this topic by mid-March 2003. We are tired of the Commission's delaying tactics and of its beating about the bush. Is the President of the Court of Auditors of the opinion that a more independent position in respect of the Commission could considerably enhance the effectiveness of his institution?
Given the virtually built-in surplus in the Structural Fund policy, this is due for a thorough overhaul, also in view of the EU's impending enlargement. In addition to better control, an integral policy evaluation is needed as a matter of urgency. Can the Court of Auditors indicate whether the unaltered course of the present Structural Fund policy after 2004 will lead to even greater administrative problems? In our view, we should, as soon as possible, put a stop to the pumping around of government funding, which entails the considerable risk of it being taken advantage of.
Mr President, Mr President of the Court of Auditors, ladies and gentlemen, I believe that the report which our former colleague, Mr Fabra Vallés, is presenting to us today is important in terms of what it says and what it suggests. It makes it very clear to us that the Commission's accounts are reliable, and also that, despite the criticism that can be made of the accounting system, this system is not necessarily the root cause of fraud. These are two things that I feel are important in the context of the debate that we are holding.
Having said that, it goes without saying, Mr President, but above all, Commissioner, that this House is concerned by the Commission's accounting situation, and I must honestly say - even I who, as you know, always adopt a cautious attitude in the light of 'scandals' - that some decisions, such as the one taken this morning, do not, in my view, help the Commission to show that it can propose a legitimate reform of the accounting system and do this in good faith. I sometimes tell myself that 'we are learning nothing' or as the Latin saying goes 'oportet ut scandala eveniat!'. Why have we resorted to using a scandal, a mini-scandal, a mini-debate in order to delay a reform - reform which you yourselves have admitted is urgent - for such a long time?
That is the question that is essentially being raised. We look forward to your forthcoming decision. I believe, however, and the Court of Auditors says this, that this has nothing to do with the discovery of cases of fraud or poor management by the Commission, but I feel, in fact, that it is high time that this reform got off the ground, is discussed, and that it is carried out in all the institutions. It is a shame that it is caused by a situation that we have recently experienced.
Mr President, I would like to congratulate the President of the Court of Auditors, Mr Fabra Vallés, on the report he has presented to us. It is a rigorous, clear and very focused report, which provides us with precise information on how the budget has been implemented.
The most striking aspect of this report is, once again, the significant budgetary surplus for 2001: 16%. It is a very high percentage, as the previous speakers have been repeating, especially if we analyse it in detail and realise that, of the Structural Funds, just 70% has been implemented and that the SAPARD budget has barely been implemented at all, despite the fact that it is an enormously important instrument for the new countries of the European Union.
A similar thing is also happening in the case of agricultural policy.
With regard to the reliability of the accounts that the Commission has presented, the Court's report considers them to be adequate and, amongst the recommendations it makes, I would like to stress the one relating to the accounting system. As in previous years, the Court believes that actions should be taken to modify the current system in order to improve it.
And given that this issue has led to some controversy - excessive controversy in my opinion - it would be desirable for the Commission to take very good account of the recommendations for modernisation of the accounting system and to make it as transparent as possible as soon as possible.
I believe it is also necessary to point out the reference to the internal reform of the Commission and the slowness with which it is taking place. This is no doubt due to the fact that it is a complicated and ambitious process, but we should also remember that it is a necessary reform, and we therefore hope that the Commission will take very good account of the recommendations made to it.
I do not wish to elaborate on the previous speeches. Practically all the Members who are speaking agree on the concerns in this report and the clarity with which they have been presented and I therefore believe that the ball is in the Commission's court.
I would like to congratulate Mr Fabra Vallés once again. There is absolutely no doubt that his experience as a former member of the Committee on Budgetary Control has been a great help to him in carrying out his work.
Mr President, Mr President of the Court of Auditors, Commissioner, ladies and gentlemen, I should like to welcome this report by the Court of Auditors, in particular for the innovations it makes and for the wealth of its content, and to pay special tribute to the President, Mr Fabra Vallés. I would also like to thank the Commissioner for her kind words to me and I wish to offer her my particular thanks for the cooperation I have received from the Commission services in this discharge process.
The framework of budgetary implementation in 2001 outlined by this report is characterised by a very strong implementation of the budget, which in particular affects appropriations for the pre-accession and Structural Fund programmes, due to ongoing shortcomings in Community accounting procedures, which need to be reformed as a matter of urgency, and also due to the persistence of long-standing problems, such as the lack of transparency in the Commission's handling of the system of protection for the European sugar industry.
Amongst the shortcomings of the budgetary implementation it is particularly shocking to see that the stated concern at the lack of preparation of the candidate countries appears to have varied in a way that is inversely proportional to the Funds that have actually been made available to the final beneficiaries, especially to the farmers of these countries. It sometimes appears that the myriad consulting companies that hover around the European institutions, often composed of former officials or of officials on temporary leave, are more important than the citizens. The rules are also taking on an absurd and increasing complexity, which is out of step with reality.
In the much needed revision of the accounting system everything - and I mean 'everything' - that is considered necessary to ensure that the EU's accounting systems adhere to international best practices and public accounting standards must be done. The modernisation of accounting and payment procedures, with clear, accessible and exhaustive codification of all expenditure, with the systematic notification of final beneficiaries and with clear and consistent terminology, are projects that we would like to see implemented.
The transparency of relations between the European institutions and the outside world is a recurring concern. The Court's account of the case that led to the sugar system not being reformed demonstrates how one of the most anachronistic farming systems in the Community has been able to hold out for almost four decades without making any significant changes. In a complex high level intermediation system it is sometimes easy to forget the citizens in favour of the pressure groups, overlooking those in greatest need in favour of those who are able to exert the most and the most effective pressure. It is therefore crucial to make the fight for transparency and fairness part of our daily work.
Mr President, many things have been said about the Commission's accounting system in the last six months. The European Court of Auditors confirms in no uncertain terms that many of the recurrent problems surrounding the underlying transactions, which are making it impossible to issue a statement of assurance without reservation, are due to the flawed accounting system. The Commission acknowledges most of the defects that the Court of Auditors points out. It never ceases to amaze me, however, that the Commission did not take action back in 2001, on the basis of the draft action plan which was submitted in that very year with a view to responding to some of the most pressing problems. I am now looking forward to a frank and serious discussion between the Commission and Parliament, so that we can finally get this cleared up. It is politically untenable that auditors' criticisms keep on coming. If something is wrong, it must be put right.
The Commission has promised that its strategy for giving the EU an integrated accounting system based on the highest standards within the public sector will be presented at the end of this month. I wish to hold the Commission to this promise, and I welcome the action plan. I also hope, however, that the plan will get straight down to addressing the areas requiring immediate action, especially given that the Committee on Budgetary Control is to focus on just this accounting system in connection with the discharge for 2001.
Mr President, I too welcome the Court of Auditors' report but I wonder about the statement just made by Mr Fabra Vallés. It has a very interesting spin on the words you have actually written within your report. You mention in your statement a lack of balance in what is being said in the public arena at the moment and I agree with this. I would have liked to equal that balance out from the 300 Commission spin-doctors that have been saying things about Marta Andreassen recently and point Members of Parliament's attention to the fact that she was gagged by that very same Commission this morning.
But what did you write? You wrote: 'Since the first statement of assurance in respect to the financial year 1994, the Court has repeated its reservations in respect to the reliability of the accounts. These reservations most often have their roots in the weakness of the accounting system and in the low awareness of the Commission's operational DGs etc.'. You also said: 'In the absence of a comprehensive accounting system, the year-end financial statements are drawn up largely on the basis of records which are not part of the accounts. I would say these are actually two quite shocking statements and, oddly enough, I would also say they back up exactly some of the things that Marta Andreassen, the Commission's former chief accountant, had been saying.
If, as you just said in your statement, the accounts are so reliable, then why write those things in your report? If the accounts are so good, why did so many heads of departments refuse to sign their own accounts off without reservations? If your checks are so thorough, why do you not give us, the Parliament, a figure that we have requested for many years now, which is the percentage of money lost through fraud, mismanagement and waste - a figure you used to give us to allow us to have a benchmark to see if things are materially getting better.
Finally, I have one or two questions for the Commissioner because I am quite sure that you are a wise political manoeuvrer, Commissioner Schreyer. I think you have probably heard a host of political speeches in this Parliament today about the Court of Auditors' reports and how people are framing themselves, looking forward to discharge. I believe you have a whole host of problems coming forward and, should you read the political tea-leaves correctly, you will be keen to get your reforms under way even quicker than you have done.
So please, with that sort of political nous that you have, could you just answer a handful of very short questions for me? Who did sign off within the Commission the accounts in 2001? I think I have tabled this question to you and also a whole host of journalists have asked you this. We would really like that answer. Was it the Chief Accountant at the time? Was it the Director-General of Budgets? Was it you? Was it some secretary? Was it the commercial engineer you have employed as the Chief Accountant of the Commission presently? What is going on within your systems?
We want reform. This Parliament urges you to reform, and if you do not quickly reform the system, then please leave and let someone who will do the job do it properly.
Mr President, I would also like to thank the Court of Auditors for its report again this year. I am extremely disappointed that this is the first occasion on which the Court has been able to present its audit this year. I think it is one of the primary responsibilities of this Parliament and I am very saddened that it has taken it until December to put on the agenda something that came out in November.
The way the report has been set out has improved a little bit; however, I think the document itself is still largely impenetrable. It is over-complicated and is badly presented. We hope, President, that you will continue in your efforts to make this clearer in future.
The main issue on which the Budget Control Committee is likely to concentrate this year is of course the accounting system of the Commission. This is not because Marta Andreassen has told us that we should do that, but because the Court has been pointing out these failures since 1994. The fact is that the Commission has been extremely slow in instigating those reforms and we still are unlikely to see a complete radical reform until 2005. I think this is an unacceptable degree of complacency. We must go much further and set a more ambitious timetable. Although we do recognise, and in fact what we are asking the Commission to do here is already ahead of 11 EU Member States in their presentation of their accounts. But we are being tough on you and we want to push you to meet the standards of the best.
The Court has also been remiss in the fact that they have failed again to name and shame Member States who have failed to control EU spending and I do not think we are ever going to identify the real culprits until the Court of Auditors stops being quite so cowardly and starts naming people.
It is also worth noting, as people have said before, that this is the first year when Directors General have taken control of their own departments but 22 of those DGs have expressed reservations and we will be investigating those during our research.
An issue that many are keen to follow is also the failure of the Commission to fine Member States who infringe EU directives and I would just like to warn the Commission that we are going to take this issue a lot more seriously. We want to see more money coming into EU coffers from the fines that should be imposed on Members States who fail to respect directives.
Mr President, aware as I am of your usual agenda, I would like to thank you most sincerely for being here. Thank you very much.
There have been a series of specific questions and general comments, but to stay somewhat in line with the agenda, I believe it was Mr Kuhne who said that he had confidence in Mr Casaca. As far as I am concerned, naturally, as far as I know, that confidence is complete and absolute. But not only confidence in him, but in the whole House, in all the Members, but I am aware of the usual good work of Mr Casaca.
Furthermore, issues relating to the DAS have been mentioned. We are often asked when we will be able to provide a positive DAS. Well, I am convinced that the day that the internal control of the Commission - which has just begun - is working properly, will be the day when the DAS is positive. Because I am sure that it will be the Commission that rectifies and controls itself.
Why do we not give the error rate? I have said several times, whenever I am asked, that the error rate provides limited information and may lead to distorted interpretations. I therefore believe it is better not to provide this information.
We are then told that we could provide the DAS by sector. If only! And I say 'if only' because if we had the resources to carry out a DAS by sector, you may rest assured that we would do so. And you may be sure that we would derive much more information.
The truth is that today, with the information provided by the DAS, something very clear has to be taken into account: to speak of mistakes does not always mean speaking of irregularities, and speaking of irregularities does not always mean speaking of fraud. Therefore, what the error rate indicates are errors and what we have to look at is the background to these errors. This error rate, because of the sampling system employed, is so small, that what we cannot do is give it to Parliament so that it can interpret it as if it were a clear result, which indicates exactly what people want to hear. That is the reason.
We are working on a new methodology for the DAS and we hope that with that new methodology we will be able to reach a point where we can provide the information required by Parliament and that that will be sufficient for the needs of our budgetary authority, both the Council and Parliament.
Mr Staes asked me a question about the case of Mrs N. All I can say about this is that, from the moment OLAF arrived at the Court of Auditors, all doors were left open to them, the cupboards unlocked and the computers switched on so that they could look at whatever they want.
When you ask whether we have already taken measures, I believe that the Court of Auditors has adopted a prudent attitude, waiting for the Solicitor-General to assess the documentation provided by OLAF, because member N has yet to be heard. I believe that we, as the Court of Auditors, cannot pass judgment, because although we are called a court, we do not pass judgment, we only make recommendations.
I therefore believe it is prudent to wait for the Solicitor-General in Luxembourg to assess the documentation provided to him by OLAF. But it should be noted that at this very moment there is a group of members of the Court working on this issue. What for? To get as much as possible done before the Solicitor-General gives his opinion, whatever that opinion may be and whatever assessment he sees fit to make.
Mr Dell'Alba said that he is worried. I believe we should all be worried. And we should all be because whether the Commission improves or not depends on all of us.
I know that the honourable Members fulfil their duties, and I know because I used to be a Member of this House, and I remember how I used to enjoy getting stuck in. But I must say that I have found a completely different situation. It is not that I have passed over to the enemy or changed sides, nor have I moved over from Barcelona to Real Madrid, no; I have genuinely found a Commission which is different to the one I was accustomed to dealing with. A Commission in which I see daily changes. You say these changes cannot yet be seen in the final result? It is true, they cannot. And do you know why? Because this is not simply a face-lift. If it were simply a face-lift, a nip and a tuck, and the results would be visible very soon. The Commission is undergoing a profound change. And therefore until next year I am sure we will not see any changes.
I believe that that confidence, and as well as confidence, help, should be offered by all of us, and we must not forget - you are in contact with the governments, with the States, and you must pass this on also to the governments - that one of the current problems the Commission has in terms of improving its results, the Community budget for improving its results, is also in the hands of the governments. Therefore, I believe that if all the institutions as well as the governments make an effort, we will help the Commission to achieve tangible results as soon as possible.
I would say to Mr Heaton-Harris that I am sorry but I am not going to reply in relation to the former chief accountant because a disciplinary procedure is under way and I am not therefore going to answer. What I can say, and we should all agree on this, is that I believe there has been a mistake in the procedure; there has been a procedural error.
And I would say to Mrs Morgan that of course we are making an effort. You ask us to make an effort; we really do make an effort every day, everyday we increase contacts and dialogue with the various institutions in order to improve our work. We hope that this work will be increasingly useful to you. I am prepared to commit myself to this, of course. I believed that the approach of the report had managed to improve something, because all I have done is seek something I would have asked for and present it as a consequence. It seems that it is not yet sufficient, but I promise, Mrs Morgan, that next year we will make a further effort.
Mr President, I should briefly like to refer back to my speech. I asked the President of the Court of Auditors three questions, two of which were left unanswered. I specifically asked him whether I would be able to gain access to the dossier drafted by OLAF following the submission of my fraud dossier to the Court of Auditors. He failed to give me an answer to this. Neither have I received a reply to the question whether the case involving Mrs N, the former member of the Court of Auditors, is an isolated one and whether we can rely on this not being common practice within the Court of Auditors.
Thirdly, I should say that I am extremely dissatisfied with his response. In its press release, OLAF first says the following about this case: 'we have submitted a dossier to the judicial authorities in Luxembourg'. OLAF subsequently adds: 'in this context OLAF has recommended to the European Court of Auditors to open a disciplinary inquiry into these persons and to initiate recovery procedures in respect of the sums in question'. I now hear that the Court of Auditors is waiting for the judicial inquiry in Luxembourg. I fear that this will take years and years, as is customary in Belgian courts. I should still urge the Court of Auditors to do as OLAF has recommended.
Mr Staes, I am sorry for having left some of your questions out.
With regard to the contents of OLAF's report, until there is a response from the Solicitor-General, the affair is sub judice, and there is therefore nothing more to say.
Furthermore, in its report, OLAF makes it clear - and I will give you a small piece of information from the report - that the case of member 'N' is - and I quote - 'a specific case and the procedures used by the Court of Auditors for internal control are correct'. That is all.
The next item is the Council and Commission statements on the preparation of the Copenhagen European Council on 12 and 13 December 2002, including the institutional aspects of enlargement.
- (DA) Mr President, Commissioner, former colleagues, ladies and gentlemen, the forthcoming European Council meeting in Copenhagen will play a decisive role in the conclusion of the Danish Presidency. The agenda will focus on two subjects: enlargement and the functioning of the Council in the light of enlargement.
At the meeting, the Chairman of the Convention will brief the European Council on the status of the Convention's work, and, in addition, the European Council will meet with the President of the European Parliament, Mr Cox. Let me start with the latter. The meeting with the President of Parliament is of course an established tradition at meetings of the European Council; a tradition that the Heads of State and Government view as important and valuable. It is important that the institutions have a regular opportunity to exchange views and discuss key European questions, as we are also doing here today; and as the Danish Prime Minister and I did last week, when we were visited by Mr Prodi, President of the Commission, and Mr Cox, President of Parliament. I am quite sure that the meeting is fresh in their minds.
If enlargement succeeds in Copenhagen, and it will, this will be another product of the hard work put in by the institutions and their effective cooperation over the last few years.
Enlargement will be the most important item on the agenda of the European Council meeting in Copenhagen. For some months the pace of the accession negotiations has been very fast. We are now close to taking the decision that will seal the reunification of the continent of Europe: the conclusion of accession negotiations with the first group of candidate countries with a view to their accession on 1 May 2004. This has been incredibly difficult and complicated, and it has not yet been resolved. The fact that the possibility of concluding the negotiations now seems to be a reality is due in no small part to the positive result that was attained at the European Council meeting in Brussels.
As you know, the Brussels European Council concluded that ten countries will be ready for membership from the beginning of 2004. The final and decisive negotiations are now taking place. Last week, the Presidency presented a negotiating package for each of the candidate countries. These packages represent the Presidency's proposal for a definitive resolution of the negotiations. They take into account - as far as possible - the views of the candidate countries, as presented at separate meetings with each individual country, and they are in line with the financial framework for enlargement, that is to say, with the Berlin Agreement and with the decisions from the European Council meeting in Brussels in October.
The Presidency hopes that we can cover a lot of ground - as much as possible - in the negotiations before the European Council meeting in Copenhagen. It is no secret that the final negotiations will not be easy. Given the right willingness to compromise on the part of both present and future Member States, however, I am convinced that we shall achieve a successful result.
Enlargement does not end in Copenhagen, however. The European Council also wants to give new impetus to the accession process for Bulgaria and Romania. A decision will be taken on detailed roadmaps and timetables, and pre-accession aid, in order to move forward the accession process with Bulgaria and Romania. The Commission's communication of 13 November on a roadmap for the two countries is a good step in the right direction.
At the last European Council meeting, in October, the EU welcomed the new reform work in Turkey. The countries of the EU were unanimous in emphasising that the many important reforms in Turkey have expedited the start of accession negotiations with that country. Turkey's accession will follow the same principles and criteria as those applied to the other candidate countries. The EU is in the process of preparing the decision on the next step in Turkey's candidature. This decision will be taken at the Copenhagen European Council.
The Presidency hopes that a solution to the Cyprus issue can be found ahead of Copenhagen. The EU supports wholeheartedly the UN Secretary-General's endeavours to find a solution. If a solution is not found to the political conflict in Cyprus at the Copenhagen Summit, the EU will take its decision on the accession of Cyprus on the basis of the conclusions from the Helsinki European Council in 1999.
Setting the accession date for the new Member States entails a number of institutional consequences, and it is obviously important that Parliament is fully involved in the discussions on these consequences. I myself have had the pleasure of informing Parliament at all stages of these deliberations. I have already had the occasion to discuss matters: during the last session in Strasbourg, where this and other questions were raised by Mr Barón Crespo; and also last week in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, where we discussed the subject at length.
The Presidency fully understands Parliament's keen interest in the institutional consequences of enlargement, and is willing to enter into an open discussion on these matters. At the same time, I must also draw attention to the complicated negotiating process under way at this time with regard to enlargement. Agreement must be reached not only within the Council (and within the other institutions), but also - and this is particularly important - with the future Member States. It can be said, therefore, that it is an ongoing, intensive process in which we do not have all the answers yet.
The institutional questions are pressing. They are a necessary part of enlargement as a whole. Questions such as the weighting of individual countries' votes in the Council and the countries' representation in the European Parliament constitute an essential part of the accession treaty. We need to make a start now on laying down clear provisions for the transitional period. What we are talking about is primary legislation in line with the treaty. In this connection, I should like to make the point that the European Parliament will have to give its assent, and that the accession treaty needs to be ratified in both existing and new Member States.
Agreement on the accession date of 1 May 2004 is based on detailed discussions on what is desirable and what is possible in the light of the ratification process in both the present and the future Member States. We owe it to the future members not to delay accession for any longer than is absolutely necessary. I believe this goes for us all: Parliament, the Council and the Commission. This means that there is a need for certain transitional arrangements. This was also the case with previous enlargements.
It has been suggested in Parliament that the 2004 elections to the European Parliament be held on an earlier date, for example 9 May. I personally sympathise with this view. The matter was discussed in detail over many years in connection with the revision of the Common Act on direct elections, which has recently been amended (published in the Official Journal of 21 October 2002). All sorts of dates have been considered, but in vain. Unfortunately, I do not believe that further attempts to change the date will bear fruit. It is not the Presidency, however, that is standing in the way of a different, earlier, date.
I hope that Parliament appreciates the situation that the Commission will find itself in during the period between the accession of the new Member States and the investiture of the new Commission. Obviously redistributing the portfolios within the Commission for a period of just half a year is not a satisfactory solution.
The Presidency hopes Parliament accepts that the interim Commissioners from the new countries will not be subject to hearings or approval by Parliament. This avoids any possibility of prejudicing the new Parliament's opinion of the new Commission. It is of course unacceptable to the new Member States that 'their' Commissioners should be approved by a Parliament in which the new countries are not yet represented by MEPs with voting rights.
The proposed solution avoids any possibility of prejudicing the choice of candidates by the President-designate of the European Commission in the composition of the new Commission. It goes without saying that, if the Commissioners from the new countries do not have a portfolio during the period up to the investiture of the new Commission, there is very little point in Parliament's specialist committees holding hearings of the new Commissioners and examining them in specialist areas they do not have. This is why I hope that Parliament can see its way clear to agreeing to the new Commissioners being appointed on the basis of a simplified procedure in the transitional period, until a new Commission can be appointed with the full involvement of Parliament.
Lastly, there is the question of the full participation of the new Member States in the forthcoming Intergovernmental Conference. The Council has a clearly defined position on this matter. The new Member States must be placed on an equal footing with the old Member States in the negotiations that will shape their and our common future. And, like the old Member States, they must of course have the right of veto. We cannot in decency do otherwise.
I have endeavoured to explain the complicated institutional consequences of enlargement. I am looking forward to our debate. I will listen very carefully and am open to all good suggestions for realistic alternative solutions. The Council will discuss the institutional consequences of enlargement once more at the General Affairs Council meeting on Monday and Tuesday.
It has already been agreed that I shall be present myself at the meeting of the Committee on Constitutional Affairs on 10 December. This will be an opportunity for me to brief the competent parliamentary committee on the latest developments, and for a discussion on their significance. In my opinion it is natural that the discussion should take place within this committee, but if Parliament should wish for a different forum for the debate, on the date in question, 10 December, I am, of course, at your disposal.
The Seville European Council instructed the Danish Presidency to continue working on the question as to how the presidency will function in the future in an enlarged EU. The Presidency was to present an initial report at the meeting in Copenhagen. This will mean that we can have an initial orientation debate on the subject there. The Presidency's report has three models for the form the presidency could take in future, and the report deals in this respect with the question of strengthening the role of the High Representative and the possibility of having an elected President of the European Council.
It is not the intention that the European Council will take a decision on the models. The Presidency will suggest that the further work on shaping the presidencies of the future be continued in both the Council and the Convention, and, as far as the latter is concerned, this forms part of its general discussions on the institutions.
At the meeting in Copenhagen, the Chairman of the Convention will give a report on the progress that has been made in the Convention. This dialogue is very important. With the presentation, last month, of a draft Constitutional Treaty, the work of the Convention entered a decisive phase. The discussions on the details within the framework the chairman presented are making rapid progress. The basis for the Convention's end product is now being created. In this connection, it is good to see that the draft Constitutional Treaty has given rise to a Europe-wide debate on the form the Europe of the future will take. It bodes well for our common ambition to create European cooperation which is more democratic and has grass-roots support.
Over the whole of its term, the Presidency has worked towards seeing to it that the work in the Convention unfolds in accordance with the aim of producing a good and well prepared input to the Intergovernmental Conference.
As will have been clear from my statement, the European Council has an extensive and ambitious agenda for its meeting. It is my hope and belief that all the countries at the meeting will show the necessary willingness to compromise and help to take the important decisions I have spoken of here.
In Copenhagen we hope to be able to take a historic decision on the greatest enlargement in the history of the Community to date, and I also dare say the enlargement with the most far-reaching consequences and the broadest historical perspective. The great debate on enlargement that took place in Parliament last month is just one example of the strong will Parliament has shown, and the efforts it has made, to make this project succeed. And, as I said at the start, this great project can only succeed if the three institutions work closely together. I believe that they have done so, and I should like to thank Parliament once more for the clear messages it has given out all along when it comes to the enlargement ahead of us.
I particularly note your intention to attend a meeting of the Committee on Constitutional Affairs on 10 December 2002 to take up some of these institutional questions. I recall that later in that week in Copenhagen, we will have a meeting of the Conference of Presidents with the Danish Prime Minister. Perhaps in our own internal debate within the groups, we can see how to try to coordinate some positions and to what extent, if it is possible, we could advance or progress the sensitive questions on institutions.
Mr President, Minister, ladies and gentlemen, in 1993, the Copenhagen European Council set in motion the current enlargement process, the largest-scale enlargement in the Union's history. Almost ten years on, we are nearing the end of that process. At the end of next week, the Heads of State and Government will be back in the Danish capital to take the final decisions.
What is on the agenda at Copenhagen? Basically three points. The negotiations need to be wound up with the ten candidate countries named in the Commission's report of last October, the pre-accession strategy to help Bulgaria and Romania speed up their preparations for membership needs to be strengthened and a decision is needed on the next steps in Turkey's candidacy. I will expand on these three points today.
First, however, let me say something about the decisions we must take to organise the three great changes which will take place in 2004: the accession of the new Member States, the appointment of the new Commission and the European Parliament elections. We can now establish the heavy schedule of political and institutional events in 2004 in the light of the reflections taking place in Parliament on how to organise the various deadlines related to the arrival of the new Member countries and the European elections. I think the recommendations we are getting from the Council can, if necessary, be revised and supplemented to accommodate Parliament's specific needs in the best way possible.
I suggest we organise things in the most practical order and, where the Treaty is silent, that we use common sense. Politically, it is highly significant that the European elections should be at the centre of the institutional activities related to enlargement. The new Parliament will open its doors immediately to the new Member States' elected representatives, who will come in as full members of this House, and it will thus be able to approve the appointment of the new body of Commissioners legitimately, and they will take office as soon as possible.
How is the Copenhagen Summit shaping up in terms of the main point on the agenda - enlargement? The Brussels European Council brought agreement within the Union on the broad outlines of the offer to the ten candidate countries, in particular as regards the agricultural and budgetary issues. The European Council's conclusions were presented immediately to the Heads of State and Government of the candidate countries, who reacted favourably to them on the whole. Nonetheless, many issues still have to be resolved before an agreement acceptable to all concerned can be reached. The Presidency of the Council and the Commission have worked - and will continue to work - ceaselessly to reach an agreement.
Without going into detail on the discussions under way, I will outline some of the main points. Firstly, we need to find a suitable way of respecting a principle we all agree on. In 2004, 2005 and 2006 the net amounts received by the candidate countries from the European Union should not be lower than those they receive in 2003. Secondly, the candidate countries need assistance to prepare better for the task of controlling the Union's external borders. This means enabling them to carry out their tasks under Schengen properly. Lastly, we need to solve certain specific points relating to the agricultural policy.
First and foremost, the Commission fully supports the Danish Presidency in its efforts to reach the necessary compromise on all these matters. Some Member States have expressed reservations regarding the substance of the offer to the candidate countries. We, however, do not share their view. Like the President-in-Office of the Council, Mr Rasmussen, I consider that a reasonable offer should be made - an offer that allows the candidate countries to defend the Copenhagen outcome before public opinion in their own countries. We must keep within the overall framework laid down at the Brussels European Council, but openness, flexibility and generosity are also needed.
Secondly, last week, I appealed publicly to the leaders of the candidate countries to show realism in this last lap of the negotiations. Indeed, I note that many points are still unresolved and we have only a few days left. We are skating on thin ice and progress must be made. There are times in history when narrow sectoral interests, however legitimate, must give way before the general interest. That is the law of democracy and we must apply it. I want to reiterate earnestly that most of the points of the final compromise must be decided at the forthcoming General Affairs Council meeting on 9 and 10 December. We cannot leave the Copenhagen European Council to decide on dozens and dozens of details.
Therefore, ladies and gentlemen, before this House, I appeal to the good sense of the leaders of the candidate countries and the leaders of the Fifteen. The remaining difficulties must be settled quickly in the same spirit of partnership and friendship that has presided over all the accession negotiations.
I would also like to comment on the latest developments regarding the conclusion of the negotiations with Cyprus. As you know, the European Union has always backed the endeavours of the United Nations Secretary-General and, in the last few weeks Kofi Annan has taken the courageous initiative of putting forward a plan for a global settlement. That plan has our full backing. The reactions of the parties concerned have, on the whole, been positive. They have accepted these proposals as an appropriate basis for a settlement and, in the next few days, they will respond with their proposals. We hope these contributions will allow Mr Kofi Annan to make more progress towards a solution. We have already formally stated that we are ready to take account of the terms of such a settlement in the accession arrangements for Cyprus, and we will endeavour to do so if such an agreement is reached. In any case, the commitments entered into at Helsinki remain valid for the candidacy of Cyprus.
As regards Bulgaria and Romania, the Copenhagen European Council will have to adopt the Commission's proposals for detailed roadmaps, including precise timetables and increased pre-accession assistance, in order to take the accession process forward. As you know, these two countries have proposed 2007 as their target date for accession and the Commission believes no effort must be spared to achieve that target.
Lastly, a word about Turkey. This House has already had occasion to debate the issue at length. For my part, I want to state our position once more, in particular in the light of contacts Commissioner Verheugen and I have had recently with the leader of the AKP, Mr Erdogan. On the basis of the Helsinki Conclusions, the Commission regards Turkey as a candidate on an equal footing with other candidate countries, and therefore as subject to exactly the same assessment criteria. The report the Commission presented on Turkey in October was based on objective information that no one disputed. It noted Turkey's progress towards meeting the Copenhagen political criteria. It also noted the remaining difficulties. In short, Turkey has come a long way but much remains to be done. The new Turkish Government's legislative programme confirms this. Indeed, the government plans to present several series of legislative measures, and even constitutional amendments, to the Turkish parliament in order to bolster democracy and human rights in Turkey.
The European Union must encourage this process. It is in our interest that a major partner such as Turkey, whose role is enormously important strategically, politically and economically, should reinforce its institutions, improve the quality of its democracy and commit itself unequivocally to the values and principles we all share. On the other hand, before we take an irreversible step, we must be sure that Turkey meets all the conditions fully, just as we have in the case of the other candidate countries.
Mr President, ladies and gentlemen, the prospect of approaching membership of the Union has given millions of Europeans a new political and economic perspective. Above all it has given them hope. Hope is the rarest and most valuable commodity in politics. History has not been kind to these peoples recently, but now they have the hope of a better future - a future of dignity, freedom and prosperity. I am certain that this hope will carry the Union forward for many years to come and that, together with the governments and peoples of the incoming Member States, we will achieve great things.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, changes and developments are now occurring on at least a daily, even an hourly, basis, and so the picture I can give you at the moment is only a snapshot of that moment. It prompts a number of observations on the subject of Copenhagen.
For a start, we have not yet reached the objective. There are still very considerable differences in outlook between the Member States and the candidate countries, and any real result in Copenhagen will demand abundant political courage, far-sightedness, and a great deal of leadership. I am of course glad to hear it said that we are dealing here with an historic dimension, which must not be allowed to be brought down by this or that detail. Do you think I do not know that? But even great and historic projects have to be paid for, everything has to be done decently and in order, and we have to get through the difficulties in which we find ourselves at the moment. I am confident, though, that the Heads of State and Government will indeed weigh up the risks we would run if we did not achieve a result, and the concessions that might still be required in Copenhagen.
Secondly, it is important that Copenhagen should not be overloaded, and I am saying this to the future Member States, whom I earnestly urge to do their utmost to sort out the many bilateral issues and leftovers from the negotiations by the beginning of next week, which I think they have a very good chance of being able to do. But I am also addressing the Member States, who must resist the temptation to tie the great decision on enlargement to the advancement of certain national interests. It is with a certain amount of concern that I see the first attempts being made at wrapping up packages that are not appropriate.
Thirdly, we have to achieve an outcome in which there are no winners or losers. Those who think in terms of winners and losers will fail. We have to achieve an outcome in which there are only winners, one in which the principal victor is Europe as a whole. So everyone should be aware that the proposal from the Presidency that is now on the table, which was worked out together with the Commission and is fully endorsed by it as it stands, is a fair and even-handed offer to the Member States. Although it is now the accession of ten states that we are now organising rather than the six planned in Berlin in 1999, the Danish proposal is over EUR 2 billion below the upper limit laid down in Berlin. This gives the candidate countries an argument when they ask how it is that it is suddenly no longer possible to make the funds available that, in 1999, were considered appropriate for six countries, even though we now have ten countries to deal with. That is an argument that is not easy to counter, and so I hope that there will be some movement here.
I really have to tell you that one problem is the result, quite simply, of the rules we have made for the European Union. The new Member States will have to pay full contributions from the very outset, but, as you know, the flow of funds is very slow, and it is subject to certain rules. Not only do we have the problem of having to prevent new members from becoming net contributors; we also have the additional problem that we may not allow the new Member States' state budgets to become unbalanced. It is that problem that we have at the moment.
Let me just add, in conclusion, that the proposal currently under discussion has already taken on board many of the candidate countries' arguments and aspirations and contains many new ideas, the most important of which, in my view, is the creation of what is termed a Schengen facility, by which we will be supporting the new members in securing our external borders. I believe that what makes this idea so good is the fact that it will persuade the citizens that money is being spent here for a purpose that is of benefit to us all.
As President Prodi has made reference to Romania, Bulgaria, Cyprus and Turkey, I do not need to repeat what he said, but I do want to put forward a few ideas for your consideration. In the situation as it is at the moment, in which we are closer than we have been in decades to resolving the Cyprus problem, and there is a real opportunity to sort the problem out - an opportunity that will pass us by if it is not done before Copenhagen - at a moment such as this, positive, encouraging signs are of extraordinary importance. It would therefore be right and proper for the European institutions, even before Copenhagen, to speak out clearly in favour of the international community taking its share of responsibility in managing the great tasks that will remain to be dealt with after the Cyprus issue is resolved. This country will have great burdens laid upon it, burdens that it cannot bear alone, and it will be dependent on help from the international community. The sooner the international community declares its readiness to provide this aid, the greater, perhaps, will be the willingness to do as the United Nations proposes.
All things considered, I believe that we can be satisfied with the position that we have reached. What we now need is a final great effort, an effort made in full awareness of the fact that time is running out. We have often spoken of a window of opportunity. I had no inkling of just how true that is. We must all be aware that if we do not act now, every month in which we hesitate will make things more and more difficult. I am firmly convinced that it would take only six months for the Budget situation in the Member States to make a solution almost impossible. So I can only say that it must be done now, and all parties must, in heart and mind, surmount the obstacles!
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, I will start by asking for your indulgence, as I am going to do something I have never done before and leave the Chamber immediately after my speech. The reason for this is that, contrary to what it had agreed with me, Turkish television has announced that Mr Watson and I will be available for a discussion starting at 5 p.m.. Not wishing to give the wrong political impression, I will go and do it, although I do not otherwise comply with requests of this sort if they have not been agreed in advance.
Let us turn, though, to Copenhagen: from Copenhagen to Copenhagen! I wish the summit of Heads of State and Government under Danish presidency great success, in order that we may tackle the issues that remain to be resolved. This summit in Copenhagen must become a summit for enlargement. We must not end up in a situation in which Turkey is the sole topic for discussion. Turkey may well be important, but Copenhagen must send out a signal that the peoples of Central Europe, plus Malta and Cyprus, are joining the community of values that is the European Union. That must stand centre-stage. Copenhagen must consummate the historic process of the 1980s and 1990s, and, to that end, Mr President-in-Office of the Council, we wish you much success!
I can endorse wholeheartedly what has been said on behalf of the Commission, both by President Prodi and by Commissioner Verheugen, both of whom, as well as the President-in-Office of the Council, I wish to thank for the work they have done. Speaking on behalf of our group, I would also like to remind you that, even if the Danish proposal is accepted, we still have EUR 2.391 billion in hand, on the assumption that the figure, to which Commissioner Verheugen referred, is correct. We should be counting every euro, and, as President Prodi will be aware, I am very much in favour of stability, but the outcome of Copenhagen must not be that the whole enlargement project is deferred for lack of agreement on the financial issues. We therefore call on the governments to achieve a result in Copenhagen.
I would think it a tragedy, ladies and gentlemen, if we ended up without an agreement with Poland, a country that was at the heart of change in Europe - I do not want to recapitulate the historical circumstances all over again; I have done it often enough - and if we ended up without an agreement with Poland, the country to which, along with others of course, we owe the great change in Europe. Hence the demand that the Heads of State and Government should do something now and make a result possible.
And now for Turkey. Ladies and gentlemen, the European Court of Justice is fifty years old today; at any rate, it was fifty years ago that it was convened for the first time, on 4 December 1952. The law matters to us. There are criteria for accession, and they include such things as the law. We cannot, then, take certain things - all of which are important but have nothing to do with the criteria as such - as reasons for now naming a date for negotiations with Turkey, even though the criteria have in no way been met! We firmly reject the idea that Copenhagen should name a date for negotiations!
Ladies and gentlemen, I say this in full awareness of the fact - which I do not conceal and have never sought to conceal - that there are within our group widely divergent views on whether or not Turkey should be a member. Some are very strongly in favour of Turkish membership, while others advocate a strategic or privileged partnership. This is indeed normal in a large group, and I am sure that other groups differ but little.
We are not talking only about Turkey, however, when we agree, absolutely and 100%, that it would breach our own requirements and be in contravention of them, if we were now to throw overboard what we have defined as conditions for the commencement of negotiations.
What will be the image of the European Union if pressure is exerted over the Cyprus issue, if we are told that, if there is no date right now, the Cyprus issue will not be resolved? We are becoming susceptible to extortion! I therefore recommend that we rely on the firm foundations of European law and criteria. The Commission has pointed us in the right direction; we are not opening any negotiations right now, because the criteria have not been fulfilled, and, on this, our group has no reservations whatever in following the Commission's lead.
What I expect of the Council Presidency, Mr President-in-Office of the Council, is that you too take your stand on the basis of the criteria and of what has hitherto been agreed in the Community of Fifteen. If you take a different line, our assessment of the Danish Presidency's achievements will be less favourable than it has been so far. Nor do we accept the way in which the United States of America is trying to exert influence; whilst they have the right to bring influence to bear, it is influence and pressure to which we shall not yield! Now, I am also aware that there are countries in the European Union that lag behind others; in particular, that there is a major EU country that needs to make up for lost time in its solidarity with America, and this country is therefore susceptible to pressure. For us, as a friend and partner of America, the pressure of no consequence whatever, as we are following our own principles, and so what we say to our American partners and friends is this: You can make recommendations to us, but we will act in accordance with our own convictions!
We now hear from Turkey that the Cyprus issue will not be resolved if they are not given a date. We had a clear basis, to which the President-in-Office of the Council referred: if the Cyprus issue is not resolved within the framework of a federation of both parts of the island, then what had previously been resolved by the European Union will apply, and the whole island - but in reality only its Greek part - will become a member.
I have one further comment to make to the Commission on the post-1 May 2004 order. Our recommendation to the Council and to the Commission is that no decision, whether anticipatory or otherwise, should be taken without reference to Parliament. We are prepared to be flexible in any way that will be appropriate, but what you can depend on is that we will always defend Parliament's rights. It is on this basis that we seek good cooperation with all the institutions of the European Union.
Mr President, Mr President-in-Office of the Council, Mr Poettering, 'inshallah'.
We are on the eve of an important historical event: the reunification of Europe, rather than the conclusion of a new stage in enlargement, of which this is the fifth. I believe we must wish the Danish Presidency luck in its task since this is a very important moment.
Vice-President Titley and other colleagues from my group will deal with all aspects of this issue. I will restrict myself to thanking the President-in-Office of the Council, Mr Haarder, for his reference to my question from the previous plenary session, specifically in relation to the institutional aspects and their relevance to the European Parliament.
I must say that I consider the behaviour over recent weeks of the Commission and the Council in relation to issues which are not only subject to negotiation with the enlargement countries, but which affect our daily life and the essence of Parliament, to be entirely unacceptable.
I still maintain that criticism. I have listened carefully to President-in-Office Haarder and President Prodi. I am grateful and pleased that you are coming on the 10 December to Parliament's Committee on Constitutional Affairs, but I maintain my criticism for the following reasons: firstly, it has been proposed to modify the mandate of the Commission; I have always thought, and we have therefore always advocated, that the Commission should be chosen, that from the day of the European elections the Commission should be operational. It was said that its mandate would last until January and now it turns out that the date for the end of the Commission's operations is being brought forward. It is never made to coincide with the elections, which worries me very much.
Secondly, the General Affairs Council of 18 November took a series of decisions which affect many areas, specifically, the parliamentary timetable for 2004, and which make this Parliament during the next legislature a concertina Parliament.
We will have Members who are here for just a month, and then we will have the incorporation of other Members from the candidate countries who will have joined the Union. Then, if the negotiations with Rumania and Bulgaria are concluded at the same time, there will be another modification; if it is not at the same time, there will be two modifications. In other words, we will not know what the absolute majority in this Parliament is nor what its membership will be over the next legislature. This has not therefore been done well and it causes many problems. Furthermore, I do not believe it makes any sense to have Commissioners spending several months with nothing to do in the Commission.
I believe that Parliament must defend its right to hold hearings and to appoint a Commission on the basis of a joint programme and that is our duty to the electors. I hoped that in the 'trialogue', as President Prodi said, there would be progress on this issue. But, Mr President, since there has been no information from you, I very much fear that there has been no progress in last week's 'trialogue'; if I am mistaken, please tell me now. And I would ask you please, and we are awaiting the meeting of the Committee on Constitutional Affairs of 10 December, to raise these issues seriously at the European Council in Copenhagen, because this is not the way to act.
And finally, and I will end here, I still have hope because, as Alfonso X the Wise, a philosopher king, said, 'if God had consulted me on the day of the Creation, I would have given him some useful advice'. Neither the Council nor the Commission are God, and neither are we the Devil.
I will briefly respond to Mr Barón Crespo. The dialogue of last week had only one definitive context as far as Parliament is concerned: an opportunity for me to confirm in person what I had already done in writing, that Parliament would insist that no definitive decision on the question of dates should be arrived at without having an adequate dialogue and understanding between the institutions including Parliament. Thereafter, because there is, from my own appreciation of the points made by different colleagues here, a diversity of parliamentary views, I was not in a position to express a definitive view except the view that there should be no final decision without our consent.
I should not now enter the debate.
Mr President, Copenhagen has been the place of many controversial summits but none will be more so than next week when the camel of enlargement approaches the eye of the needle of European domestic politics. We know that enlargement will make us more multi-cultural and more competitive. The central question is: will it also make us more democratic?
Many of the answers to that question are being teased out inside the Convention, but it is certainly up to the European Council and not the president, Valéry Giscard d'Estaing, to decide just how far and how fast Member States are prepared to project the Union's experience in parliamentary democracy to the east and the south. I trust that the European Council and the Commission will be generous to Turkey in this respect. We should throw ourselves behind the process of regime change which is taking place in Turkey. There would be no stronger way of expressing support for Turkey's reformers than offering a schedule for the opening of the accession negotiations but only on the condition that the Turkish Cypriots were brought to accept the Annan proposals for a federated settlement of the problem of Cyprus. It will certainly be far more possible for them to accept a UN settlement should there be a firm prospect of membership for motherland Turkey itself. They frankly require the assurance of our settled intentions concerning our future partnership with Turkey and I know that the presidency will do all that it can to achieve this great breakthrough that is in its grasp.
Mr President, my thanks also to the Danish Presidency, the Commission and others. We are facing a kind of evaluation, and the time has come to hand out a little praise, and of course a small amount of criticism, too. First, the praise. I wish to commend the Danish Presidency for managing to secure the release of Akhmed Zakayev before the great Copenhagen Summit gets under way. It was a splendid decision and means that many of my worst fears have fortunately not come true. I also wish to praise the Presidency for its hard work on enlargement. I think, however, that it is worth remembering that praise is also due to the applicant countries for the herculean task of adapting themselves, and for the formidable tasks the populations of these countries have had to undertake in connection with this whole process.
I also wish to point out, as Mr Verheugen did, that it is not over yet. Besides the fact that we have not quite completed the whole project, the people of these countries will of course also be voting on whether or not they want to join us. In this connection, it is to be hoped that these voters do not compare the debate on money with the debate we had earlier today, the one about all the money - the large amounts of euros - that, for various reasons, the Commission has not been able to use. I hope that the citizens of the applicant countries do not look at the two things side by side and become frustrated. I hope for a 'yes' vote.
As regards Turkey, I also agree that the time has not yet come to give that country a date, but I think that the right thing to do would be to give it a date for a date; in other words, set a combination of a timetable and a roadmap. What are the practical demands we are making of them? What are the deadlines? How are they to be met? When must the individual parts of the human rights and democracy projects be implemented in Turkey in order that we can set the final date? It is obvious that it is not possible to give a fixed date right now, with fundamental aspects still not in place and many decisions yet to be implemented. A date for a date, however, would be the right thing to do.
There are a couple of things, however, that have disappointed me about the Danish Presidency. I am disappointed that it did not manage to do something about the Statute of the Ombudsman. I am disappointed that it is still not possible for the Ombudsman to obtain the documents he asks for. Not only to be permitted to sit down somewhere and read them, but also to have those documents handed over which he has asked for, and which he needs in order to carry out his work. I am also disappointed that no progress was made towards ensuring that the employees who are in contact with the Ombudsman are only bound by one thing, that is, by the truth, rather than by any form of loyalty to one of the institutions of the EU. These employees must be bound by the truth in order to ensure the proper treatment of citizens within this system, and tackling this was one of Denmark's clear priorities.
I am also disappointed with Denmark's readiness to cooperate with the USA in connection with the war with Iraq, and also in relation to the EU's list of terrorist organisations. I should like to hear where the Presidency stands on the plans to put the Iranian resistance movement on the list of terrorist organisations. Does this not conflict with what Denmark, amongst others, supported when the list of terrorist organisations was first discussed, which was that resistance movements comparable with the ANC or the Danish resistance movement must under no circumstances end up on the list of terrorist organisations? We have a problem, and I should like to hear the views of the Danish Presidency on this.
Mr President, ladies and gentlemen, we always have the option of saying the same thing at every meeting. Let us repeat ourselves, therefore, although it may be that, for once, it will not be necessary.
First of all, with regard to the timetable, I would like to say one very simple thing: the Commission, the Council and Parliament must come to an agreement together. It is unacceptable for the Council to set one timetable and for the Commission to set another. We must reach an interinstitutional agreement. Once this agreement has been reached, it is up to Members of Parliament to come to an agreement, because different points of view coexist within this House. I am against the idea of bringing forward the elections, against decisions which would not change anything in terms of historic opportunities and could lead us, in my view, to speed things up, leading us inevitably to failure. We must find an interim solution for the new commissioners during the six-month period. I think that the most important thing, and no one has mentioned this, is that, if the Convention succeeds - and I hope it will - in convincing everyone that the President of the Commission must be elected by Parliament, and if the IGC accepts this, I shall, in that case, call on the Council to bring forward the ratification, because this procedure could take 18 months otherwise. As things stand, the next Commission will not be able to be elected under this procedure, simply because we will not have enough time for the IGC to endorse the appointments. It is therefore absolutely essential that the Council anticipates and accepts what has been decided by the Convention and by the IGC, and therefore that, when the next Commission is constituted, and this is the most important thing in my eyes, the next President is elected by Parliament, thus anticipating what is decided by the Convention and the IGC. That is the most important thing.
As far as Turkey is concerned, we must be responsible. We cannot decide on Turkey's accession plan now. There are some possibilities of Turkey joining the EU, but there are also some arguments against its accession. What we must say today, therefore, is 'no' to those who say that Turkey is not part of Europe, and 'no' as well to those in the US and the UK who tell us that Turkey must at all costs be part of Europe. President Clinton had even said that Russia should definitely be part of Europe. So we say to the US that Mexico and Canada must be part of the United States. How about that? I do not understand why it is up to the US to decide who must be part of Europe. I believe, therefore, that this question remains open. There are important debates to be held, but I call on the President of Parliament and the President-in-Office of the Council to write a letter to the Turkish Government and tell it, in order to give it the opportunity to prove his good intentions, that we are organising a meeting in Strasbourg for all the Sakharov Prize winners, and that, in the light of this meeting, Leila Zana must be freed in order to be able to take part. It would be an extraordinary manifestation of Turkey's goodwill. This is what can be done in the near future, Mr President. Therefore, Mr President, write to the Turkish Government. It would certainly be an extraordinary gesture before Copenhagen if the Turkish Government allowed Mrs Zana to come to the meeting of all the Sakharov Prize winners. This is how we could move things forward.
I would like to end by simply repeating exactly what I always say: financially, our proposals for enlargement will not be enough, not by a long shot. The Council is wrong, the Commission is wrong. We cannot operate on the same budget with 25 Member States as we did with 15. Ceterum censeo Carthaginem esse delendam. We always have to repeat the same thing. One day, you will understand history and the meaning of history.
Mr President, we are standing on the threshold of a truly historic European Council where we expect the final political decision will be taken to give the green light to ten applicant countries to become full Member States in 2004. The groundwork has been done and I commend you, Mr President, for your leadership and enthusiasm for the European project and also the Commission and the Danish presidency for their efficiency in dealing with this unprecedented project.
Enlargement to welcome ten new States and tens of millions of new European citizens into the EU is both a bold gesture and the accomplishment of our true European destiny. I urge the heads of State and Governments to be similarly bold in proposing a package of measures for Bulgaria and Romania that will ensure that those States too may fully rejoin the European family of nations as early as possible. I also hope that a genuine and significant decision will be made in relation to the Turkish application for membership. It is clear that Turkey has a key role to play in shaping the European Union of the future and we must do all in our power to guarantee that the new Turkish Government is given full support and encouragement in its desire to make their country meet the Copenhagen criteria so as to begin accession negotiations.
Mr President, the Copenhagen Summit will be a historic event. Ten countries will be able to join the EU from 2004, two countries from 2007, and Turkey will probably be given a date for its next meeting. Europe is growing together, which is a good thing. However, the EU membership that is now being negotiated is not the kind the applicant countries will actually receive. They can say 'yes' to the EU, but as early as next Christmas, when the Rome Summit has buried the Treaty of Rome and the constitution of Rome is born, they will be given the status of constituent state of a new federal state. The completion of the new constitution is planned for before the new countries join, with their right of veto in matters of treaty amendments. This is unfair, as Mr Haarder also said.
When the applicant countries have signed their membership agreements, and when they have been approved here in Parliament - by March or April - they should be offered equal status with the present Member States and enjoy the same legal representation in all bodies. If a referendum says 'no' to membership, the country's representation can cease in the same way as when Norway voted 'no' to EC membership and had to find an ambassador job for its Commissioner. If the referendums confirm membership, this membership becomes a reality, and the countries should have the same right of veto in matters of treaty amendments as the present Member States. They must not join as second-class members, but instead have equal rights from day one.
I also think that we could be much more accommodating with regard to the funding of their membership of the EU. When Denmark, a rich country, joined in 1973, we actually only paid 20% of our contribution in the first year, 40% the next, 60% the third and 80% the fourth, until, after five years, we reached our full contribution. Why can we not adopt a similar introductory arrangement with reduced contributions, or grant exemption from contributions, while these countries are so far behind us in terms of wealth? We should bear in mind that EC and EU membership is, of course, not just something one receives. For some it is actually very expensive insurance, as ordinary people have to pay contributions via their daily purchases of everyday goods and via national taxation. Everyone has to pay, but only very few receive subsidies from the EU budget. We should perhaps now look into redistribution, or Mr Rasmussen runs the risk of getting an unpleasant surprise when people realise how much they will have to pay in contributions to the EU.
Just a few words about the next point on the agenda. There should be a move towards wages being paid through the front door, and being taxed in the Member States; and the system of travel expenses should be changed to a card system for Members, according to which Parliament pays all the expenses incurred, whatever their magnitude.
Mr President, Mr Bonde first became a Member of Parliament - as I did - in July 1979. As a communist activist, he was elected to uphold the need to stop Denmark acceding to Europe. Over 20 years on, you have heard what our dear Mr Bonde has to say about the management of the situation before us. In 1979, Mr Cohn-Bendit was probably still much more revolutionary than we are as European federalists, persistently liberal, persistently anti-fascist, anti-communist, anti-fundamentalist and federalist. Today, things have changed. Today, Mr Cohn-Bendit said something very interesting, but he presented it as a paradox. The United States is proposing that we speed up the time frames for Turkey's entry into Europe. Mr Cohn-Bendit says that it is as if we were to call upon the United States to speed up their federalising process and get on with annexing Canada and Mexico. Is the concern today not the need to move towards a world organisation of democracy and democracies, using the ultimate global free liberal weapon of mass attraction in preference to the ultimate weapons of mass destruction? The ultimate free, liberal weapon of mass attraction is the recognition of the natural, historically-won right of every woman and every man to political democracy, to the rule of law and, therefore, to the liberal foundations of federal, federalist States which respect the freedom of the individual citizen.
What has all this got to do with Copenhagen? A great deal! After the war, Benedetto Croce observed that, indeed, monarchic Europe - the Scandinavian monarchies, the British monarchy, the Dutch and Belgian monarchies, as it were - was the only part of Europe which resisted the different forms of nationalism, including national socialism, and the different forms of socialism, including communism, preserving a faint hope of freedom.
This story is paradoxical. The paradox which we want to focus on, Presidents, is that you are not free to build Europe in Copenhagen now: you are representing bureaucratised States and a bureaucratised Parliament. This means that the creative spirit is not free to flow where it will. We must fight for freedom and for Europe.
Mr President, I am speaking on behalf of the Committee on Constitutional Affairs, expressing the opinion that emerged on the institutional implications of enlargement. These implications, starting with the initial time frames, warrant a great deal of attention in our view, and they must be addressed with all due rigour. We cannot afford not to carry out a meticulous analysis with the excuse that these are political issues and that we therefore ought not to go into too much detail or that these are technical issues and it is not worth wasting time on them.
The solutions must be sustainable, respect the Treaties, meet a number of institutional criteria and be decided upon by agreement between the Council, the Commission and Parliament, whereas the Council communication of 21 November sought to present us with faits accomplis. The Presidency representative, the President-in-Office of the Council, Mr Haarder, said that it is important for Parliament to be involved, but a debate - although the Committee on Constitutional Affairs has called for a debate - is not enough: a genuine, formal agreement needs to be reached between the three institutions.
I will, however, specify the points which we consider to be essential. Firstly, we believe that transitional arrangements relating to the composition of both the Commission and the European Parliament must be kept to a minimum or avoided. The Council has specified the date of 1 May 2004 for the formal entry into the Union of the new Member States. That would mean the appointment of ten new Commissioners, taking the total number of Commissioners up to 30, and would clearly create problems, in that the Commission's term of office should end on 20 January 2005 at the latest. What responsibilities, what special status could be conferred upon ten Commissioners for a few short months, ten Commissioners which the European Parliament would not have time to examine at the necessary hearings in May before its dissolution? We would have Commissioners whose appointment had not been approved, whose role in the Commission was uncertain and who would be in danger of not having their appointments renewed a few months thence. I do not believe that this can be in the interests of the candidate countries of the future Member States.
Similarly, joining the European Parliament after 1 May, the representatives of the new Member States would only be in office for a few weeks, for a single part-session, before the election of the new Parliament.
In conclusion, if we stick to the date of 1 May 2004, the most sensible solution would appear to be to bring the European Parliament elections forward and schedule them for that same month of May. The President-in-Office has told us that such attempts have failed in the past. We do not see why they should fail again and we feel that an effort must be made to adopt that solution. In particular, the European Parliament elections - why should they not be held on 9 May 2004, immediately after the accession of the new Member States - would assume particular importance and this might stimulate greater, more enthusiastic participation of the electorate.
Moreover, it would allow us to carry out the election - if the Commission President is to be appointed by election, as we too hope - or, in any case, the vote on the appointment of the President of the Commission, during the June part-session of the European Parliament and to complete the process of examining the Members of the Commission and endorsing their appointment by the end of July, with the new Commission taking office on 1 August, without the need for dubious transitional measures and with all the Commissioners having full legitimacy and equal status.
At the same time, a decision needs to be taken to bring forward the end of the Commission's mandate. The result would be first and foremost - and we believe this too to be vital - to synchronise essentially the terms of office of the Commission and the European Parliament. To this end, we need an interinstitutional agreement which brings forward the end of the Commission's term of office and the date of the European Parliament elections, and we call strongly for such an interinstitutional agreement.
One last comment on the subject of the IGC. Mr Haarder, you said that the future new Member States must also be able to exercise the right of veto at the Intergovernmental Conference, in other words they must have exactly the same rights as the Member States without actually being Member States, only acquiring this status as of 1 May 2004. We would like to know how this tallies with Article 48 of the Treaty. We believe that an acceptable solution would be for them to have the same status for the purposes of the IGC that they have for the purposes of the Convention.
Mr President, for the record, my name is pronounced van Velzen. I should like to say that we are currently facing an historic moment. Indeed, we are at the final stage of negotiations and I think that the package that is being prepared by the Danish Presidency, consisting of a number of key components on the subjects of agriculture, nuclear safety and border control, is, of course, one that is certain to appeal to our citizens in the European Union as well.
I have no option but to conclude from the Commission report that the Member States wishing to accede still have to sort out an awful lot of things. I also think that we should expressly mention this in Copenhagen, so that our citizens know what the newly-acceding Member States are up against in the coming year and a half. Another area of concern to which more attention should be given is media pluralism in Central and Eastern Europe.
The past has shown us all that, let us say, the old establishment set aside resources and created opportunities in order to keep their own media intact. In this area too, I think we could ask the Commission to devote more attention to the actual - that is the factual rather than theoretical - diversity of the media in Central and Eastern European countries.
I also think that we should not combine enlargement with the debate on Turkey. If we do engage in such a discussion at present, we would of course be flouting our own laws and rules, as Mr Poettering has already pointed out. Looking at the facts and the Commission's report - and I was in this respect pleased with Commissioner Verheugen's speech - we simply have to conclude that although Turkey has made a great deal of progress, it still fails to meet the Copenhagen criteria on all counts. This is why we are, actually, in a kind of virtual debate and are doing silly things to boot. We like to mention a date for the sake of naming the date. Good luck to anyone who can explain this to citizens in the European Union. I am therefore in favour of abandoning this curious debate. We cannot get away from Turkey's need to meet the Copenhagen criteria, and the fact that it does not do so at the moment. Consequently, we should stop wasting any more time on this. Imagine if Member States were to set dates at this stage which are at the moment not based on fact.
On the subject of agriculture, there is something that is still a factor for me, namely the huge differences existing between the new acceding countries, between Poland, the Czech Republic and Hungary for example. I wonder whether we should not concentrate on making the package more tailor-made. The Danish Presidency has set a good example in this.
Surely, farming in Poland with less than one and a half acres is mainly a social problem, one that should be dealt with in Poland, and the European Union might well be able to play a major role in this. Farmers with up to 8, 9, 10 hectares will mainly need help in the form of world development programmes, which is quite different from extensive discussions about quotas and so on, as these mainly apply to the far bigger agricultural areas in Poland. I would therefore call for more attention to be given to this area, and it would surely be extremely sad if Poland and the Polish Government were to be prevented from striking an agreement simply by our inability to offer a somewhat more targeted programme and, above all, to allow the Polish Government to develop a somewhat more targeted programme for their own farmers. I would therefore urge some sort of creativity in this area.
With regard to the new Member States, everyone is agreed, of course, that we need to set up a system where there is no room for net contributors. However, we should also consider how we can speed up the cash flow so that these Member States do not end up having major problems.
Let me conclude by saying this: we have an enormous opportunity in Copenhagen, and we should seize it.
Mr President, you will recall that when we had our great debate with the accession countries in Strasbourg, I finished my contribution by quoting an English saying that there is many a slip 'twixt cup and lip. I warned that we should not celebrate prematurely the end of this process because there was still a long way to go and of course I was right. It now seems that although we think we are close to agreement, we are actually a long way from agreement and there is a very real prospect that we could lose everything. We should be clear on that.
If Copenhagen ends up with endless rows over highly technical issues conducted in ten parallel negotiation sessions, it does not take a brain surgeon to realise the whole process could easily seize up. For once, I disagree with Commissioner Verheugen. I think if we miss Copenhagen, we will not miss it for a week or a month or a couple of months, we will miss enlargement for a whole generation. As I have said before and I will say it again, it is now or never. This is the opportunity we have to seize.
I welcome the brave attempt by the Danish presidency to put an extra EUR 1 billion on the table in order to clear the decks so we do not have these complicated negotiations in Copenhagen. Unfortunately, in doing so, particularly a couple of weeks in advance, they seem only to have encouraged some of the applicant States to believe that this is just one more stage in the negotiations and quite frankly we have to be clear that it is not. This is not a constantly elastic process. At some point we must say no. Berlin and Brussels cannot be breached. The moment we break budget discipline, we open a whole Pandora's box which is liable to bring the whole project collapsing to the ground.
We also must be clear that this project is so important that we are not prepared to let any one country sabotage the whole negotiations. If any one country wants to hold out until the last possible moment, they do so at their own risk and not at the risk of all the other accession countries, because we must be prepared to agree as each country is prepared to agree.
Equally, I must urge our leaders to ask themselves a simple question before they go to Copenhagen. What will they do in 20 years' time when they are sitting with their grandchildren on their knees and their grandchildren say: 'What was your real role in the great disaster when Europe failed to grasp its own destiny? What did you actually do?' Are they really going to turn around and say: 'Well, actually, we could not do it because we were not sure if Baltic sprats were big enough for our nets. We could not do it because we could not quite agree on the right amount of sheep premium or the exact sugar quota or exactly what sort of portfolio a Commissioner should have for two months'? Are we really going to say that? Because it is going to sound very lame. Let us think of the big picture and remember that the money we are giving to the accession countries represents one thousandth of the GDP of the European Union. The entire EU budget is only two thirds of what the British Government spends on social security alone. We are actually talking about what are minor issues in the global picture of things. Let us not lose sight of that.
Concerning Turkey, I would say that we must say to this new government, which is like a breath of fresh air in my opinion: you must meet the Copenhagen criteria. We want you to meet it by such and such a date and if you do we will open negotiations. But let us kill off once and for all this idea that Europe is a Christian project only. I represent Hindus, Muslims, Jews, Sikhs, Buddhists, Taoists, all religions, and I am not prepared to say to them: 'The European Union is not for you'. This is the message some people in this chamber are giving out and we must kill that off.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I would like to express my agreement with Mr Titley and also say that it also strikes me that the spirit of European integration is standing at a door on which there hangs a 'No Entry' sign, as it is not wanted in negotiations that are confined to milk quotas and direct grants. In the European Union, solidarity stops when it comes to money.
The Danish Presidency may well have tried, by means of its negotiating package, to do justice to all positions, but, as the spirit of integration was shown the door, all that has come out is a worthless patchwork of rags that is no kind of framework for a future together. Why is this? The Member States' mean-minded attitude leaves the candidate countries with the impression that they are second-class citizens who are not welcome. That puts wind in the sails of the EU's opponents in those countries, and jeopardises its acceptance. Savings in the Structural Funds mean savings in cohesion, in the very heart of the European Union, and thus have adverse effects on the project of integration. Hence the impossibility of significant impetus for rural development or an attempt at it, the most devastating indication of which is the fact that it will lose out when grants of aid are increased. This is an attempt at making manifest the structures of an agricultural policy that has failed in the European Union, and, in practical terms, an indirect rejection of agricultural reform, meaning that the demise of farms in the candidate countries is being pre-planned without there being any alternative jobs. That is sending the wrong signal. We, the Group of the Greens, reject all attempts at downgrading enlargement into a national savings bank, and hereby demand that the Council and the Commission should give absolute priority to the project of support for rural areas in the candidate countries and allocate more funds to it. Without that, the result will be social collapse, the European Union's spirit will be endangered and so will the project for EU reform!
Mr President, the Copenhagen European Council which is being held next week will have one major, important task: to conclude accession negotiations with ten candidate countries.
It will be necessary to iron out a few last-minute financial difficulties, but we have great hopes and we particularly welcome the fact that France is willing to look at the latest proposals by the Danish Presidency in a favourable light. They certainly demand some additional expenditure, but what is at stake is worth the effort and we must not forget that the Brussels European Council of last October had taken away almost an equivalent amount of structural aid from the new members. Everything should therefore balance out in the end.
The second major item on the Copenhagen agenda will be Turkey's candidacy. We share Mr Giscard d'Estaing's view that, as things currently stand, Turkey's accession would spell the end of the European Union. We have, in fact, said this several times before. The 1999 Helsinki European Council made a serious mistake, which has unfortunately not been made good, but has since been confirmed. This error on the part of the Union shows its lack of understanding of what it is and its ignorance of what it wants.
Mr President of the European Parliament, you yourself have suggested that Mr Giscard d'Estaing, by adopting this position, would be removed from his role. I do not believe this, because exactly how could the Convention draft proposals on the future of the Union, on its institutions, on its policies if it has not firstly answered the following questions. What brings us together? What is our model for the Union for the next fifty years? Where must our borders end? Mr Giscard d'Estaing is therefore doing exactly the right thing by raising these questions indirectly. In fact, in our opinion, Mr President, the Convention, under whose influence I do not know, has been too hasty in preparing technical proposals without first having answered fundamental political questions which influence them. It is in Europe's own interests to put things right as soon as possible.
Mr President, ladies and gentlemen, in a few days' time, the European Council in Copenhagen will decide to enlarge the European Union by adding to it eight countries of the former Eastern Bloc as well as Cyprus and Malta. This is the subject of negotiation and - necessarily - of occasional dispute, and haggling over one point or another, but nothing can conceal the fact that Europe, divided until 1989, is now, by taking this step, giving itself a new Community order, founded on the principle of democracy, the rule of law, freedom and the market economy. I am convinced that, of all the political events we have experienced, it is this one that will be the most important for all the generations now living.
If some far-sighted person fifteen years ago had written out the agenda for this European Council, as it now is, complete with the reunification of Europe, he would have been thought to be deluded! If, at that time, we had been asked about our willingness to pay another EUR 2.3 billion for it, I am sure that we would have answered with a loud, clear and instantaneous 'yes'. Sustained effort will be demanded of us if this enlargement is to be managed - politically as well as financially, of that there is no doubt - but this is the moment when this Union of ours is joined by ancient European lands, which belong with us in exactly the same way as France and Great Britain do, and will join us in standing up for the principles of freedom and democracy under the rule of law.
The European Union is founded on the applicability of the law, and it is the acknowledgement of the law's applicability that alone holds it together. That is why it is so significant that Parliament, in a resolution on the report on the negotiations with the Czech Republic, described the so-called Exemption Act as incompatible with our conception of law, and did so in a careful and balanced way. This question is not just about German-Czech relations in the past, but also about Europe's present and future, as fundamental principles of law and their applicability are at stake, and it would certainly be helpful if the Czech Republic were to say something to clarify matters before enlargement.
Now, my notes include a sentence, such as we have heard uttered so often already, to the effect that discussions on Turkey must not be allowed to dominate to some extent the enlargement summit, but I see that we ourselves have been unable to resist this temptation, so that may well be the way things are in Copenhagen as well, making it clear that this is something that people get worked up about. A few days ago, Commissioner Verheugen was quoted in a German newspaper as saying that he was against Turkey joining and that he proposed to the Turks the establishment of a special relationship as neighbours, a treaty that could also apply to other countries contiguous to the EU. I am sure, Commissioner Verheugen, that you will explain this as a misunderstanding or a misinterpretation and, quite rightly, point out that this represents a breach of the confidentiality you presumably agreed on. But this is not about you not being allowed to keep to yourself something that you want to have dealt with in confidence, but about the way this way of doing things encourages the impression that, on this issue, many are saying in public the opposite of what they actually think. Where Turkey is concerned, you would not be the only one, as a whole host of those who advocate its accession do not actually want it to join and are taking cover behind the criteria. That is a hypocritical way of going about things, and does more harm to the EU's relations with Turkey than it would to take stock of the situation with all the honesty that respect for this country requires. So, what we want is not offers of dates for accession, but greater honesty in our relations with Turkey!
Mr President, there are just two questions I would like to touch on. The Commission is right if it thinks that a range of difficult issues remain to be resolved, and we can be grateful to the Presidency of the Council for coming up with a number of proposals on them. Now if Mr Poettering believes that governments - by which he means the governments of the Member States - must now make the effort to come up with a solution, then I do indeed agree with him, but, on the other hand, I also want to make it clear that the same is true of the governments of the candidate countries. I know that Poland has a pain threshold. I have deep sympathy with Poland, and especially with its present government, but we too have pain thresholds, and I do think that both sides have to acknowledge the necessity of compromise in this area. Nor should the candidate countries fix the measuring rod so high up that it is no longer possible to jump over it.
Secondly, let us look at procedure and the institutional issues, in which the President-in-Office of the Council has described Parliament as having an interest. Mr President-in-Office of the Council, we have already spent some considerable time today discussing this in another context, and we are not dealing here with an interest, but with our rights and also with the Council's undertaking to talk to Parliament from the very outset. If it had done that, our situation would be an easier one. Mr Napolitano put forward a few arguments in favour of the procedure being changed at some points, and, much as I respect him, I am not convinced. My personal opinion is that every country, from the first day of membership, is entitled to a Commissioner, even if a Commissioner without portfolio. I take the view that, especially when there are ten new Commissioners, this House must also have the right of at least overall approval. Such overall approval could only, of course, be given with the involvement of the relevant nine new Member States, as it would be perverse for us to vote on a Polish Commissioner when the Polish MEPs were not allowed to.
This brings us, of course, to the detailed procedure for the new Parliament. I can see the legal arguments where the Intergovernmental Conference is concerned, but I do agree with the proposal for its virtually full involvement, as, at the end of the day, these countries too have to vote on it and ratify it. One thing I ask of the President-in-Office of the Council: talk to the new candidates and negotiate with them! They are meant to be fully involved. Before you come to a decision, though, talk to us in this House, and then it will be easier for us to come up with a joint solution!
Mr President, I would like to address the major risk I think the Council meeting in Copenhagen may comprise in terms of the EU as a peace project. All of us here are talking about EU unification. We are all talking about the historic decision in Copenhagen. Could the EU as a peace project be destroyed in Copenhagen, however? I am sure that many members will feel that this question is not relevant, but I think it is.
The EU has been incredibly successful in bringing people and states closer together in the European Union. We now have, however, a candidate country which is first in line to become a member of the European Union, namely Cyprus. Following the fall of the Berlin Wall, Nicosia has been Europe's divided capital. Following the reunification of Germany, it is Cyprus which is the divided country in Europe.
The European Parliament has clearly stated that it would like to see the Turkish occupying forces withdrawn from northern Cyprus. In this situation, it is being discussed at a very high level in the Council whether Turkey should be given a date for a meeting where a new date for membership negotiations for this country would be set. I therefore turn particularly to the Danish Presidency and ask how will the public, how will the Cypriots and how will all of us together view this situation in which a country such as Turkey is to be given a date for starting membership negotiations while there are still 30 000 Turkish soldiers in northern Cyprus? Is this the EU as a peace project?
I would really like to dwell on this subject and wonder whether we can imagine a country negotiating with the European Union while at the same time unquestionably occupying 37% of another Member State. This must be investigated in Copenhagen. If it is conceivable that the EU, as a peace project, should permit Turkey to start negotiations without the Cyprus conflict being resolved, this means that a Member State can be occupied by a country seeking membership of the Union and actually negotiating with the Commission.
I would like to see this question investigated. Let us not be blinded by the charm offensive on the part of Turkey. Let us look at the hard facts which say that one country, Cyprus, is on its way into the Union and another country which occupies 37% of that country wants to start negotiations. Is this reasonable? Is this the EU as a peace project?
Mr President, I rise to share the concerns of those who have expressed fear about decisions being taken without consulting Parliament on curtailing the mandate of the current European Commission.
Of course we recognise that new Member States have a right to a Commissioner as from day one of their membership of the European Union. Of course it makes sense not to reshuffle all the portfolios of the existing Commission just for a few months. Therefore it makes sense to curtail the mandate of the existing Commission and move rapidly to the approval of a new Commission by the new Parliament with the full democratic legitimacy that it entails. But how can this be done? Under the current Treaty, there are only two ways. One is that every single Member of the current Commission agrees to resign on an agreed date, or this Parliament adopts a motion of censure forcing them to resign. Both scenarios would be a little bit odd unless they were subject to an agreement among the three institutions. Another way would be for the Council to put it in the accession treaty but again if they were to do that unilaterally, without consensus and agreement, that would undermine the spirit of the Treaties.
So what I think should happen is that we do negotiate and reach an agreement on what would be sensible, which would be to fix an early date for the Commission to be replaced, on condition that the new Commission has the full legitimacy of going through the full procedure by the new house to be elected in the European elections. That is a sine qua non. Under those circumstances, it would make sense, as has been suggested, to bring the date of the elections forward from June to May, because then the new house in June could already vote on the President and in July we could have the hearings and vote on the Commission as a whole, which could then begin, if that were agreed, already in August or September. That would allow us to go forward more speedily. It would get rid of the problems of Commissioners without portfolios for a lengthily period and it would make sense in its own right to have the elections early in May, which is a good idea on its own merits. By the way, Mr President, I am sure you would be interested in this, it would avoid us having the problems in this House of having full Members for one session only just prior to the European Elections. I think that is the route the Council should pursue in dialogue with us.
Mr President, ladies and gentlemen, my problem with Mr Corbett is that he knows too much about the law and so he always plunges me into confusion. His surfeit of knowledge, though, means that his trains of thought travel by such circuitous routes that the actual message is lost. For the political message is that we want to give the candidates for accession a warm welcome without entangling them in bureaucratic minutiae! That, I believe, is what the message has to be. That is why we in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, which is the lead committee on enlargement, have come up with other proposals, which are meant to be pragmatic and straightforward.
Whatever we do - whether we prefer to elect the new Commission or think it even better that it should be appointed - there will still be a transitional period in which the new candidates will be entitled to cooperate with the present Commission in nominating Commissioners. Whether it be four weeks or four months, the principle remains the same and indissoluble. It is for this reason that I would simply say: let the Commissioners without portfolio come, as agreed, from 1 May onwards. Checks will be made on them as regards their competence, their financial independence and so on, and this will be done by a procedure that is not conducted in the committees, as they do not as yet have portfolios. The observers, who have been working with us for all of a year already, will simply become MEPs for four or eight weeks, as has always been our practice, and, with accessions, they have sometimes remained in that position even for a year, or for a year and a half. So what is the problem? I believe that the way to make headway here is to put this in simple terms. If the new Commission is to be in office by 1 November, then what is decisive is that Parliament's rights have to be secured. The appointment of the President of the Commission will follow the European elections so that these may have an influence on it, and so that we can have time to do what is necessary, by which I mean that the committees will be subjecting the candidates from the old and the new Member States to rigorous scrutiny to see if they are suited to the position. That, politically speaking, is what it is about, and that is what we have to take seriously, as is only right and proper.
Let me make another, additional comment. I would like to express my gratitude to the Danish Presidency of the Council for having been able, while focussing their efforts on enlargement, to cooperate successfully with the Commission in guiding these enlargement negotiations to what is evidently a good result. The necessary compromises will have to be reached in a spirit of goodwill and will, of course - as Commissioner Verheugen so rightly said - have to be well-crafted, and I am sure that we will succeed in this.
The discussion sparked off in connection with Turkey and the determination of a date has already demonstrated, in our sitting today, something that will be perpetuated in Copenhagen and subsequently in the media: no longer will anyone be rejoicing at our welcome for ten new countries; no longer will people be talking publicly about the accession of Poland, Estonia and the Czech Republic; instead, Copenhagen will become a summit on Turkey, and Turkey will be our sole topic of discussion! I see it as inordinately regrettable that we have manoeuvred ourselves into this situation, a blackmail scenario in which we have ESDP and NATO, American pressure, Iraq and the Cyprus issue to cope with. I do not think it right that this situation should come about!
If the European Council is led by considerations of political logic - sometimes known in other places as opportunism - to decide to set a date, then I fear that the citizens of our Member States will say: aha, they are serious about this! Ten new countries, that is difficult enough, and then, along come the Turks! The ensuing discussion will create difficulties for us when it comes to selling Polish and Slovene accession to our public, and I hope that the Council is aware of this responsibility and is not thinking too much in the short term.
I should like to make one brief comment. Earlier this afternoon, Mr Barón Crespo raised the question of what had happened at the interinstitutional dialogue last week in Copenhagen with the President of the European Commission, the President-in-Office of the Council and myself. I indicated that I made it clear that I wanted no definitive decision made on questions of dates and transition without the Parliament being fully involved, engaged and consulted. As you will now appreciate, having heard one view from the Chairman of the Committee on Constitutional Affairs and an entirely different view from the Chairman of the Committee on Foreign Affairs, it was not appropriate for me to seek a definitive conclusion in that dialogue other than to say that we needed to consult with the other institutions. Evidently we also need to talk to each other.
Mr President, I should like to concur with Mr Brok. What is crucial, of course, is that we welcome the Member States and that this House - soon to be newly elected - can codecide on the new President of the Commission, but that is where his and my line of reasoning part ways. I am pleased that he has mentioned 1 May as an important date, but I would say that this 1 May could, in fact, be the date for European elections, in which case I would be in Mr Napolitano's camp.
I should like to briefly update you on what has been happening in the Netherlands recently. There, we saw a Dutch Liberal leader, Mr Gerrit Zalm, launch a kamikaze campaign. He demanded that the Netherlands should thwart enlargement with a view to enforcing agricultural reforms. Fortunately, Mr Zalm has been sidelined for the time being, but with the forthcoming elections on 22 January 2003 in the Netherlands, he naturally remains a dangerous force to be reckoned with. The Dutch will hopefully elect a government that recognises the benefits of stability and economic growth, as well as the importance of a reunited Europe, thus preventing the Dutch reputation from being tarnished any further.
This does not detract in any way from the primary importance of those agricultural reforms to the enlargement countries, candidate countries, to us ourselves, and to the developing countries. And what is evident is that, thanks to Mr Fischler's proposals, we already have many sound proposals on the table, but that many Member States still threaten to obstruct them. What we need is the courage to do our homework in the area of agricultural reforms, and this is also necessary to help the dollar round succeed. Indeed, we may talk about a development round, but if no firmer and broader-based proposals benefiting agricultural reforms are tabled, then things will take a turn for the worse and this round will fail. In that case, we will not have done our homework, which is necessary if the accession countries are to be treated fairly. Mention is made of net and gross accounts between Europe and the enlargement countries too easily without sufficiently acknowledging the necessity of those agricultural reforms.
Could I add that I hope that the discussions we are having here will somehow serve as a lesson to us in the next step towards enlargement by the accession of more countries? Let us have a less ambiguous and earlier debate with our electorates, and let us have the courage to ask for their opinions in good time by means of a European referendum. In my view, we have built in too much technocracy and not enough politics this time round. We have learnt that these are political decisions. We should summon up the courage to look our own people in the eye and accept their judgments.
- (DA) Thank you for another useful and constructive dialogue on enlargement. The debate confirms that there is massive support for what is happening next week. I would extend my thanks for all the good advice that has been given, on which I shall make a few comments. I should like to thank Mr Poettering for putting the Copenhagen European Council into exactly the right perspective from the outset. Without repeating what he said, it is this historical perspective that we must keep in view the whole time. The thanks given to the Presidency are also due to the Commission, especially Mr Verheugen, who has now been working tirelessly on this for years.
I fully agree with Mr Titley. I do not know about 'now or never', but in any case it is time for action. It must succeed. Despite the difficult problems that remain, we have come so far that we cannot justify failure.
As regards Cyprus, I fully agree with Mr Verheugen. The EU and the international community must declare in plain terms their readiness to give the necessary assistance to meet the great challenges reunification will present to Cyprus and its two communities. We must do everything we can to ensure that the UN Secretary-General's endeavours to find a solution ahead of Copenhagen meet with success.
Concerning Turkey, the basis is clear. Turkey is a candidate. The accession negotiations can commence when the Copenhagen criteria have been met. They have not been, but Turkey has made impressive progress with the far-reaching reform package. In Copenhagen, a strong and positive signal will be sent to the Turkish politicians and population. The precise form this signal will take is to be discussed in detail by the Heads of State and Government. I agree with Mr Poettering that this is not the main subject for Copenhagen. The ten countries will take centre stage there. We shall not forget the prospect of Turkey, however, neither shall we forget Bulgaria and Romania. These two countries have made tremendous progress in their accession negotiations, but are not ready yet. They will be given a roadmap for the last stretch of the way.
I wish to thank the President of the Commission for his support for the content of the packages that the Presidency has presented to the ten countries, and I wish to thank Mr Verheugen for his word of caution against overloading the agenda for Copenhagen with all sorts of other issues. He knows better than anyone how difficult and complicated the enlargement process is, and he knows the danger of entering into detailed discussions on the individual packages at the Copenhagen Summit.
My thanks to the many people who have expressed their support for keeping within the expenditure ceilings set out at Berlin and Brussels. I also wish to thank all of those who have said that we should not argue over small amounts at this decisive historic juncture. I must, however, advise against suggestions that we should discuss whether we can add another couple of billions to the amount set out in the ten packages. The art is not to have opinions and make suggestions. The art is to gain a majority, to obtain everyone's support, and there are, of course, countries who think that the packages put together by the Danish Presidency are already too generous. We must keep in mind that the art is to reach a consensus, or, in other words, to put the finishing touches to the packages in Copenhagen.
Mr Barón Crespo and others are right in saying that it would be best if the new countries had Commissioners with proper portfolios from the outset, and if Parliament could hold new elections in time to approve a new Commission. This would mean that the MEPs from the new Member States could play a part in approving the Commissioners from their countries. This is not as easy as it sounds, however. A new election date could help; and we have tried to arrange this, but without success. The Presidency is willing, but we are afraid that it will not be possible. If this is the case, it is good that we have another solution, one that may not be perfect, but is tolerable for all parties.
I believe that the Council has now stated - and in any case I have stated four or five times here in Parliament on behalf of the Council - that the new countries will be put on a completely equal footing with the old Member States at the Intergovernmental Conference, where a new treaty is to be adopted. This is not something I have made up; it is in Article 23 of the Treaty of Nice. It would be entirely unreasonable for us to offer the new countries, who are perhaps about to hold referendums, a different status from the old Member States, when their populations are to say 'yes' to a new treaty. In a way, it is bad enough that they have to accept a treaty that we are in the process of amending. If they are not placed on an even footing with us when the amended treaty is to be adopted, then I do not think that we are treating them properly.
Finally, I wish to give my support to something that many have expressed. None of the applicant countries will have to wait for any of the others. If only nine applicant countries are ready, they will join. It is important, therefore, that the applicant countries, too, remember to strike while the iron is hot, or Mr Titley's prediction might come true.
Lastly, I wish to say to the President that the Presidency looks forward to seeing him and the Conference of Presidents in Copenhagen directly before the summit. There we can continue the dialogue we have had all along on these difficult but also rewarding issues that are common to the three institutions.
Mr President, as this debate draws to a close I am pleased to be able to note once again that there is broad agreement between Parliament, the Council and the Commission on the question of enlargement, and that is an important political signal in itself. I would now like to say a brief word on the most important topics of the debate.
First, I will return to the subject of money. I think - no one will be surprised at this - that when we reach the final stage of a negotiating process that involves a lot of money people start to back pedal in public, and those who will have to pay start to say it is too much and those who want something say it is too little. That is quite normal and I would not get too excited about it.
There is the structural question, however, which some Members of this House have quite rightly raised, that is: are our rules really designed to allow new members, who are poorer than the European Union's present average, to gain from their membership in the first few years? That is precisely the problem.
Lest anyone should be worrying for nothing, the position as I see it today is this: under the presidency's proposal, the new Member States will receive more than EUR 9 thousand million net in actual payments in 2004, 2005 and 2006. So when their own contributions are deducted there are EUR 9 thousand million net additional payments left.
That means no one is a net payer and they are all in a much better position than in 2003. The figure for appropriations, ladies and gentlemen, is really very impressive, I have to say, and the word meanness is not appropriate. A net EUR 25.7 thousand million in appropriations are available for those three years. That is quite something when you look at the size of these countries' economies. We should not forget that the gross national product of the countries of Eastern and Central Europe is only five per cent of that of the present European Union. These figures are already reasonably balanced, I should say.
It is also true, however, that it repeatedly has to be pointed out by both sides that the European Union is not a cash dispenser. You do not put a card, be it a membership card or a credit card, in at the top and get money out at the bottom. We are not like that at all. We are a community based on law and it is our aim that people should enjoy an equal standard of living, and we help to bring that about, but only in so far as we are actually able.
Mrs Schroedter has drawn attention to a particular matter, and unfortunately I have to agree with her, namely that this proposal that rural development funding should be made available for direct payments must actually be regretted from the Union's point of view.
The proposal that we put forward was in fact intended precisely to make possible a socially cushioned, sensible structural development of agriculture in the new Member States. I must however point out that it was quite a strong demand from the candidate countries themselves that they should be able to make a transfer, at least for the first three years. The argument is as simple as it is convincing: without this measure there is no chance of winning the referendum in Poland, for example. That is the background to this decision, but I readily admit that it is certainly regrettable from the point of view of a sensible development of agricultural policy.
Now a brief word on the subject of Turkey. Mr Nassauer spoke to me about it in person. I have nothing different to say about it in private than I have said in public. What was quoted in the newspaper I have said many times, including here in the European Parliament. If, in 1999, we had had the opportunity to develop a Turkish strategy without the 40 years of past history we already had, it would never have occurred to me, at any rate, that the correct solution might be to offer Turkey full membership of the European Union.
The problem is, however, that we did not have that option. That option had already been attempted and had already failed and there was no other. I am sure that all the debates of the last few weeks, including those triggered by Mr Giscard d'Estaing, have not achieved the outcome that the former French president wanted. They have resulted precisely in those who would have preferred not to commit themselves at present - and there were quite a number who would have preferred not to do so - now being forced to endorse the outcome of Helsinki once again, namely that Turkey clearly has candidate status, that it will be treated like any other candidate, that its prospects for membership are unqualified and clear and that it is encouraged to continue down that road. That is the outcome of the debate in 15 Member States, so far as the governments are concerned. I am well aware that other views are being taken in public, sometimes even by the majority. But we know that the 15 governments of the Member States are unanimous in the view that we must stick to the Helsinki strategy. In that respect, Mr Giscard d'Estaing's contribution probably did not have the outcome he wanted.
In the debate about dates, I agree with Mr Brok that we must not allow the subject of Turkey to eclipse the decision-making process about ratification in the Member States, and there is probably already a real danger that it will.
Regarding the institutional questions, the Commission is of course more than willing to enter into intensive discussions here at any time, and as always the Commission will not have the slightest problem; on the contrary, it will seek to ensure that Parliament's rights are fully safeguarded. I should just like to make two small points.
Naturally, we now needed a working hypothesis for the accessions. Without a date we would have been unable to negotiate the financial chapter, because the date has enormous consequences for the financial situation in the first year of membership. The financial packages for each individual country are quite different, depending on the date taken as a basis for the work. That is why the decision was necessary. So far as I know, it was taken by the Council primarily in the light of the amount of time the Member States said they needed for ratification. That should also be taken into account, as I have often said.
So far as the Commission is concerned, I would like to point out once again that it suggested avoiding the transitional Commission with 30 commissioners and therefore offered to cut its term of office short, but it proved impossible to negotiate this. Candidate countries and Member States took the view that the new commissioners must be there from the first day of accession. In that case, I think it is sensible to keep this transitional period with 30 commissioners as short as possible.
That is why the date of 1 November emerged for the next Commission. That is the minimum amount of time required to appoint a new Commission President, get him approved and also to give him time to put a new Commission together. That is the full background. I think we can discuss it together sensibly and, as I said, the Commission is willing to do so at any time.
That concludes the debate.
WRITTEN STATEMENT (RULE 120)
Mr President, the EU's enlargement by ten new Member States will be a triumph for democracy if we also manage to adapt our institutions in such a way as to ensure that this enlarged Union, with its half a billion inhabitants, can also function more effectively, transparently and democratically. This presupposes more say for the directly elected European Parliament, but also more of a Union in which peoples and regions feel at home.
All future Member States have made huge efforts to meet the Copenhagen criteria and to integrate the acquis into their legislation and national fabrics. Turkey cannot demand a date in Copenhagen. It is obvious that Turkey itself has a long way to go before it can meet the Copenhagen criteria. Surely it is up to Turkey to decide what it must, can, and is willing to do to become a true democracy, respecting human rights and cultural minorities. This should not only be evident from its legislation but also be based on reality. This does not only depend on the Turkish Government or parliament but, above all, on the attitude of the army, and as long as the army holds such a key position, Turkey cannot be considered a democracy in the true sense of the word.
The next item is the joint debate on two oral questions,
Oral Question (O-0085/02 - B5-0506/02) by Mr Enrique Barón Crespo to the Council on the Statute of Members on behalf of the Group of the Party of European Socialists
and
Oral Question (O-0092/02 - B5-0507/02) by Mr Othmar Karas to the Council on the Statute of Members on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats.
Mr President-in-Office of the Council, Commissioner, I have raised this oral question on behalf of my group in order to bring once again to this House, and therefore to a public and transparent debate, a fundamental issue which is a constitutional one.
At a time when in the Convention we are considering reforms of the Commission, the Council and all the institutions, being able to fulfil our mandate with dignity, honour and equality as European citizens is an essential issue which we have been working on for a long time. I would add something else: we must resolve this issue during this legislature, before it comes to an end, given the political importance it has.
I tabled my question in the quest for greater support and consensus within the European Parliament because I believe it is necessary and I must say that my group believes that this is an issue which must be defined with the greatest possible transparency, both with regard to the constitutional aspects of the Statute and the rules which we have to lay down for ourselves.
What I regret at this point is that it seems that, in seeking the greatest possible agreement, disagreements have been highlighted. I have been faced with an open and systematic accusation; this morning, in a press conference, three parliamentary group presidents have publicly accused the Socialist Group of blocking the Statute.
As the President is well aware, it was I who proposed the amendment to the de Palacio report which was approved by 455 votes. It was I who proposed, and this is in the joint resolution of the Liberal Group as a recital, that a group of eminent people had to be created, and Mr Haarder is well aware of this, and I proposed its membership, beginning with Mr Ersbøl.
This is what I have done on behalf of the Socialist Group. I would like those people who have criticised us - and I do not mind the election campaign being brought forward, but it should not verge on slander - to explain in this House - which is where things should be explained - what it is they have done.
And I would say to Mr Watson, with the greatest of respect, that it would also be interesting - he has a golden opportunity - if he could explain why he feels surrounded by Germans. We are all equal here. I do not feel overly influenced by the Germans, it is not true.
It is not true, for example, that this system of allowances has been created to compensate the Iberians. I come from a parliament in which they gave me the ticket, I had never earned more. I was faced with this system and I do not know any parliament, even those which pay most, which has renounced this system. Why do we have to have this hypocritical and cynical argument? I believe we have to seek unity and not offend our fellow Members because we have to work together to find a way to move ahead.
Finally, Mr President, you are well aware that I was the president of the group which most supported the idea of you being able to maintain exploratory contacts with the Council. Now, we are in a parliament, we have to apply the parliamentary method, not the plebiscite method, and I am glad that after I raised the question, you have written to give an account of your activities, and I am also glad that you have spoken with Mr Rothley.
With regard to Mr Rothley, I must say one thing; with Mr Rothley as rapporteur, the Statute is very difficult, without Mr Rothley, it is impossible and we must all be aware of this and, therefore, instead of increasing divisions and offending many members of this House, what we must do is work together and bring this Statute forward.
I am grateful for the letter you have written and I have one hope, Mr President, because I believe that you also take this approach. I hope that today the Council will say that it is prepared to hold talks with us on the methods for approving the Statute. That is all I am asking of the Council today, and I am very grateful that Mr Haarder is here because he has been fighting with us for the Statute. I would like to mention one thing, and that is that the Treaty of Nice is now in force, which means majority approval, except on taxation issues, which will be decided unanimously. Today, all we have to ask is that the President-in-Office of the Council hold out his hand - not to me but to Parliament. We must do the rest through an open debate and joint work amongst us and, please, let us not increase divisions. Let us seek unity in Parliament because this is our responsibility and we cannot transfer it to others.
Mr President, ladies and gentlemen, we are dealing with a never-ending story here. This House has been considering the Members' Statute since 1998. I think it is high time we brought it to an end. We are virtually at the end of a legislative period and we also have enlargement ahead of us. I believe the legal position of the Members of this House needs to be settled now once and for all. Of course, we also need an official response from the Council to the proposals made by official bodies of this House.
The Rothley report, which was initially adopted by the European Parliament's Committee on Legal Affairs as an opinion for our President and the Conference of Presidents, is the only document in this House to contain a really comprehensive proposal for a Members' Statute. We have been waiting for a response from the Council since April this year and that is why we believe this oral question is now necessary. It is high time.
This proposal of Mr Rothley's is a very balanced one. We were guided by the submissions made by the wise men who were appointed to make concrete proposals to us. We have come to the conclusion that we ought to receive as salary one half of the basic salary of a European judge. I believe everything about this plan is well balanced.
I find it all the more regrettable that three group chairmen this morning issued a press release on this important question, which really depends on a consensus in this House; I think that was completely intolerable. There was quite an obvious contradiction between the claims that were falsely made there this morning and what is actually contained in the resolution.
I would, however, point out that there is only one major difference between the motions before us here, namely the reference, in paragraph 2 of our motion for a resolution, to the Committee on Legal Affairs' April decision, because we want the Council to adopt a clear position on this document. Everything else is virtually identical in content. I therefore fail completely to understand why it was claimed this morning that the large groups would oppose the statute and wanted to fill their pockets. That is certainly not the case and it is improper to say so in that way in this House or at a press conference. I would like to make that very clear at this point.
In this House, there is no room for cheap populism. The large groups have a responsibility for this entire House and we are trying to fulfil it. This oral question and this resolution have again been put on the agenda so that we can make progress in the debate about the Statute, not to hinder it.
Ladies and gentlemen, we have been negotiating now for nearly five years, and we cannot continue any longer in a situation where the Council leads Parliament a dance like a bear with a ring through its nose in a circus arena. It must be clear by now what the Council wants. If we know what the Council wants, we shall also be able to arrive at a sensible Statute in the ensuing discussions in the Committee on Legal Affairs in the actual legislative process under Article 190 (5).
I hope that Mr Haarder, who after all was once a colleague of ours, has sat in this House and knows the problems and who was also formerly involved in the work on drafting the Statute, will now be in a position to give Parliament a clear, positive signal on behalf of the Danish Presidency.
What I consider unacceptable is that we should have a repeat of what has already happened with the Swedish and Belgian Presidencies. Let me remind you. The contact group met and we were told that if we reached a compromise over taxation the problems would be solved and the Statute could come into force as proposed. What happened? We went along with the compromise, one that, incidentally, I consider illegal and that the European Court of Justice will never accept. We went along with it, however, in the interests of a common statute, and what was the outcome? The Council again raised other problems and issues and in the end we have made not the slightest progress.
That is why this time I would like to see on our desks not only a well-meaning letter from our President, but also a definite statement from the Council. That is the purpose of this oral question and the resolution that accompanies it.
The question of the transparency of costs is raised again and again. But it is not the subject of this resolution. It is perfectly clear that we want transparency, and it is also perfectly clear that our presidency will of course submit fresh proposals for the reimbursement of costs if we get the Statute. I take that as read and that is the subject of all the motions for a resolution that are here on the table.
Mr President, I have listened with great attention to the speeches we have already heard. This is of course a matter I personally was very heavily involved in as a member of the European Parliament, and I attach the very greatest importance to the decision concerning a Members' Statute. I should like to say that, as has been pointed out, the Council wishes to help find a solution that guarantees the individual Member dignity and public respect. Regarding the way in which such a statute is to be implemented, I must of course point out that the rules governing its implementation are set down in Article 190, paragraph 5 of the Treaty establishing the European Community, in which it is stated that it falls to the European Parliament, after seeking an opinion from the Commission and with the approval of the Council, to determine its Members' status and the general conditions governing the performance of duties. When the Treaty of Nice has come into force, the Council will be able to take decisions by a qualified majority and no longer only by acting unanimously, as has been the case up until now. That does not however apply to taxation arrangements.
Even if it is the case that Parliament adopted a draft proposal for a statute on 3 December 1998, that is to say before the Treaty of Amsterdam came into force, Parliament has since debated the new guidelines, namely in the Committee on Legal Affairs and the Internal Market. A permanent dialogue has been conducted between the Council's successive Presidencies and the interlocutors designated by Parliament, namely in the contact group set up to promote the negotiations between the two institutions. As is well known, the Council has not adopted a position on a number of the central features of the future Statute. In that connection, I should like to emphasise a couple of crucial elements.
According to the positions laid down so far by the Council, there must, first of all, be concordance between the Statute and primary law, for example concerning immunities and privileges. Secondly, agreement in the Council on the tax issue must be respected and, finally, there must be transparency and respect for the principle of reimbursing expenses on the basis of expenditure that has in actual fact been incurred. In my view, the statement from the Committee on Legal Affairs and the Internal Market from April of this year does not fulfil all these conditions, and I can understand why Parliament's President has been given the same message in his informal contacts with the governments of the Member States.
I also appreciate why, on the basis of his contacts with the Member States, Parliament's President has drawn a number of conclusions regarding elements of a compromise which, once the Treaty of Nice has come into force, will be able to attract the necessary majority in the Council. In conclusion, I would therefore welcome all efforts aimed at a solution acceptable to both the Council and Parliament. I should like, on behalf of the Council, to urge Parliament not to let this opportunity pass by. It is Parliament that is to do the proposing and the Council that is to do the approving. The ball lies in Parliament's court. I would call upon us now to agree to a proposal that can attract broad support in Parliament and that can attract broad enough support in the Council for its to be able to be approved in accordance with the new rules in the Treaty of Nice that will be in force by February.
Mr President, I have little to add to Mr Lehne's words because I agree with everything he said. As Chairman of the Committee on Legal Affairs and the Internal Market, I want to support Mr Barón Crespo because, quite frankly, Mr Rothley's astute handling of the matter has made it possible to bring to a conclusion an initiative which we had been working on for some time and which has now been satisfactorily completed. We have endorsed a Statute, and a Statute means not just money - remuneration - but it also means something more fundamental for a Parliament and for its Members, in terms, as Mr Haarder said, of constitutional and paraconstitutional issues.
In establishing the rights and responsibilities of Members, we have highlighted the issue of Parliament's autonomy, which, although not absolute because the European process is slightly different, is similar to that of most national parliaments. In establishing the Statute, the members are reinforcing that autonomy. We feel, Mr President, ladies and gentlemen, that there is an inseverable link between our rights and our responsibilities, between the nature of our work and, of course, the nature of our remuneration too. Mr Haarder has shown that he is on our side. I have taken note, President-in-Office, that the Council has declared its intention to take what Parliament decides into consideration, over and above questions of majority or unanimity. In doing so, it will be giving due consideration to an issue which has been highlighted for the first time by the Committee on Legal Affairs and which will lead to Parliament having a much higher profile, much more autonomy and a much fuller role. We tabled the question, which was endorsed by the President-in-Office, in order to give you an even greater chance of finding a solution. I believe that, in adopting this text, Parliament will be increasing this possibility even more.
Mr President, sincere thanks for your work. We have made progress. Thank you also for the letter that you sent to Members, which has clarified a lot of things. Incidentally, I have not forgotten how you supported me in the Conference of Presidents in 1998 over the question of whether the Committee on Legal Affairs should prepare a draft statute. You were chairman of the Liberal Group at the time. That was a long time ago.
We intend the resolution as a spur to deeper discussion with the Council of the questions that remain open. We talk about strengthening democracy and not just about salaries, we talk about the dignity of Parliament, whose Members represent 380 million citizens of the European Union, and not just about reimbursement and allowances. Of course those questions need to be settled. I am convinced that the presidency, which is the only body competent to do so, will resolve the system of reimbursements in a way that is understandable and transparent for the general public.
Those who speak only about money betray their deep contempt for this Parliament. We are not a gang of con men whose activities have to be stopped. When the European Council introduced direct elections in 1976, it failed to set out the constitutional rights of Members. The Council cannot, more than two decades after the first direct elections, expect us to go without a definition of Members' constitutional rights. The rules on immunity date back to 1965 and were designed for delegates sent to the Parliamentary Assembly by the national parliaments. The Council cannot expect us not to change anything in those 1965 provisions in the year 2003. I am quite familiar with the legal problems. With a measure of good will on both sides they can be solved.
There is a time for everything. Omnia tempus habent. I have the feeling that the time for a decision is drawing near. In 1999 the European Council itself called on us - we have quoted it - to bring the question of the Members' Statute to a conclusion as a matter of urgency. We shall probably deal with the matter for good early next year. We are authorised to submit a report for the plenum. I know there are still problems with primary law, but they can be solved and I would be very grateful if the Council would concentrate on this question and send us concrete pointers for a solution. In any case, the Statute must be adopted before enlargement. It will be virtually impossible afterwards.
Mr President, the reason this motion and this debate are on our agenda is due to the insistence of the Christian Democrats and Conservatives in the PPE-DE, and the Socialists and Social Democrats in the PSE. There is no need for us to have this debate today. My group is in favour of equal conditions for all Members in a Members' Statute but this motion makes it harder and more difficult for us to achieve such a statute.
If the motion proposed by Mr Barón Crespo and Mr Poettering is adopted, it will block progress in our discussions with the Council. Those two gentlemen gave you a mandate for exploratory discussions with Council and yet their parties now want to force a vote on Mr Rothley's opinion before giving Parliament the chance to consider the outcome of your discussions. Mr Rothley's opinion wants to include in the Members' Statute issues of primary law such as immunities and privileges which require ratification by national parliaments. The message about reform that they are sending to the Council is 'take it or leave it'. The message that they are sending to MEPs who want reform is 'forget it'.
My party's joint resolution with the GUE/NGL and Verts/ALE Groups calls for a common statute, agreed with national governments in the Council, giving equality of treatment to MEPs and transparency in our allowances. Our question to individual members of the PPE-DE and the PSE, many of whom will be laughing all the way to the bank if they stop reform, is this: have you no self-respect? Have you no concern for the reputation of this House?
I am accused in Mr Rothley's press release of being unserious, of making dishonest accusations. Mr Rothley, I take seriously the accusations of dishonesty made by citizens against us. Mr Barón Crespo accuses me of heaping invective on the socialists. If I am heaping invective on you, Mr Barón Crespo, why are so many of your members, including all of your British members, going to support our motion in the vote tomorrow? The answer is that you heap invective on yourselves and you deserve it. Moreover, you heap invective on those of us who recognise the public concern, who admit that the expenses regime is unjustifiable and who seek to introduce the highest standards into the management of this House.
Mr President, we abuse the taxpayer at our peril and we demean democratic politics through not reforming. In calling on Members to support the resolution put forward by three groups, I call on them to reject the description of politicians put forward in the words of the poet, Hilaire Belloc, when he wrote:
'With pomp and ridiculous display,
The Politician's corpse was borne away,
While those around him carped and slanged,
I wept: I would have seen him hanged.'
Mr President, the starting point of my group's deliberations on the issue of the Member's Statute must be observing that there is a crisis of confidence between the citizens of most of our countries and the politicians. It is a major political challenge to resolve this crisis, perhaps the most important political challenge to be tackled in the near future. All our actions must take this objective into consideration. As it happens, the Confederal Group of the European United Left-Nordic Green Left believes it is necessary to ensure total transparency in the conditions governing the exercise of the parliamentary mandate and to dispel any idea of privileges for Members. In my view and in the view of the broad majority of my group, that requires two things: the first is that we need a statute in the very near future, in other words, some time before the June 2004 elections. Therefore, in the proposals that will be negotiated with the Council, we must not include provisions that we already know are unacceptable. Otherwise, we might as well be saying that we do not want a statute.
The second requirement, in our view, is that the content of the proposals that we put forward must respect the positions of principle that I mentioned earlier - particularly transparency and the rejection of any notion of privilege.
I do not intend to insult or offend anyone by saying this, Mr President. It is quite simply to explain why my group is opposed - and has already said so - to Parliament sending the document by the Committee on Legal Affairs to the Council in its current form.
To give just two examples, Article 9 of the document claims to guarantee future Members virtual impunity. This is inexcusable, and the article regarding remuneration calls for a huge rise in allowances for most Members. At a time when the Union is advocating austerity measures to be imposed for employees and calling for public spending to be rationed, this might sound like a provocation. Obviously we find this unacceptable.
Let us be honest therefore. Those of you who wish to come to a swift agreement with the Council on a Members' Statute must not, at tomorrow's vote, approve the report by the Committee on Legal Affairs in its current form as this report would obviously rule out the prospect of reaching an effective agreement on a statute. On the other hand, by voting in favour of the compromise resolution by Parliament's three 'pivotal' groups, you will leave the way clear to seek an agreement that the broad majority of us, of you, say you want. Tomorrow, each of us will have the opportunity to shoulder our responsibilities.
Mr President, it has already become evident here that three groups have proposed a joint motion for a resolution, and, in my opinion, it is very important that the Group of the European Liberal, Democrat and Reform Party, the Confederal Group of the European United Left/Nordic Green Left and the Group of the Greens/European Free Alliance have now united in a common campaign, because it is time we obtained some concrete results. We want a statute to be achieved and all these matters that annoy our citizens so much to be resolved. We cannot approve of a statute that contains possible elements in the form of concealed pay. We want all the money paid to us in the form of salary and expenses to be as transparent as possible and justifiable in the eyes of the public. Neither can we agree to any privileges for ourselves that we cannot extend to our citizens.
As my colleague, Mr Lehne, attacked the Chairmen of the three groups here, I might remark that both the Group of the European People's Party (Christian Democrats) and European Democrats and the Group of the Party of European Socialists have themselves provided the reason why the three groups have had to form an alliance. The means the two largest groups have employed to prevent you, Mr President, from holding discussions with the Council have been totally unacceptable. On behalf of my own group, I want to thank you for the efforts you have made, and I believe that you have already achieved more with regard to this statute issue than your predecessor did throughout her entire term. In the letter you sent us you have stated that, given certain preconditions, we really do have the chance now to achieve a solution and we must accept that matters regarding Members' immunity, for example, will have to be resolved in another context.
Tomorrow everyone can decide which side they are on. If we want a statute we must continue to explore the various possibilities in the way begun by the President, and in this manner we will at last remove this issue from the agenda.
Mr President, that old favourite, the Members' Statute, has reared its ugly head once again in the Chamber, before we can really even tell what will be the outcome of the discussion with the Council. In our view, the reason why the negotiations are stalling is essentially because, in addition to the technical details, the European Parliament is seeking to obtain a purely European statute for its Members with remuneration paid out of the Community budget, whereas this objective runs counter to the spirit and the letter of the Treaties. Articles 189 and 190 clearly stipulate that the Members of this House are representatives of the people who elected them.
That is why, a long time ago, we put forward a proposal which, we continue to believe, could represent a good compromise. It consists of three parts. First of all, MEPs should continue to receive their main salary, exactly as they do now, from the State that elected them and this will be subject to national tax regimes. It would be excessive - and I stress these words - in our view, for a country's representative to be paid by anyone other than his own country and for him not to have his main salary taxed in the same way as his fellow citizens. Secondly, relocation and other costs should be fully refunded, but within a reasonable limit obviously. Lastly, if necessary, we could, additionally, identify a set allowance paid by the European Parliament for each day of attendance. This would constitute an income - but this time, it would be a clear and transparent income - which could be subject to Community tax. We have thought for a long time that this proposal offers a good compromise between several objectives. It is rational, comprehensible and transparent and lastly, we believe that it enables us to preserve an essential principle which is to establish a statutory and financial connection between all Members and the people who elected them.
Mr President, when I and my British Conservative colleagues fought the last European elections in 1999, one of our core policies was that the unsatisfactory character of the terms and conditions which we, as MEPs, enjoy should be revised and updated.
During the last three years or so, we have talked a lot but realistically we have achieved much less. The key to achieving a satisfactory outcome to this problem must be the attainment of a political agreement between Parliament and the Council on a package of terms and conditions for Members of the European Parliament which are appropriate to the twenty-first century.
These must then be converted into proper legal form in the manner envisaged by the Treaties. We must not allow ourselves to be side-tracked by debates and possible disagreement over the details of the mechanics of how this process of technical transposition is to be put into effect, because if we do that it gets in the way of achieving the necessary political agreement. Of course, that political agreement is the essential pre-condition of the next stage, the completion of the legal and constitutional formalities, and as said by almost every speaker, and there is agreement about this, that has got to be done by the next European elections.
Once all the rhetoric is cut out, it is just as simple as that.
Mr President, I rather suspect that voters outside this House would have some difficulty understanding what is going on here this afternoon and indeed some of us may. I wonder what the public would make of it.
Surely, the top and bottom of all this is that the majority of this House wants a sensible, standard remuneration package, salary, pension, reimbursement of expenses where practical on the basis of receipts and vouchers - the same sort of system that most of our voters are subject to in their workplaces. Of course, some will say we do not do an ordinary job of work. We are special. Yes, indeed we are special, we are public servants. I have sat in this House now for three years through innumerable discussions on this issue and we seem to move no further forward. What do we have on the table today? We have an exercise in subterfuge bogged down in a quagmire of procedure, I would hasten to suggest.
On the one hand, we are talking about a report - a report that was not a report, merely an advice - voted by one committee. On the other hand, we are talking about some feedback from yourself, Mr President, for which we are very grateful. But some people here do not even want to mention that. Confused? I certainly am.
Members have nothing of substance or detail before of them, nothing that they have the right to amend or that they all have the possibility to properly vote on. So, what are we discussing here? Some of us had hoped that we were at the very least talking about a process that would finally lead to a proper report setting out the detail of a proposed statute that would be clear, transparent and that every Member would have the right to amend and vote on and stand accountable to his or her voters and finally, once and for all, to draw a line under the criticism that we are so easily subject to.
Instead, we are bogged down in this interminable roundabout of discussion on procedure. But, help is at hand! Let us be clear, there is a very practical paragraph in the joint motion from three parties that would allow a practical process to take off. The very paragraph, of course, that is opposed by majorities within the big groups in this House. That paragraph is tabled individually as an amendment. So, be on notice: if you block that amendment, you block progress, you block this House from getting an open procedure that will lead to a statute and you stop this Parliament becoming worthy of the name of parliament and you will leave our citizens even more bemused and sceptical.
I would ask you, Mr President, also to check the procedure under which this question has been brought because I really wonder if it is acceptable procedure within our rules. I would not wish people to become any more confused than we already are.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, since I am relatively new to this House, though not new to politics, I would like to begin by saying something about myself. I once presented a youth petition for a referendum for service and justice and against privilege. I have helped to get rules on incompatibility tightened up, worked on new rules for the separation of politics and business, on measures and decrees for greater objectivity in the filling of public sector posts and the setting up of a group of experts for the shaping of a salary structure covering all public functions in my homeland, from the Federal President to the mayors of larger towns.
The question of service and justice, mandate, profession and privilege runs through my entire political career and is always a question of the credibility of politics with the citizens. For this very reason I have argued for this question to be put to the Council, because since I have been in this House I have always had the feeling that there is no shortage of rumours, of mutual recriminations in Parliament and Council and between the groups, but no statute. The cause of our problem actually lies in the fact that, although we have all been elected to this House, we are not treated equally.
Part of our problem is that we have 15 national electoral laws and no European electoral law, that we do not have one incompatibility rule but several different ones. That is one problem. We have already discussed this topic in 1998, 1999 and in April 2001. The President has told us that we have now almost reached our destination and we therefore wanted to know from the Council what matters are still outstanding and how we will reach our destination. Today again we get no answer from the Council - because that was no answer. I therefore ask myself how close we are to the destination if we cannot clearly say what the outstanding points are.
At the same time, I witnessed a press conference this morning at which accusations were raised against everyone who mentions the Rothley report, which is a report from a committee and contains an opinion for the President. I consider such behaviour intolerable and the claims that were made to be untrue, and I ask myself: who is damaging the dignity of this House and the respect in which it is held? Is it those who make reference to a decision by a parliamentary committee or an opinion addressed to the presidency, or those who ignore that decision and want to start a parallel action?
No national mandate can be compared with the mandate in the European Parliament. The time involved is greater, the distance is greater and we have less time at home than any of our counterparts. We have a decision from the Committee for Legal Affairs and the Internal Market which forms the basis for the President's talks. We have a group of experts that has come to a conclusion so that no one can say we are arranging things to our own liking.
We have the Rothley report and we have the legal situation where we adopt our statute and the Council approves it so it can enter into force. With this question we wanted greater transparency instead of rumours, greater clarity instead of recriminations. We wanted the Council's answer, which sadly was no answer, to bring us a step closer to the decision we need. Nor do we want to be messed about by political opportunists or the Council's indecision. I say to you, if we do not take ourselves seriously, no one else will. We must therefore resist opportunism and single-mindedly go the way we in this Parliament have decided on the basis of the law. We are of course always ready to split the report into a constitutional part and the remainder if they give us detailed reasons for doing so, but sadly this question went unanswered today as well.
Mr President, I have to describe Mr Karas's speech as meaningless. The question to the Council went: Is the Council, at the level of Heads of State or Government, prepared to enter into a dialogue with the European Parliament about the circumstances for the adoption of the Statute of Members? The answer is yes. I said that quite clearly. Moreover, I repeated what the Council has said all the time, namely that the ball is now in Parliament's court. Now Parliament has agreed on something there are prospects of the Council's adopting and approving, I assume that the ball will be passed on to the Council. I shall not go into details concerning the statement by the Committee on Legal Affairs and the Internal Market to Parliament's Conference of Presidents. That statement has not of course been sent to the Council, and it has not been adopted by a majority in Parliament. The Council will not submit a detailed proposal. That is an answer for Mr Lehne. The ball is in Parliament's court.
I should like to remind you of the events of 1999, when the then German Presidency made a great effort to arrive at a compromise. That is something I believe the present rapporteur can remember, so we do not need to repeat it. I agree with those who have said that it is absolutely crucial for a Statute now to be adopted with clear and transparent rules that can increase the dignity accorded to the individual MEP, together with public respect for Parliament. There must be clarity regarding the reimbursement of expenses; there must be an appropriate salary level; and travel expenses must be calculated on the basis of documentation. That is what the Council has emphasised all the time. We must have this Statute in place in good time for the next elections to the European Parliament. In the light of impending enlargement, there will be a greater focus upon these elections than ever before and, if this problem is not solved, it will give rise to very damaging debates, especially in the new Member States.
It is bad if the electorate treat this Parliament with indifference. There are unfortunately too many people who do just that. This can be seen from the fact that they do not turn up and vote. It will be even worse if, the first time they go to the polls, voters in the new Member States at the same time read about debates on the Members' Statute on the front pages of their newspapers. In that way, we are in danger of seeing a great many voters treating Parliament not merely with indifference but also with contempt, and that would be the worst thing of all that could happen.
Finally, I would pull no punches in now calling for the President of Parliament to be supported in the initiative he has taken and for a package solution now to be arrived at that has prospects of being approved by the Council. The Council has of course given clear signals. It must be possible for these things to be done, Mr President. It lies in your hands and in those of your MEPs.
That concludes the joint debate.
I have received five motions for resolutions to wind up the debate
Mr President, there is something I need to get off my chest. On Sunday, I expressed my solidarity with the Galician people by attending the demonstration in Santiago de Compostela. 'Nunca mais' was their slogan, and I should like to repeat it here. Galicia lives by the sea, and the sea was destroyed by merchant criminals who sail along the coast in old tankers full of oil. They are nothing more than environmental criminals who allow leaking tankers to be towed into the high seas.
Now is the time to put our money where our mouth is and use the European Solidarity Fund to help the Galicians, and also to help the thousands of volunteers who are facing an impossible task. I would also urge everyone to see this apocalyptic scene for themselves, as the reality is much worse than the television footage. Please let this be Europe's last oil disaster. The Council must now take decisive action. 'Nunca mais' - never again.
Mr President, the Prestige disaster in Galicia has the consequences of a natural disaster, but in truth it is a political disaster. It is political because neither the Member States, nor the European Union itself, nor this Parliament were able to take appropriate measures at the time to prevent ships such as the Prestige - and there are hundreds of them - from moving around Community waters. It is political because this Parliament, despite the fact that there have been seven disasters similar to that of the Prestige over the last twenty years off the Galician coast, did not have the courage to lay down legislation similar to the United States' Oil Pollution Act, so that we could prevent this type of vessel, which are time bombs operated by criminal capitalist mafias, from moving through these waters.
At the moment therefore, Mr President, since there is no European emergency plan to deal with these problems, hundreds and hundreds of Galician vessels are trying - together with the help of many States, whom we thank - to prevent the fuel oil from entering the Galician Rias. In the Arosa Ria, 500 small vessels are trying to resolve, through small-scale methods, a problem which is the responsibility of the Spanish State and the European Union.
I will end, Mr President, by saying the following: I believe that the Presidency of this Parliament should go to Galicia and demonstrate human compassion and a desire to resolve the problem which that country, like many others, is suffering from; but especially Galicia, which is suffering this problem more than anywhere else in the world, should be shown the compassion and assistance it deserves. Thank you very much.
Mr President, I would just like to express my profound sympathy with what Mr Nogueira Román has said. We, in Scotland, recently in the case the Braer disaster suffered a similar misfortune. But that is not what I wanted to speak about tonight. I would like to mention the currently hot issue about access to the Court of Justice, especially rights of semi-privileged access in the case of regions with legislative powers. The Committee on Constitutional Affairs discussed that last week and it will come before us in a fortnight's time as a hotly controversial point.
Tonight's debate on fisheries brings up an interesting example which shows what the reality of the issue is. There are big risks for Scottish fisheries of the kind which Mr Nogueira in a different sense has alluded to. It could be that we want to raise an issue about the legality of current proposals under the primary law relating to the accession of Spain and Portugal. That really ought to be something which can be taken up by the legislature and executive which deal with this problem as a matter of European law, then the Scottish Parliament and Executive. Only if we get appropriate rights of access to the courts will that sort of question be answered in the proper place.
Mr President, ladies and gentlemen, I wish to express my solidarity, as a Portuguese citizen, with our neighbours in Galicia who have suffered this tragedy. Many Portuguese citizens have been cooperating in this humanitarian effort and we are also extremely concerned about the fate of the oil slick from the Prestige, which could also reach the northern coasts of Portugal.
This is an enormous disaster and it is to be welcomed that Europe has, for once, learnt its lesson. It seems that the Erika was not enough but the Prestige must be enough for this type of thing never to happen again! I therefore wish to express my agreement with the proposal by Mr Nogueira Román, suggesting that Parliament's President should visit Galicia and, if the Portuguese coasts are affected, he should visit that area too. Above all, he should express the solidarity of this Parliament and add force, on our behalf, to the requests to strengthen European measures in this field, which will probably be discussed at the Copenhagen Summit next week. It is extremely important that Parliament sends this forceful signal and I therefore fully support the words of Mr Nogueira Román.
The next item is the joint debate on the following three reports:
report (A5-0392/2002) by Mr Jové Peres, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy [COM(2002) 185 - C5-0313/2002 - 2002/0114(CNS)];
report (A5-0396/2002) by Mr Varela Suanzes-Carpegna, on behalf of the Committee on Fisheries, on the proposal for a Council regulation amending Regulation (EC) No 2792/1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector [COM(2002) 187 - C5-0314/2002 - 2002/0116(CNS)];
report (A5-0393/2002) by Mr Varela Suanzes-Carpegna, on behalf of the Committee on Fisheries, on the proposal for a Council regulation establishing an emergency Community measure for scrapping fishing vessels [COM(2002) 190 - C5-0315/2002 - 2002/0115(CNS)];
and
oral question (O-0091/2002 - B5-0504/2002) by Mr Struan Stevenson to the Commission, on behalf of the Committee on Fisheries, on the cod crisis.
Mr President, ladies and gentlemen, I do not think we needed the Prestige disaster or the scientific reports that we recently received from ISIS about cod and the catastrophic state of this very important species of fish to see how urgent a reform of fisheries policy is. I think everyone who has eyes to see and ears to hear must recognise that our existing fisheries policy enables us neither to guarantee our fishermen and all those families that depend on fishing a future nor to create stable conditions that will allow our fishery resources to remain available for future generations.
Ladies and gentlemen, there is no need to over-dramatise; the situation itself is dramatic enough. I believe that makes today's debate crucial for the future of the fishing industry. We are debating several questions and several reports at once. I would like to begin by thanking all the rapporteurs, and also the person who tabled the question, for the reports because they give us an overall view.
I would like to divide my contribution into two parts. First of all, I would like to speak mainly about the general aspects and then I would like to speak again at the end about the various tabled amendments and the Commission's stance on those amendments.
I would, however, like to say a word about the Prestige disaster, ladies and gentlemen. It is a complete misnomer that this ship should be called Prestige. The consequences for fishermen, for mussel and oyster farmers, are indeed colossal and dramatic. We in the Commission are trying, with the means that are available to us, to help at least to avoid the worst and to get help to the stricken families as quickly as possible.
The Commission has therefore set up a task force. It has already been to Galicia and has spoken with the people affected on the ground and with the authorities there. We are currently working on plans for aid programmes and we are ready to use all the statutory means available to us to see that the existing instruments are applied as flexibly as possible so that we can help those affected.
I contacted the Spanish authorities myself at the very start of this disaster and I am keeping in touch with those in positions of responsibility there, and since it now appears that France, too, will be more severely affected than was previously anticipated, the same principles will of course also be applied and the same assistance made available for France.
I believe the ISIS reports were the most recent evidence of the dire straits our fishing industry is in. As you know, in October ISIS published the news that four of the Community's cod stocks are close to collapse. One reason for this alarming state of affairs is that stocks were already low - and that does not only mean young fish; there are no longer enough adults either - another is the poor spawning last season, and another is that fish mortality is still too high.
The ISIS scientists have recommended - quite clearly and unambiguously - that in the absence of a recovery plan direct cod fishing should be discontinued for the next year in the North Sea, the Irish Sea, the waters west of Scotland, the Skagerrak and Kattegat. Fishing for haddock and whiting should also be suspended because too many cod are caught with them.
Reducing cod catches in the last few years has not been enough and unfortunately we now find that quota reductions have resulted in false returns being made and illegal fishing. The scientists have also pointed this out. It is not just an assumption by the Commission as many have claimed. The scientists have repeatedly warned that we should not only set quotas, but that we must also reduce the fishing effort so that we are able both to make better controls and to ensure that unwanted catches are not too high and that the total allowable catches are appropriate.
I can only quote them. The scientists say - they said so back in 1990 - we recommend that the fishing effort be limited because TACs alone cannot control fish mortality.
Twelve years later, ladies and gentlemen, we have still not put that recommendation into practice. Subsequently we presented the ISIS findings to our Scientific and Technical Committee on Fisheries, and it again recommended that we should adopt a recovery plan for cod as soon as possible, a plan which, apart from cutting TACs and quotas more than originally planned, must also reduce the fishing effort accordingly. In its opinion, that is the only way to do the one and avoid a moratorium.
As you know, the Commission proposed a year ago that the fishing effort be limited as part of a recovery plan for cod and hake. To this day the Council has taken no decision on it, and the situation has got worse in the meantime. Parliament, however, gave its opinion on this recovery plan on 13 June this year.
In view of this situation, the Commission has been weighing the various options that are available. We have decided against a moratorium, going instead for an improved recovery plan, precisely because we must take both the scientific findings and the difficult situation of our fishermen seriously.
Now, how is this different from last year's plan? Firstly, in terms of catches the big reduction in the fishing effort means a total allowable catch in the North Sea for the Community and Norway of 16 800 tonnes of cod, 31 600 tonnes of haddock, 10 400 tonnes of whiting, 60 000 tonnes of plaice and 16 000 tonnes of sole. For the waters west of Scotland it means around 1 000 tonnes of cod and 7 200 tonnes of haddock, for the Irish Sea 1 200 tonnes of cod, 7 500 tonnes of haddock and 400 tonnes of whiting. Those are only some of the catches of course.
Secondly, we propose a simplified system for the fishing effort, where we want to operate the effort not for each individual ship but for a group of ships. Thirdly, we have tightened up our proposal concerning controls. Member States will have to notify the Commission of the fishing effort on a monthly basis and ships must notify the controlling authorities when they change fishing zones.
I am also willing to fund further research work to help us find even better ways to rescue this fishery. That cannot, however, mean, ladies and gentlemen, postponing the necessary measures again. Our aim is to take a decision on this improved recovery plan together with the fisheries reform in December.
What does this all mean for our fishermen? I am aware that it means great hardship at first, unfortunately, I have to say, great hardship for those concerned. I am very much aware that livelihoods are at stake here. That is why we must not abandon the fishermen in this difficult situation. We have therefore also submitted a corresponding action plan in order to cushion some of the possible negative socio-economic consequences. I would like to pick out just three of those measures.
Firstly, Member States are urged to adjust their structural programmes and provide additional resources for the fishing industry and areas dependent on fishing. Secondly, Member States can introduce targeted measures for small-scale, employment-intensive coastal fishing. They can, for example, reserve certain fishing grounds for small vessels or they can gear their programmes to the coastal fleet in order to preserve jobs in the coastal regions in particular. Thirdly, it is essential that the economies of the coastal regions be diversified.
Ladies and gentlemen, I turn now to the other topics on the agenda today, firstly and in particular Mr Jové's report. Our proposal in this connection is a new basic regulation for the common fisheries policy as the cornerstone of the reform. The four crucial elements of this basic regulation are as follows:
Firstly, we want in future to manage stocks on a multi-annual basis. Applying an annual principle to fish is not consistent with fish biology; instead, we must make the biological cycles of our fish stocks the essence of our policy. To make management consistent, for those stocks where it is sensible to do so we want to manage the fishing effort as well as TACs and quotas. Note that I say where it is sensible to do so. That means not everywhere, and it depends primarily on the state of the stocks.
Secondly, we propose a new fleet policy. The ultimate objectives of the so-called MAP4 are to be the starting point for the upper limit. This upper limit can only change in one direction, namely a reduction in fleet size. Whenever a fisherman has his ship scrapped using public funds, the upper limit is reduced by the tonnage in question. This means we also need a system to define the ratio by which new vessels can be exchanged for old ones, provided that is done with private funds.
Thirdly, we propose closer surveillance of fisheries. Member States will have to coordinate their control activities and Member States' inspectors will be able to make controls across borders. Satellite surveillance will gradually be extended to smaller vessels, and finally there will also be greater powers for the Commission concerning controls in the Member States. Only when everyone involved can count on his neighbour being subject to precisely the same controls as he is and to the same sanctions as he is if he breaks the rules, only then will there be justice and only then will people have confidence in the system.
Fourthly, we want the fishing industry to be more closely involved in decision-making in the regional advisory councils.
Now to the Structural Funds. First, there is something I would like to make clear. It is not the case, as is repeatedly claimed, that the Commission is under a legal misapprehension because the Member States are legally entitled to continue using money from their structural funds for fleet renewal. The fact is that if the Council fails to find a compromise this December and does not reach a decision on reform, we will not be able to use any more money for fleet policy after 1 January 2003. That is the legal consequence of the Council's decision of December last year.
This policy involves three specific measures. Firstly, we propose retaining those public aids that serve to improve safety, working conditions and hygiene on board. Secondly, we want no more aids for modernisation or the building of new ships.
In future we want these resources to benefit those who really need them; that means the fishermen, whom we must help financially so that they can diversify their activity and have a chance - if that is what they want - of getting out of fishing. In particular, this is aimed at the many fishermen who are in fact not far off retirement but are unable to retire because they still have loans outstanding with the bank, because their ships have not yet been paid for. Are we taking a social attitude if we continue to ignore that or pretend it is not a problem? I do not think so.
Thirdly, we propose that the aids paid up until now for the export of ships and for joint ventures should in future be used to reduce overcapacity. I am prepared to proceed differently for small vessels in order to help the many owners of small vessels in a different way because they are a source of much less pressure on fisheries.
This brings me to the final proposal, namely the emergency measures for scrapping. We propose setting up a scrapping fund. That is an emergency measure. It is designed not as a long-term scheme but an emergency measure and is intended to help us restore a better balance between the sizes of our fleets and the available resources. The fund will add the resources for scrapping that are yet to be reprogrammed to the resources already provided in the structural fund for fisheries. These resources and the new fund will guarantee financial support for laying up fishing vessels.
There are two main elements to this. Firstly, a 20% higher premium, but with a time limit, for ships whose days at sea are cut by at least 25% and, secondly, an additional EUR 32 million available for scrapping in the coming year. We are also willing to talk if further resources are needed to help the fishermen who want it. Then we shall also have to find a way to do it.
Mr President, I hope not to take up my five minutes, but I am not very good at controlling myself in this regard. In any event, I would like to apologise to the members of the Committee on Fisheries because my speech is going to consist not so much of comments on the final result of the report - and I would like to stress that I have not presented any amendment to the final result of the vote in the Committee on Fisheries - but rather on the Commission's proposal.
We are dealing with a proposal which presents various problems - several in my opinion - in terms of the lack of compatibility with the Treaties and elements of legislation. It is true that fish populations are experiencing difficulties and that it is necessary to adopt urgent measures.
It is true that fishing should be sustainable and to this end it is necessary to preserve fish populations, obviously, but in the two-word term 'sustainable development', the two words are not dissociable and there must therefore be a balance: there must be fishermen and there must be regeneration of fish stocks. But it does not make any sense to talk about sustainable development, if we dissociate the two words.
I have the impression in this regard that the Commission is proposing an approach which prioritises, or basically only takes into account, the issue of the rapid regeneration of stocks and ignores the other facet of sustainable development. Its approach therefore, in my view, implies a greater social impact on populations dependent on fishing, which may lead to far-reaching structural changes.
Effectively, only the larger scale sections of the fleet would survive and the small-scale fleet, which generates most employment, would be heading for extinction. Therefore, the management and the recovery of stocks should take account of the social and economic impact of recovery plans. To this end it would be necessary, firstly, to improve the quality of scientific information and, furthermore, to introduce economic and social elements into the drawing up of recovery plans.
Only in this way, by adapting the speed of recovery of fish stocks, can we modulate and minimise the impact on the populations dependent on fishing. And I believe that the Commission has not been careful and my interpretation is that there has been an implicit weakening in its proposal by not wanting to strengthen the Technical and Scientific Committee on Fisheries which I personally believe should be strengthened. And naturally the focus of the multi-annual plans should be multi-specific, taking account of the relationship between species within populations, and plans involving just one species should be the exception in very serious circumstances.
In some respects the Commission's proposal implies a de-communitisation of the fisheries policy, or at least that is how it appears to me. For example, it is proposed to empower the Member States to adopt emergency measures in fields of Community competence or in fields where there is already a Community mechanism in place.
The Commission has presented two difficult, complex and very restrictive proposals on, for example, cod fishing. I will take this opportunity to make the following very personal comment, which is perhaps my observation on what I have heard during this debate.
It is clear that there is a reduction in stocks going on. Furthermore, and this is very serious, the destruction of jobs has been much greater than that of resources, and this has happened in all the States of the European Union despite the exceptions, the protection measures and discriminations, some relating to access. I, who have not been excessively belligerent on this issue, am making this comment because now it is surely going to be necessary - let us pray that we can prevent the worst repercussions - to take tough measures which are always going to have most impact on the small-scale fleet.
This perfectly illustrates the need to change the approach of the common fisheries policy, because I believe that it is not the States but the fishermen who fish and it is necessary to adopt measures to safeguard the activity of the most sensitive sections of the fleet, of whatever nationality. And, although I imagine that this is an issue for the future, I believe that in terms of the allocation of catch quotas by type of fish and sections of the fleet, if we want to preserve the fishing regions and the sections of the fleet which create a lot of employment, we are surely missing a unique opportunity, perhaps allowing ourselves to be carried away by too many individual interests, which the Commission to a certain extent has encouraged.
I will not comment on other Commission aspects. I would like to thank my fellow Members for the debate, the President, Mr Stevenson, for handling this whole difficult issue, and express my group's support for Mr Varela's report.
Mr President, could I first of all add my thanks to the rapporteurs, Mr Jové Peres and Mr Varela Suanzes-Carpegna, for excellent reports, and could I also say to both of them, because they come from Galicia, that they have our deepest sympathy from the Committee on Fisheries on the unfolding tragedy in that area from the wreck of the Prestige. If the Committee on Fisheries can give any help at all, we will do whatever is necessary and find whatever help we can muster to aid the people of Galicia. Our heart is with them at this time.
I want to speak about the cod crisis. As the House knows, in order to tackle dwindling cod stocks in the North Sea, the Irish Sea, to the west of Scotland and the Skagerrak, the Commission are calling for massive cuts of up to 80% on the cod and haddock fisheries and significant reductions in other parts of the white fish sector. Cuts of this magnitude would wipe out the white fish sector in the United Kingdom and Ireland and destroy many thousands of jobs in those countries, as well as in France, Scandinavia and the Netherlands.
I have seen the revised cod and hake recovery plan from the Commission. I have to say to the House that this is a radical change from the original cod and hake recovery plan that we considered and I believe that, under Article 37 of the Treaty, we have a right to be consulted in this House on these revised proposals. I hope that this House will support me in saying that we demand that right and that we intend to have our say and our full consultation will be called for on these revised proposals.
In the interests of enhancing this debate, I want to ask the Commission why they are prepared to accept the flawed and out-of-date scientific data on which they have based their call for these draconian cuts, because the ICES scientific data was collected in the year 2001, before stringent conservation measures were put in place, the benefits of which have not yet been measured. For example: the fishermen in my constituency in Scotland extended mesh sizes to 120 millimetres, they suffered the 12 week closure of 40 000 square miles of cod spawning grounds in the North Sea last spring, 170 vessels were scrapped under the latest decommissioning rounds, leaving many thousands of tonnes of fish swimming in the sea that would otherwise have been caught. And of course, parts of the Irish Sea have been closed for cod fisheries for the last three years, enabling cod stocks to recover. The impact of these measures has not yet been analysed by the scientists, nor has the possibility that rising temperatures, pollution or the North Atlantic drift may have contributed to the migration of cod further northwards towards Iceland and the Faroes where many thousands of tonnes of cod are regularly being caught. Indeed the same scientists who are calling for a minimum closure of six years for our white fish industry cannot guarantee that the cod will ever return to the North Sea even if we implement these measures.
As we know in the Committee on Fisheries, 10 years ago the Canadian government closed the Newfoundland Banks and there is no sign yet of the cod returning there. In their place, however, Canadian fishermen are finding huge stocks of snow crab and shrimps, which are netting them around four times the dollar income that the cod used to earn. I think a similar pattern is now emerging in the North Sea, where we are seeing large burgeoning populations of prawns, now one of our richest fisheries.
Scientists have recently revealed that, just as the cod fish will eat prawns, prawns eat cod larvae. It may well be that, whatever draconian measures we take, we will fail to re-establish the cod. By the end of six years of intended closure, at the very minimum, such measures would be academic in any case because according to the most recent socio-economic impact study, up to 44 000 fishermen and ancillary workers would have lost their jobs. That is the kind of catastrophe they face this Christmas after faithfully adhering to the rules and regulations of the Common Fisheries Policy for the past twenty years.
I support the need for a sustainable fishery and the need to get fleet capacity into balance with available fish stocks, but I also recognise that a viable fishing industry needs fishermen to catch the fish.
Mr President, the framework regulation on reforming the CFP does not yet cover the financial implications of the reform for the Community budget. These implications are to be presented in separate proposals and the Committee on Budgets will therefore examine them thoroughly at the appropriate time.
The sums forecast for implementing the reform, however, are fairly modest, and include, in Chapter B-II 90, 'Support measures for the Common Fisheries Policy': EUR 1 million to create a joint inspection structure, EUR 100 000 to create four regional advisory councils and EUR 1 million to improve scientific advice.
The Committee on Budgets is in favour of these three actions under the reform and has approved the sums proposed, keeping them in reserve as proposed by the Commission, pending the definitive adoption of the framework regulation.
The Committee on Budgets nonetheless considers that Parliament should be able to examine closely the detailed proposals presented by the Commission on each one of these actions, taking account of their repercussions, in particular on human resources, administrative spending and missions and Comitology meetings. I would like to ask the Commission to clarify one point with regard to improving scientific advice. The framework Regulation stipulates the sum of EUR 4 million; the Commission, however, in the preliminary draft budget, states that only EUR 1 million, held in reserve, will be allocated to this action.
At the same time, we see that the Commission has increased this sum by EUR three million in comparison with last year. This amount, in addition to the EUR one million in reserve, could represent a general increase of EUR four million, as laid down in the framework Regulation. As this is not clear, however, my question to the Commission is this: is the EUR four million increase - three plus one - allocated to improving scientific advice, as stipulated in the framework Regulation, or on the contrary, will this action benefit solely from the EUR one million held in reserve? And in the latter case, what does the Commission intend to do with the EUR three million increase in the B-II 904 heading?
With regard to Mr Varela's report, which concerns one of the main elements of CFP reform - reducing the capacity of the EU fishing fleet - the Committee on Budgets assumes, as it is bound to, that the Committee on Fisheries considers it necessary to apply scrapping measures. We therefore need to implement other less drastic, reversible measures, such as evaluating the number of vessels to which this measure would apply, and the Committee on Budgets is therefore only giving its opinion on the financial impact of scrapping.
The draft Regulation stipulates an initial sum of EUR 32 million for 2003, as a special incentive for cofinancing. It also calculates the total additional sums required during the 2003-2006 period to be EUR 271.6 million.
The Committee on Budgets considers that financing the new action is incompatible with the maximum limit under Heading 2 of the current financial perspective and that it will therefore only be possible to make available the EUR 32 million already laid down for the 2003 budget by mobilising additional appropriations using the instruments provided for by the interinstitutional agreement.
Mr President, I would like to praise Commissioner Fischler for his insightful comments when introducing this debate, for we know that the environmental situation faces catastrophe when it comes to fishing and sustainability. This does not just apply to cod and white fish. All the scientists are afraid that we are fishing most of our fish species to extinction.
We have to remember that, without fish, there would be no fishermen, there would be no economy and there would be no fisheries policy. What we are also in the process of losing is a very important coastal and fishing culture in almost all European countries, which is possibly the worst catastrophe as far as we are concerned. We cannot continue fishing in this way, however. We bear responsibility not only for those living today but also for the future of our children and our grandchildren.
In its decision, the Committee on the Environment, Public Health and Consumer Policy also addressed the fact that we rich Europeans buy - for considerable sums it is true, but still for small change - fishing rights from poorer countries. What are we really doing there? What are our plans for sustainability? What readiness is there to help the poor coastal fishermen on Africa's coastline? Do we have the right to behave as colonially as we are actually doing when it comes to fishing agreements with developing countries? There are a lot of pretty words on paper, but what does it look like in reality?
We have fished ourselves into a catastrophe. For God's sake, do not let us also fish the poor to the brink of catastrophe too.
Mr President, Commissioner, ladies and gentlemen, before assessing the reports, please allow me, as a European and as a Galician, to convey to you my great concern over the worst marine disaster that Europe has ever known.
The largest reserve of fish and shellfish in Europe - and possibly even the world - is being ruined by an accident which we all had a duty to prevent. The scale of the tragedy we are facing is as yet unknown. The entire Galician coast, one thousand kilometres, is closed to fishing and shellfish-gathering. Scenery of unique beauty, national parks, the Natura 2000 network, the entire marine ecosystem and our great wealth of biodiversity have all been ruined.
We are facing a European problem, which requires a European solution. A Member State, and in particular a region, in this case, a disadvantaged, peripheral, objective 1 region that lives principally from the sea and associated industries - involving 54 of the 62 economic sectors contained in Community input-output tables - over 10% of the gross domestic product, such as tourism, etc., are significantly affected.
We feel impotent in the face of this situation, and we are asking Europe and the Member States for help. Help us, help the Galicians.
Last summer, when we saw the powerful State of Germany literally flooded by its overflowing rivers, we all joined forces to create a European Solidarity Fund. Here today, in the European Parliament, we are asking for this Fund to be mobilised as a matter of urgency in order to help Galicia. This is no time for legal pedantry; we must mobilise the Fund.
I would like to reiterate the statements made recently by the Galician Government: the European Union cannot merely be a dream of unity, but must also be a genuine source of solidarity that supports each and every one of its citizens at times of misfortune in any country, whether in the North, the South, the East or the West. Europe will become a reality when it is sensitive to the problems faced by its citizens. Let us all start working together, side by side.
We have created a European Maritime Safety Agency and we do not know where it should be located. Which European region is most vulnerable to maritime accidents? Which region has suffered the most accidents? Which region has the greatest natural fish and shellfish resources, that must be protected? Which region is most dependent on these resources? Which region could be the most aware and most motivated to welcome and work towards maritime safety? We in Europe must leave behind politics with a small 'p' and pointless discussions. Europe owes Galicia a debt. Galicia is the answer to these questions and Galicia must be the proposed location.
We are unashamedly promoting our shipbuilding industry and constructing double-hulled oil tankers that will ply the seas more safely, following the example of the United States. We are creating maritime corridors for dangerous goods, as France and Spain have already proposed. What we should do urgently and immediately is help those who have lost their livelihood and restore the environment. We should therefore make aid from all the Structural Funds more flexible and mobilise the Solidarity Fund. In the short term, however, we also need measures such as those that I have just mentioned.
I shall end, ladies and gentlemen, with the slogan that thousands of Galicians adopted at a mass demonstration last Sunday: 'Nunca mais' ['Never again'].
Mr Fischler, we will talk about this matter on Monday 9 in the Committee on Fisheries, since, as spokesman for the PPE-DE Group, I have asked for it to be included in the agenda. For now, I would ask and invite you to visit Galicia in order to see the situation for yourself, as well as how we have been affected by the disaster, in terms of both fishing and shellfish-gathering.
Let us now talk about fisheries reform. What we need to scrap, Commissioner, are not fishing boats, but old oil tankers. The Prestige has caused more damage to fishing than the entire European fishing fleet put together. Let us stop being hypocritical. When will we assess the damage caused to fishing by other activities? Why can a boat 12 metres long receive funding, while a boat of 13 metres cannot? Do you not know that the most serious problem is fishing in breeding areas? Both large and small boats can do that, and small boats may even be more likely to do so.
CFP reform would not require the use of funds; it would, however, affect access, but the FIFG was not specific, and certainly not across the board as the Commission claims. As your colleague, Mr Barnier, said - and this is written in black and white - you lack the legal and moral basis to reform the Structural Funds now. Why can the agriculture policy receive subsidies that represent 50% of the EU budget - and can receive them until the year 2013 - and, on the other hand, the subsidies that were supposed to be granted until 2006 for the CFP, which does not even receive 1%, must be withdrawn now? Are you forgetting the agricultural surplus? And yet, we have a deficit of fisheries products.
The fisheries sector is not asking for more money, but only the amounts that were promised, under the promised conditions. This is what we are asking for, with increased monitoring, as stated in the reports I am presenting to Parliament, with greater transparency, being fair to the Member States that fulfil the fleet reduction objectives and not treating them the same as those States that fail to meet their objectives. In 2004 or 2005, we will have to reform the Structural Funds. We shall see then whether all aid must be stopped. We must analyse the matter. If it stops, it will have to be stopped for all, but for now we want the plans laid down to be fulfilled, and we want the European Union to have a renewed, modern, safe fishing fleet in 2006. It is not a case of more fishing, but of better fishing, monitoring resource conservation by means of total allowable catches - which were designed for that purpose, as well as quotas and technical measures - selective fishing, biological recovery periods, the fishing effort, regulating days at sea, and also, with scrapping, but as an additional measure, not the only one, because it is the only measure that is irreversible.
With every boat we scrap, we are destroying jobs, and this must be taken into account. We must make the conservation of fish compatible with the conservation of fishermen, and at difficult times, such as Galicia is going through at the moment, and may go through in future, we must not increase the fishing effort, particularly not in Community waters; it is possible to cooperate with the development of third States while maintaining our employment and supplying our markets. That is the promotion of ship exports and the creation of joint enterprises. Unless this happens, we will be encouraging fishermen, at difficult times, to sign on with illegal fishing boats sailing under flags of convenience, which we must prevent.
I have therefore accepted my fellow Members' amendments, which enrich my reports, in order to provide increased monitoring and greater transparency in fleet policy. I myself have tabled two amendments along the same lines, to make it clear that we are not trying to increase fishing capacity in any way, and which are also aimed at achieving coherence with development cooperation policy.
I would now just like, therefore, to thank all the Members who have worked on this matter and tabled amendments, for their cooperation. I would now like to say, not only as rapporteur for these reports, but as I said at the beginning, as a European from Galicia, to all those who do not fully agree with these reports, that I have tried to draft them as honestly as possible and with as much dedication as I could, which was a great deal, and ask them not to vote against these reports. I would be grateful if you would at least think about it and consider abstaining.
Lastly, I would like to thank and congratulate my colleague, Mr Jové Peres, on his excellent work in what were - as our chairman Mr Stevenson has acknowledged - difficult conditions, racing against the clock, with a certain amount of pressure and a great number of misunderstandings. Lastly, I would like to express my solidarity, naturally, with Mr Stevenson, over his oral question. Thank you all very much.
Mr President, ladies and gentlemen, Commissioner, first of all I would like to congratulate Mr Jové Peres on his work, on his report and on the common sense that inspired it.
Today, Commissioner, in reality, the painful situation that my country, Galicia, is currently experiencing as a result of the Prestige tragedy takes precedence over any other consideration. Contemplating the state of the Galician coast following the disaster, and the Galician people, in their sorrow, anger, bravery and concern, who, despite everything, are looking to the future, seems to me to be the best proof that Galicia, the north-eastern region of the Iberian Peninsula, is heavily dependent on fishing, and not only because 20% of its gross domestic product comes from fisheries and related activities. I would also like to reiterate all the requests made by the rapporteur, Mr Varela.
What I have just said relates to Mr Jové Peres' report because the Galicians, in the face of the Prestige disaster, are working courageously to mitigate the terrible social, fishing, economic and environmental consequences. I believe the three aspects are inextricably linked as parts of a whole. The proposal on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy must be based on and committed to sustainable development and environmental protection. Both ideas are starting points, hinges, upon which the construction of CFP reform rests.
Sustainability would clearly be guaranteed if there were no development, but depending on the starting points - which are sometimes deductive and other times not well founded, but which, in all cases, are questioned or questionable - the solutions can vary, and in this, yet again, the work of the rapporteur, Mr Jové Peres, deserves to be praised for not over-emphasising across-the-board aspects, although these were important.
In this matter, the recovery we all want and are aiming for cannot rest on a single idea - the reduction, if not the disappearance of the fishing sector - because fishing is carried out by real people, human beings, family men, and for this reason alone we need to seek and find a balance between the consequences of limitation and means of conservation. One example would be the mechanism of temporary cessation of activity, restriction of fishing days, etc.
Commissioner, a Galician newspaper this morning contained the following: 'the European Fisheries Commissioner says that cutting off aid would mitigate job losses. The removal of state aid for the modernisation of boats will be positive, as it will contribute to maintaining jobs on-board boats'. In my opinion, given that the boat is not just the centre of work, but also the professional fisherman's home, the brave workers fully deserve an improvement in their working and living conditions. Their dignity requires it and society, in particular the fisheries sector, has requested and expects this.
Mr President, Commissioner, I was going to talk about the reports presented to Parliament and congratulate the rapporteurs, since they have all done an excellent job, but you chose to refer to the disaster that is destroying Galicia.
For the first time, you have recognised that your staff can do something for my region. I hope that your task force has informed you that Galicia, has not only oysters, but also mussels and turbot, which make Europe the main world producer of these two species, thanks to modern, vigorous aquaculture companies, which have lost everything in the past twenty days.
I hope they have told you that our coastline is incredibly rich in biodiversity and that this biodiversity is not Galician, Commissioner, but European. We are now rich in oil and the lack of action by our leaders has struck a glancing blow to what we love most, our way of living.
The twenty thousand people who live from fishing in Galicia do not understand you very well. I have tried extremely hard to explain your proposals, trying to find common ground between you and my fellow countrymen. Since we have been told about this task force, who have not informed the Galician fishermen of any plans to visit, I would like them to present their conclusions to Parliament, here and now.
We have listened to the Commissioner for Transport, who, in the face of the total lack of activity by the Spanish and Galician Governments, has drawn up practical proposals in order to table them at the Council, so that we might address this disaster and prevent a reoccurrence. We have also heard measures proposed by Commissioner Barnier, who has shown himself to be sensitive and receptive and has agreed to appear shortly before the Committee on Regional Policy in order to explain to us how the Solidarity Fund can be mobilised.
Now it is your turn, Mr Fischler. Is it not time, Mr Fischler, for European fishermen in Galicia to hear more than just bad news from their Commissioner? So far, Galician fishermen associate your name - and this must be said - with the non-agreement with Morocco, fleet scrapping and a whole series of measures that might turn out to be good or they might not.
The Socialist Group has made a huge effort and has even held a hearing to discuss CFP reform, has published a leaflet and listened to the sector but, to say the very least, the measures are not explained well enough. All this, Commissioner, and this is my criticism of you, translates into a loss of European credibility, because your fellow Austrian citizens, as well as the Germans, will still remember the European response to the disaster you suffered due to floods, and I include myself in this European response, Commissioner.
The European citizens of Galicia would like to receive exactly the same treatment. I cannot believe that, after a month of disaster, all you can say to us is that you have sent a task force. I believe it is now up to you, Mr Fischler, to tell your fishermen - because they are your fishermen, not mine; they are mine, but also yours, you are responsible for them - what they can expect from their Commissioner.
I am not going to suggest visits, although I do not think it would do any harm if you were to go to Galicia. Tour operators are starting to think, as a way out, of offering disaster tourism, as we in Galicia are very fond of black humour. However, Mr Fischler, do you not believe it is now time to explain, in this House, in Parliament, here and now, what the European fishermen, the Galicians, can expect from their Commissioner at this time of disaster?
In Galicia we all know that we have two ears, one on either side of our heads, but what we did not know is that as well as two ears, we were going to have sixty thousand tonnes of oil on our beaches, and that today, in Parliament, we were going to be talking about what to restrict or deciding to prevent fishermen from continuing to deplete the sea's natural resources.
All this, Commissioner, is Galician black humour, but it is also tragi-comedy. That is all I have to say.
Mr President, Commissioner, I should like to thank both rapporteurs for the great job of work they have done. The reforms of our fisheries policy that we are debating this evening are very important. In particular, Mr Varela's reports on public aid for the renewal and modernisation of the fishing fleet are very important. On behalf of my group, I would at the same time express understanding for Mr Varela's statement concerning oil pollution along the Galician coast.
The Group of the European Liberal, Democrat and Reform Party supports the Commission's proposals for reform, containing those elements necessary to our being able to adapt the Community's fishing fleet to the ocean's resources. We might well have been able to endorse maintaining public aid for the modernisation of fishing vessels if this would exclusively have improved safety and working conditions on board. We could also discuss aid for renewal if we were to make the aid conditional upon more capacity's being withdrawn than added. Under no circumstances, however, can we accept a continuation of the present situation, in which the European fishing fleet is becoming larger and larger at the taxpayer's expense.
One of the biggest problems for the European fishing industry is, specifically, that the fleet is too big. There are simply too many vessels for too few fish, and there are unreasonably large discrepancies between the ways in which the Member States have so far administered fisheries policy. To continue with this catastrophic policy, which will only exacerbate the problems and postpone the reform process which must undoubtedly take place, would be to pull the wool over the eyes of the fishermen. With regard to the proposed ban on cod fishing, we in the ELDR Group would like to support the conservation arrangements. We also emphasised, however, that, when such drastic measures for reducing the quotas are being proposed, we really need to be sure of the facts, for the measures would have very far-reaching consequences for the fisheries sector not only at sea but also on land. Research must therefore be accorded high priority, and sufficient resources must be made available.
Everyone agrees that current fisheries policy has proved to be a failure. That is why it is absolutely crucial for us to support the Commission's proposals for reform and thus to reject the tabled amendments aimed at perpetuating current fisheries policy.
Mr President, I congratulate the rapporteurs on their work because the reports that we are now discussing are broadly to be welcomed, make considerable improvements to the most negative aspects of the Commission's proposals and incorporate various amendments that I tabled in the course of the preparatory work in the Committee on Fisheries, although in some cases I disagree with the solution that has been found and I feel that the report could have gone further.
I would highlight the aspects of this revision that are most worth saving: a permanent derogation governing access to resources within the 12-nautical mile zones of Member States' territorial waters is crucial to traditional fishing and to the socio-economic fabric of regions that are dependent on fishing, defending small-scale coastal fishing, protecting fish stocks and the most sensitive part of the coastal rim. I would remind you that one proposal which we tabled previously has already been adopted here, calling for this derogation to be extended to 24 nautical miles. At least the permanent nature of 12 miles should not now be called into question! The adoption of the proposal that we tabled to extend this derogation to 50 miles in the outermost regions under the terms of their special status is also extremely positive. This special status, when confirmed by the Council, will provide clear advantages for the protection of the fisheries sector in the autonomous regions of Madeira, the Azores and in all the outermost regions, thereby contributing to their development.
We must reject the reprogramming of the Structural Funds (FIFG) for the fisheries sector, preventing the appropriations for the 'modernisation' objective being transferred to the destruction of vessels, which is, as a matter of fact, in line with the Committee on Fisheries' opinion on the 2003 budget. As we have pointed out, there are other alternative ways of reducing the fishing effort, which have already been referred to here, such as the system based on regulating days at sea, the adoption of biological recovery periods and technical measures geared to more selective fishing. It must be said, Commissioner, that in certain regions, what causes the greatest destruction of fish stocks is not fishing, but pollution. And, now, unfortunately, we have the case of the Prestige, showing that this is sadly true: what causes the greatest destruction are these accidents; the old and unsafe oil tankers that still sail around our coasts.
The scrapping of vessels must be seen as a last resort, bearing in mind that any new policy to reduce fleet capacity must be based on the degree of true compliance with previously set objectives and must not further penalise those who have already fulfilled these objectives. Even prohibition, in some cases, for vessels less than 12 metres long, although positive, is extremely limited. We need to go further.
We must nevertheless bear in mind that any reduction of fishing effort must go hand in hand with an increase in the financial resources for the FIFG and the Union's internal policies, in order to compensate for the socio-economic effects of such a reduction. I also regret the fact that the specific programme for small-scale coastal fishing has not been adopted.
The participation of fishermen and their representative organisations in the decision-making process is also crucial to the common fisheries policy and to stock management, specifically through co-management, so as to guarantee genuine decentralisation.
We also feel that it is the Member States' responsibility to guarantee the effective monitoring, inspection and implementation of the rules laid down in the common fisheries policy. We therefore disagree with the proposals intended to undermine this principle.
Mr President, in the CFP reform process, I have consistently favoured retaining the founding principle of relative stability - installing the coastal zones as a permanent feature of the CFP at least up to 12 miles and strengthening the role of the proposed regional advisory councils so that real involvement of stakeholders can be achieved. I have also supported in principle proposals to move to a multi-annual, multi-species and ecosystem approach to fisheries management and my views are broadly in line with the Commission's on structural issues.
But I believe that all of the positive potential of CFP reform could be in vain if the Commission does not show itself to be willing to really listen to those who are actually affected by fisheries policy. Our fisheries policy must be understood and not just perceived as something being arbitrarily handed down by a European Union which claims to know better but cannot really prove it. Certainly the CFP to date has not exactly been a resounding success, as we have all acknowledged. That means that the scientific advice has to be up-to-date, it has to be verifiable, it has to be independent and it has to be able to be proved to be so.
The cod crisis that has been looming over the North Sea for almost two years has seen fishermen already being subject to real-time closures, to swingeing cuts in fleet size and a variety of technical measures including increased mesh sizes. Their efforts have borne at least some fruit in that the improvement of stocks of cod is only approximately 3% short of the target set by recovery plans. Now, these same fishermen are faced with drastic cuts and a total loss of any confidence in the Commission and its scientific advice, with measures being proposed which could totally devastate already fragile fishing communities.
I think the Commission must take into account the specific nature of this cod crisis and not tie its hands with political deadlines. The forthcoming December Council will be the forum for finalising reform proposals and it should not be used for rushing through panic measures for cod and associated species. I urge the Commission to transform its words into real action. Why not establish urgently the first pilot regional advisory council - or management council, as I would prefer - and give it the task of helping to devise measures to save the stocks of white fish in the North Sea. In that way, faith could be restored in the process at the same time.
I call on the Commission to think again too when it comes to open access to the North Sea as part of a future CFP. The present crisis only underlines the fragility of that sea and the key stocks in its mixed fishery. Your own words, Commissioner, in a written answer to me said: 'very little is known about the abundance and status of non-quota species in the North Sea but fishing for non-quota species would almost certainly incur by-catches of species subject to quotas'. I say let us get reform right and then use it ...
(The President cut off the speaker)
Mr President, first of all I want to be associated very much with the words of sympathy expressed with the people of Galicia and I fully concur with the speakers and my colleagues who called for solidarity with them at this time. I broadly welcome the Jové Peres report in its present form. The Commission proposal is based on the principle of sustainable development and the poor state of fishery resources. The starting point is indisputable but many views, including my own, differ as to the quantification of the state of stocks. The basis of the proposal is that account is taken exclusively of scientific reports as regards management measures. However, no credible measures are proposed to improve scientific knowledge even though the shortcomings in this area are well recognised. They envisage a common fisheries policy which is geared more to the short-term interests of some Member States than to fishermen. I say to the Commission that the CFP must be geared towards keeping alive regions which depend on fishing rather than making it a battlefield between Member States. Fishermen share common interests. They all need fishery resources to carry out their activities.
Decisions and objectives of the recovery plans cannot discard the social and economic consequences which they may have. Recovery plans must seek a balance between the recovery and conservation of stocks and measures to limit the impact on the fishing industry.
The exclusive coastal zone is something that Irish fishermen are adamant about maintaining and so are fishermen from Scotland, Wales, England, France, Portugal and Holland, from Denmark, Germany and others - it is something that I am adamant must be retained. The basic objective of the 6 to 12 miles coastal zone regime was to protect fishery resources by reserving access to small scale coastal fishery activities. In general, this puts less pressure on stocks in these zones which often harbour nurseries in juveniles. It also contributed to protecting the traditional fishing activities of coastal communities, thereby helping to maintain their economic and social fabric.
The current critical situation of many stocks makes it more urgent now than ever, not merely to roll out the 6 to 12 mile access regime which is totally inadequate, but rather to roll out the exclusive zone to 24 miles if we are serious about conserving stocks. I ask you to support my amendments to extend the exclusive coastal fishing zone to 24 miles. I have no doubt that the greater majority of your fishermen would ask you to do the same thing.
Because I regret the present unsatisfactory state of fish stocks and because I am in favour of conservation, I am adamant that highly sensitive areas must be protected. The Irish box is one such area of very great sensitivity. Waters in this zone are important spawning grounds, which is why there has been a derogation from free access in these waters. Regrettably, this did not prevent the illegal plunder of stocks in the Irish box over the years by some Community fishermen flying flags of convenience. This plunder must stop. These waters must be protected. Existing arrangements for access to the Irish box must be retained permanently in the reform process. There is no bureaucratic replacement for the knowledge and experience of fishermen. For this reason, and for many years, my group has been calling for a greater involvement of fishermen in the ways the common fishery policy is run.
The Commission has now adopted this idea, which I welcome, by proposing the creation of regional advisory councils which will include fishermen and their organisations for the very first time. If these councils are to play a meaningful role in the future, fishermen must be involved in all phases of the management process. Fishermen must also be more involved in the work of scientists in order to establish mutual confidence. Only in this way can fishermen contribute to and influence Community policy.
I congratulate Mr Varela for both of his balanced reports. I agree with his analysis. I agree with his criticism. I agree with his proposed changes to the Commission's proposals. I will be supporting his reports.
In conclusion, let me say unequivocally, as I did during the debate on the Stevenson report, that the common fisheries policy is not only about fish, it is also, and more importantly, about fishermen. It is about their families and their families' future. It is about their way of life, the only one possible in many areas.
Mr President, the Souchet report, which we recently adopted by a very broad majority, has already strongly recommended maintaining state aid for the modernisation of fishing fleets. The conclusions of the Varela report are heading in the same direction and this we welcome. The European Parliament must confirm its support for maintaining this aid and must not approve the proposals by the Commission which is seeking to withdraw it on the pretext of preserving the marine environment. Aid for modernisation is still needed and does not in itself contribute to overfishing. Quite the opposite. By using a modern and suitably equipped fleet and using more selective and controlled fishing methods, we will encourage the sustainable management of resources and combat fraud. It is not this aid which contributes to overcapacity; it helps to improve working conditions, hygiene and on-board safety; it helps conservation and improves the quality of fisheries products. It therefore has a crucial role.
More broadly speaking, having listened to Mr Fischler earlier, giving an outline of the general policy, we also wish to stress that good resource management is obviously necessary, but this has to be performed objectively, transparently, involving the professionals and with quota reductions or increases, depending on fluctuations in fish stocks.
I have one last comment to make. If we introduce stricter legislation in the area of fisheries, will consumer demand lessen or, on the other hand, will imports from third countries increase further? For whose benefit? How can we avoid this pernicious effect? We would like answers to all these questions.
Mr President, someone said earlier that shrimps are netting a much higher income than cod. Does that mean that cod will be off the menu in future, as is apparently already the case in Newfoundland? That reminds me of a joke. Why do we need cod when we have fish fingers? But seriously, we have been preparing for this reform on 1 January 2003 for years now and just what has the European Parliament delivered in the end? A lot of people are saying this is a lot of hot air about nothing, because the strong wind of change expected in European fisheries is now no more than a mild breeze. And I think that the House has given birth not to a reform but at best a mini-reform. Oh well, be that as it may ?
Instead of safeguarding long-term fish stocks, short-term, short-sighted maintenance of the status quo is the order of the day. Harsh words, but I stand by them. Hardly the real reform everyone supposedly wanted. Hardly a ray of hope for exhausted resources, more a fatal 'eyes down and charge!' We have too many vessels chasing fewer and fewer fish, with some stocks in a state of total collapse. You cannot ignore the facts, even if you think it might lose you your seat. Do you really believe that people do not see through politicians? I cannot continue to support public aid for new vessels with a clear conscience knowing that we simply have too many vessels. If building new vessels were a profitable business with good profit forecasts, surely the banks would be queuing up to hand out money?
They are not queuing up, there are no good profit forecasts and yet we expect European taxpayers to step in, whether they want to or not. That is just plain stupid. Sad, but true! And there will not be any profit forecasts unless we rethink and make radical cutbacks.
Mr President, this evening we are debating three proposals for regulations which form what I think is the most important part of the package of common fisheries policy reforms and we therefore need to remind ourselves why reform is so urgently needed. One of the most important reasons is that stocks of several species are at a critical level. There are too few fish for too many fishing vessels and the proposed regulations need to be judged in this context. Parliament needs to pluck up courage and stand firm if it is serious about protecting fish stocks. Unfortunately, no thread of real reform runs through Mr Varela Suanzes-Carpegna's reports. I do not think that minor cosmetic corrections are of any use at all in the long term, be it to the fishermen or to the endangered stocks, which are on the verge of collapse.
Nor do I totally agree that we should call the voluntary scrapping measures proposed by the Commission into question. The emphasis here is on voluntary; to me, everything else is just talk. As far as I am concerned, neither report is acceptable as it stands and I cannot vote for them. The fact that all the proposed measures need a soft social and economic landing is one of our main demands and I think we all now agree on that. But today's debate is about the proposed reforms, not the loss of the Prestige and we must not confuse the two. We stand by the Galician fishermen but we must keep our eye on the ball.
Mr President, we need to ensure the viability of the sector that is vital for employment and economic and social cohesion in the Union's coastal areas. We need to maintain sustainable marine ecosystems conserving fish stocks for future generations. Parliament's resolution the green paper identified the fundamental aim of the CFP as attaining a balance between the two.
ELDR amendments to the Jové Peres report seek to ensure the long-term future of the 12 mile limit and of relative stability. These are essential both to the sustainability of fragile coastal communities and of the stocks on which they depend. We aim to specify more clearly the other measures that need to taken to protect stocks. We would rename regional advisory councils as regional management councils. This makes it clear that such councils should have a real role in helping to formulate and to implement the measures needed under the reformed CFP.
In particular, we must use these councils to help achieve the fullest possible understanding of the functioning of marine ecosystems. For example, recent research suggests that an increase rather than a decrease in nephrops quotas could actually be positive for the regeneration of cod stocks.
Finally, balancing the viability of the sector and the sustainability of stocks is not just a matter for the reform of the CFP. It is precisely what is required in the current cod crisis. It is good that the Commission has addressed the socio-economic problems but the measures so far seem like prescribing a couple of aspirins to cure a severe case of pneumonia. So we are formally in support of the resolution. Let us hope that a proper implementation of CFP reform will prevent any such crises arising in the future.
Mr President, the provisions which will be put to the vote on Thursday will form the principal CFP regulation for the next ten years and will represent the arrangements for fishing subsidies and the creation of an emergency fund designed to resolve the problem of overcapacity of the Union's fleets. It is up to the Member States to decide on their plan of action during this time.
I would like to make a plea for small-scale fishing, which affects the most jobs and enables many families of traditional fishermen to survive. Until now, it has primarily been industrial fishing which has been increasingly encouraged, and I thank Commissioner Fischler for the proposals that he made in his presentation on the general policy in this area.
First of all, when FIFG subsidies are used to build increasingly large and increasingly powerful boats, the Member States, of course, encourage a greater and less selective fishing, which has a detrimental effect on small tradesmen, who are concerned with preserving efficient boats that are kept in good condition and which therefore provide good levels of safety without damaging the marine environment. We would like more money to be granted to businesses, particularly from the Structural Funds. This money must also be used to buy better equipment, not to destroy boats. We should also, for example, give small, less powerful boats access to reserved areas to be used as their main resource. The Member States could implement similar measures to encourage access to markets in which small-scale fishermen, whose activities are less well structured than large-scale fishermen, have less influence in the area of management. For example, aid can be given to fisheries and to fish auctions. As regards the representation of fishermen in Commission advisory councils, we must encourage small businesses. We should increase the representation of traditional fishermen, particularly within regional fishing committees, in which professional associations can express their views. The industrial tribunals in the Mediterranean are a good example of this. They could thus defend their interests more forcefully. Lastly, it is always the large-scale fishermen who can go further, to Africa, for example to Senegal where species are fished to a greater degree, or to other countries whose fisheries resources are essential for the local economy. They contribute to the depletion of stocks, which is harmful for both local fishermen and fishermen all over the world.
These are some proposals, therefore, that we can make to encourage small-scale fishing.
Mr President, what has been agreed to in relation to cod fishing in the Irish Sea will discriminate drastically against the Northern Ireland fleet. More sacrifices have been made by that fleet than any other fleet in the European Union. It has been pruned and pruned and pruned yet again. Northern Ireland fishermen more than anyone want to maintain sustainable fisheries in the Irish Sea. Cod amounts to about 10% of the value of all fish annually landed in Northern Ireland.
Northern Ireland fishermen are opposed to the present proposals. They are not viable as an economic option, either for fishermen whose assets are not really being fully used or for the governments who may be spending considerable amounts of money on aid without obtaining long-term change assuring a viable future for the industry. Fishermen have promoted the following as alternatives in Northern Ireland: further targeted decommissioning; real-time closures; additional technical conservation measures.
Fishermen want to work with the scientists but the scientists who advise the Commission will not work with them. I have been at a meeting where they invited the scientists to come and look at the Irish Sea and the scientists would not even come and look at it. They prepared a boat for them and they would not even go out in the boat. I say that if the scientists cannot go and argue their case in the Irish Sea then it must not be a scientific case that they are really arguing.
The chairman of the Committee on Fisheries has a proposal that would secure more money for investigating the effects of the measures already in place. That is something that is very important. We need to know if all the sacrifices that fishermen have made in the past have done anything to help the fishing industry, and the scientific evidence should be produced if they have it. This should be supported, and a proper evaluation of what has already been imposed conducted, before any new decisions are taken that will have a discriminatory effect on the Northern Ireland fishing fleet. Fears of discrimination are not myths in Northern Ireland, they are stubborn facts. We need to have a real evaluation of what success the past cuts have had and what information is available to be examined.
Northern Ireland fishermen have made great sacrifices in the past but they are now being convinced that the knife has been turned on them. For example, we have had an announcement from Dublin that there are going to be bigger, larger and better boats. There is going to be an Atlantic dream financed partly by EU aid while the fishermen in Northern Ireland are being pushed to destroy their own boats.
Finally, I would like to say that not only fishermen are going to suffer but also their wives and families will suffer and death is going to come to the fishing villages and to the hopes of the future for these people.
Mr President, ladies and gentlemen, the reports we are currently discussing are well structured, contain useful explanatory statements, put forward good arguments and, as Mrs Figueiredo said, are broadly to be welcomed. I do, however, have some observations to make. The golden rule for any fisheries policy is stock preservation and the fundamental priority must be the preservation of stocks and marine life, because, to use a culinary metaphor, just as you cannot make an omelette without eggs, you cannot go fishing if there are no fish. This problem first arose a very long time ago when, around 1600, a renowned jurist, Hugo Grotius, wrote a book entitled 'Mare liberum', in which he advocated the principle of the freedom to navigate the seas, which later became a principle of international law. Even then, some jurists added that this also implied the freedom to fish, which could also lead to the depletion of stocks. As you see, this is an age-old problem.
In other words, the freedom to fish must be conditional on the marine resources available. Protecting marine resources is not only about guaranteeing the future of fishing but also concerns a biological value, an essential value of humanity and of life on Earth. Consequently, we cannot make intrinsically contradictory speeches, in which we advocate one thing and also its opposite; speeches in which, on the one hand, we call for the preservation of stocks, but immediately also claim the right to practically unlimited and unconditional fishing.
Having said this, I should like to say something to Commissioner Fischler: as Mrs Miguélez said, what is impressive about Commissioner Fischler is his indifference to the fate of fishermen and of fishing communities, and his lack of feeling. In fact, we need to show solidarity and understanding towards fishermen, specifically towards those who, as has already been said, are now suffering the consequences of a terrible and criminal shipwreck.
Mr President, I would like to devote my speech to the cod crisis. It is a particularly bad state of affairs and reference is often made to the situation in Newfoundland, where fishing has gone on to the point where the Grandbanks are empty, but we should also set in motion drastic measures to stop excessive fishing. However, we have not always done this in the past.
By way of comparison, there was a shortage of cod in the 1960s, followed by a huge surplus in the North Sea in the Seventies. To this day, nobody can explain why that was. We do not know enough, and certainly not everything there is to know, about cod.
During 2000 - 2001, cutbacks by 40% were imposed, which was very drastic. The effects of such a measure have left the sector with little resilience to take any further knock-backs. The sector is under pressure and we are expected to take a careful approach. We should not consider last year's reserves as an option; these had a negative impact on cod stocks. This is an example of hasty, rather than careful, decision-making, with a negative result.
Needless to say, the situation is very worrying, but I should like to repeat that we need to produce far clearer information before we can take draconian measures of this kind. We cannot sell this to the people who work in the fishing industry. We cannot simply discontinue cod fishing. We can certainly not pass on the problem to the flatfish sector, since cod is caught in that sector as a secondary line. Neither flatfish stocks, nor cod stocks would justify this.
We are not simply talking about fish stocks, but also about the socio-economic implications of another major intervention. We should, therefore, think carefully and take informed decisions. I am thus pleased with Mr Stevenson's resolution. We should think of alternatives, think in terms of cutting the link with flatfish, and consider setting up a compensation fund.
Mr President, Commissioner, it is said that one of the characteristics of Galicians is to answer one question with another and, as a true Galician, I shall therefore begin my speech with a question.
Why, Commissioner, ladies and gentlemen, must CFP reform take place specifically in 2002? It is taking place because a transitional period has just come to an end in Spain and Portugal. Since 1986, Spain and Portugal have not enjoyed rights equal to those of the other States over the seas that belong to us all, as Community seas.
This fact does not appear anywhere, however; it does appear in the Commission document, but Parliament has rejected it.
We are drawing up a series of documents, regulations, as if the main reason for reform were not actually the fact that since 1986, five new States have joined the European Community and these States should have the same rights on Community seas that the Member States had when the European Community was made up of six States or ten. We must not uphold privileges and discrimination that allows these States still to be considered as intruders in seas that belong to us all.
Having said this, we are now seeing enormous confusion. Privileges are being confused with the conservation of resources. In order to justify the privileges it is said that we want to conserve resources. We all want to conserve resources - that is not the problem; we accept all fair decisions to conserve resources; the problem is how to distribute between fleets, resources that scientifically, reasonably, with common sense, applying the precautionary principle, are considered fair. This principle is not being applied. This situation has arisen, with the reform disadvantaging Spain and Portugal, and therefore Galicia, which has been referred to so often today, because it has not even been considered to be a territory that depends on fishing.
Maintaining - I am just finishing, Mr President - the principle of relative stability, scorning international fishing, failing to take into account that ?
(The President cut off the speaker)
Mr President, Commissioner, ladies and gentlemen, I represent a country of whose history fishing and the sea are an integral part and in which the fisheries sector still provides around fifty thousand jobs. Against this backdrop, some fundamental criticism must be made of the Commission proposals. In their current wording, these proposals are unacceptable.
Our first criticism is that ending aid for fleet modernisation is totally unacceptable. Given that 40% of Portugal's fleet is more than 25 years old, this would definitively sideline the overwhelming majority of Portuguese fishermen and prevent them from undertaking any modernisation. Our second criticism is that the ban on aid for the creation of joint enterprises for fishing outside Community waters will only serve to increase our imports from third countries; it would, therefore be sensible to continue to allow vessels decommissioned from the Community fleet to fish in the waters of third countries under these joint enterprises. Lastly account must be taken of the efforts that some countries, in this case Portugal, have already made under the Multi-Annual Guidance Plans for fisheries, where the effort that has already been made to reduce the fleet should now be considered and deducted from their targets.
To conclude, Commissioner, I should also like to say that other issues have not been given due consideration. For example: if a stock preservation programme exists, why are we continuing to allow fishing for the manufacture of fishmeal to take place? Also, why is it that no specific measures have been envisaged for the outermost regions, whose aquatic ecosystems are highly sensitive? In this regard it is crucial that a specific solution is found for these outermost regions which, in Portugal's case, are Madeira and the Azores. I also hope that the opinion delivered by the European Parliament will take account of those aspects that have not been considered and that the Council is able to reach a reasonable agreement.
Mr President, I would like to concentrate on the cod crisis. It is a tragic day today if we are meeting here not to focus on the positive reform of the CFP but to debate the fate of fisheries in the North Sea. As we all know, ISIS has recommended no fishing for haddock and whiting in these areas unless ways to harvest these stocks - and I am quoting - 'without by-catch or discards of cod' can be demonstrated. ISIS has also implied severe restrictions in the fisheries of nephrops, plaice and sole with - and I quote - 'stringent restrictions on the catch and discard rates of cod with effective monitoring of compliance with those restrictions'.
I am glad that the Commission has moved away from an all-out moratorium. However, sadly, due to the nature of mixed fisheries, 80% would still effectively mean the same: a closure of fisheries in the North Sea.
I would like to commend the work of the UK and Scottish Fisheries Ministers; the UK Fisheries Minister Mr Elliot Moreley, the Scottish Fisheries Minister Mr Ross Finny and the Secretary of State for Scotland, Mrs Helen Liddle. They are fighting for the future of Scottish fisheries and the final decision ultimately rests at their doors, not ours. However, we have to consider what kind of future we want. Do we actually want to say: 'sod the cod and allow fishing to continue and just hope for the best. The other stocks will not go the same way as the cod'? Or, do we want to work through, in a cooperative manner, with industry, ministers and other organisations to seek a common solution?
Whatever solution is agreed, change is inevitable. At present there is no specific UK/Scottish counter-proposal to what the Commission is proposing. However, doing nothing in the light of declining cod stocks is not an option. The difficult task of reaching a quota figure that is sustainable yet scientifically credible remains. The next two weeks will be critical to finding a solution to this crisis.
Mr President, my speech also concerns the cod fishing crisis. Researchers in the International Council for the Exploration of the Sea have found that cod stocks in the North Sea, the Irish Sea and the Skagerrak are threatened by total collapse. They demand a total ban. Are we listening to their advice and suggestions? No, we are trying to find all manner of arguments for avoiding taking our responsibility. I think it is outrageous to hear members here in this house, above all the chairman of the Committee on Fisheries, blaming the Commission when it is doing its best to accept its responsibility.
The ICES verdict on the Baltic is possibly a little more difficult to interpret, but it seems as though they are looking to start out from the most optimistic point of view regarding, for example, illicit fishing. Sweden has decided, however, that a unilateral fishing ban on cod will apply, for we are living by the precautionary principle. If we do not do this, it might mean the complete destruction of the future of the fishing industry.
My question to the Commission now is: does the Commission fully support the Swedish unilateral fishing ban? Can Commissioner Fischler repeat what he said when he was in Sweden recently, to the effect that he also supports compensation for fishermen?
Commissioner, once again, this evening, you have heard many Members express dissatisfaction for a number of different reasons, and these are exacerbated by the problems in the North Sea and Galicia - and we send the people of these regions our heartfelt sympathy - although I do not feel that Mr Nogueira's approach was the most appropriate way to defend the cause of Galicia; I would therefore call upon the other Members to be more objective and aware of the fact that this is, in actual fact, a Europe-wide issue.
There is something I really do fail to understand, however, Commissioner. We have the same perspectives and goals and we understand the concerns expressed by the Commission: we understand its concerns regarding the conservation of stocks; we understand its concerns about not increasing fishing effort. Parliament is on your side. We even agree on providing incentives for scrapping and, therefore, encouraging some fishermen to leave the fisheries sector. I genuinely fail to understand, however, why it is that we cannot succeed in coming to an agreement. You continue to deny that modernisation, specifically modernisation of the fleet, is essential, even though, in our countries, fishing vessels provide the most unliveable working conditions still existing in Europe. Then the other point is the reliability of the scientific data, which we have mentioned several times. Now, I do not believe that an agreement cannot be reached between Parliament and the Commission, given that our goals are the same.
I would add just one thing, Commissioner: consider the political implications if we were to fail in this matter. We are on the eve of redefining the Europe we want, and we want it to be more intergovernmental and more Community-based. If you do not succeed in this, it will be evidence that more Community-based organisation means a European Union which is more removed from the citizens and less attentive to their concerns. I do not believe that we will fail, but we must fight this battle together, to ensure that everything we have built up over the past 50 years is not lost.
Commissioner, how can we convince you to restore state aid? You are as stubborn on this issue as a deep-sea fisherman. You have conceded a small amount of ground for vessels less than 12 metres long, which is positive. In my view, however, it is not because the money is public money that fish are disappearing! And you are well aware that without state aid, deep-sea fishermen, or a number of them at least, will prolong the life of their boats, using them for sea-fishing for longer. An old boat, however, is a dangerous boat. An old trawler is as dangerous as an old oil tanker.
Here are the statistics from France, which were published a few weeks ago. According to the 'Accident Investigation' Bureau, there have been 30 shipwrecks and 22 people have died. What sort of boats are involved, however? All of them were more than 30 years old - that is obvious. Above all, however, most of them were modernised some months or not long before, in other words destabilised and made heavier, because fishermen have no other choice.
I therefore believe and hope that, in December, you will also find an answer for vessels over 12 metres long as well, in other words, for small-scale fishing, which is dependent not only on the size of boats but on the skipper being on board too. You want to find a solution without increasing capacity. Fine. Small-scale fishing has no proper funding and so, without a boost from the state, nothing will change.
For my part, I believe we need a solution other than 'nothing', so I hope that you will adopt a slightly more flexible approach by the end of our debate.
Mr President, I should first of all like to express my solidarity with the Galician people and with the MEPs who hail from that region. In the light of recent events, it is only right and proper that the European Union, and also the Commission, should express solidarity.
I note that the Commissioner has, in fact, taken the bull by the horns with regard to what is wrong with the fish stocks. It is true that, as far as cod is concerned, something is amiss. It is also true that cod may well be found in other locations, but the fact is that cod levels in the North Sea are at an all-time low. However, we should also be careful, if we want to adopt a fair and sound administration in Europe, not to throw out the baby with the bathwater. We should look at the situation fairly and consider the underlying causes. There is, of course, the warming of sea water to some extent, but we should also examine the probable causes of overfishing in the first place. Why was quota control not in place? Let us mainly focus on these issues.
I should now like to turn to the next topic. It is unacceptable for the good to be punished along with the bad. If the Commission indicates that it also believes that quota for flatfish should be cut, for example by between 30% and 40%, then I have to say that I do not go along with this. Sound quota management in that very sector has meant that, relatively speaking, this sector is doing well, certainly taking into consideration the drastic cutbacks in additional catches. This is why the flatfish fishing quota can be cut disproportionately in relation to those for cod, as has been illustrated in Denmark, Germany and certainly in my own country, the Netherlands.
I should also add that over the space of ten years, cod catches from the Netherlands have decreased by 70%. It is unacceptable for fishermen to have to suffer extra for sole and plaice. If the European Union wants to remain credible, it is essential that this policy on flatfish should not be carried through in other sectors, and I assume that the Commission will act fairly in this too.
Mr President, I think that reform of the common fisheries policy is one of the most pressing problems we have in the EU and, even if Commissioner Fischler looks a little tired, the proposal for a new fisheries reform deserves high praise. There is a real need to set out a fisheries policy that creates a balance between resources and their use, that is based upon the principle of sustainability and that takes much more extensive account of environmental and ecological considerations than the previous policy did. We need the multiannual management plans proposed by the Commissioner, based upon scientific advice and to be applied to all the stocks. We must get away from the annual quota lotteries and the emergency crisis resolution that takes place every single year.
The collapse of cod stocks in the North Sea, Irish Sea and Skagerrak is, in reality, a judgment upon fisheries policy so far. If the Member States had followed the scientific advice and warnings, including the Commission's proposal from June of last year for a rescue plan, this collapse would presumably not have happened. It is the lack of political responsibility and monitoring on the part of the governments that is now giving rise to a range of serious social, environmental and economic consequences in the region concerned.
We need to cut back on the combined fishing fleet, something which necessarily means using the subsidies for eliminating the fishing fleet's overcapacity and, if need be, for supporting those fishermen affected by the measures required. We must not, however, use the subsidies for renewing and converting the fishing fleet. Moreover, we need to establish much more efficient common supervision of fisheries. On that point, the Commissioner should know that aid will be required.
I cannot endorse Mr Varela's reports. I think that they are both on the wrong track. I hope that a sustainable fisheries reform may be implemented before the New Year, and it might be useful if the Commissioner could confirm that the work is continuing in accordance with this timetable and if he could provide his assessments of the options.
Mr President, Commissioner, ladies and gentlemen, as part of the reform of the common fisheries policy, the Commission has decided to move ahead with an amendment to the regulation on the structural policy of fisheries, laying down emergency measures for the destruction of vessels and even providing for an increase in premiums for scrapping, despite the fact that Europe is currently in a period of budgetary restrictions.
In our joint debate on this proposal, I should first of all like to take this opportunity to congratulate the rapporteur, Mr Varela Suanzes-Carpegna and underline the remarkable quality of the work he has submitted for our consideration. Like the rapporteur, I acknowledge that the Commission proposal is largely unacceptable. Without calling into question the entire concept of vessel scrapping, I must stress the irreversible nature of this measure and draw attention to its enormous socio-economic costs in the Member State that I represent and especially in my home region, the Algarve.
This is the reality of the situation in Portugal: fifty thousand jobs in the fisheries sector, 90% of vessels are old and small and are engaged in traditional forms of fishing. I would point out that there are other measures that are not irreversible and which will cause less upset in achieving a balance between fleet capacity and available fish resources. Portugal has been extremely committed to fulfilling and even exceeding its targets for the multi-annual guidance plans, unlike other Member States, which have made no effort or have even increased their fleet capacity, with total impunity. Portugal is becoming increasingly concerned to see the Commission ignoring this situation, rejecting inspections and continuing blindly to ask all Member States to make the same sacrifices.
Returning to the Commission proposal, the sudden redirection of funds from the Financial Instrument for Fisheries Guidance (FIFG), raises serious doubts at the legal, financial and budgetary levels. It is therefore becoming unjustifiable at all levels to reprogramme funds already earmarked for the period until 2006 and which have been planned with the national and regional bodies and the economic and social operators. As the rapporteur quite rightly said, this Commission proposal appears, more than anything, to be a leap in the dark.
Mr President, ladies and gentlemen, I should like to thank you for the very extensive debate we have had here. May I say to everyone who referred to the shipwreck of the Prestige that perhaps it was not perfectly clear from my first speech that we, by which I mean the services responsible for shipping in the transport DG under Mrs Loyola de Palacio, the environmental experts under Mrs Margot Wallström, the Structural Fund experts and my experts, have joined in setting up a task force. All these experts have been in Galicia for some time now and have been looking at ideas in situ, together with the agencies responsible, as to how we can best help here.
As far as direct responsibility for fisheries is concerned, as you know, the current rules only allow 4% of total structural resources for fisheries to be used for compensation following a disaster. I have said that this is too little. We need to do more here and I am in the process of doing something about this. I shall be bending the rules as far as I possibly can without actually breaking them. We are also prepared to look, with the Spanish Government, at how we can put structural resources for fisheries to the best possible use here. We want the compensation ruling to be flexible enough to include joint activities undertaken by groups or organisations in the fisheries sector.
We really cannot completely ignore the polluter pays principle here but, as you know, there is a sort of solidarity over and above that, in the form of a fund of EUR 300 million, which the Commission has been demanding to see increased to EUR 1 billion for some time now - for several months in fact. It is not up to the Commission to take the decisions here; this is a decision for the Council.
Now to the cod plan and the oral question. I really must categorically reject what Mr Stevenson said about everything being based on out-of-date data and hence not being very relevant. These are the latest data available and the evaluations were not carried out by just any scientists; they were carried out by scientists from all the Member States who worked as a group, were paid by the Member States and had to reach a common verdict. To say this was an academic exercise which, if you want, you can ignore, is totally uncalled for.
For the most part, catch data for 2001 were used. If 2001 brought about such dramatic results, then it is obvious from stock patterns that 2002 will bring about even more dramatic results. If you believe these fish have all moved to Iceland, you are deluding yourself! Why is the situation in Iceland better? Because the Icelanders introduced a multiannual cod management plan years ago. It is we who need to catch up, not the other way round. And we need to stick to the facts if we want to make any headway here.
Now to the reports. I should like to comment mainly on the proposed amendments. First to Mr Jové Peres's report and stock management. I am more than happy to accept Amendments Nos 4, 14, 27 and 30, because the Commission too feels that fisheries management should include social and economic aspects. However, I must reject Amendment No 2, because economic considerations cannot be used as an excuse for watering down the measures needed. I must also reject Amendments Nos 24, 31 and 99, because our wording for the precautionary principle is in keeping with international maritime law and cannot therefore be watered down.
Amendments Nos 19 and 50 do not pose any substantive problems; however, the precautionary principle already takes account of environmental considerations per se and I therefore feel that these amendments are superfluous. However, I welcome your support for multiannual management plans, Mr Jové Peres, and gladly accept Amendments Nos 1, 3, 6, 29 and 32. I cannot accept Amendments Nos 35 and 36 because it is up to the Council to set the framework for management plans. However, I gladly accept Amendment No 22 on international guidelines for sustainable fisheries management. I must reject Amendments Nos 67 and 68, although I agree that we urgently need better scientific data on third country stocks and we shall be sending Parliament a separate communication on this in the spring of 2003.
Now to access to waters and stocks. I gladly accept Amendments Nos 8 and 46, but I must reject Amendments Nos 70 to 74 and 94, because I think we need to keep the twelve-mile zone. I must also reject Amendment No 45, because we shall be examining access restrictions such as the Shetland Box in 2003. I must reject Amendments Nos 9, 47, 95 and 97 on a 50-nautical-mile economic zone for the outermost regions as they stand, because this is a matter of national law. I reject the proposed amendments on relative stability because I think that relative stability is part and parcel of our common fisheries policy.
I can accept Amendments Nos 28 and 76 but I must reject Amendment No 11, because both the Commission and the Council legal services are of the unanimous opinion that the system for western waters needs to be changed and that these Member States should be treated on a equal footing with other Member States when it comes to the fishing effort planned for this zone.
And so to fleet policy. I am delighted that the rapporteur agrees in general with our proposals and I welcome these amendments. I accept Amendment No 44, although we must comply with Community provisions governing data protection. I also accept Amendment No 78. However, I must reject Amendments Nos 7, 26, 34 and 39 to 43, because they add nothing new of substance and create a whole host of practical problems.
Now for your proposed amendments to the chapter on controls. I am delighted that many here are in favour of stepping up controls and the implementation of a common fisheries policy and gladly accept Amendments Nos 51, 57 and 61. However, I should like to accept Amendments Nos 51 and 57 in a slightly different form. I cannot accept Amendments Nos 52 to 56 or 62. Nor can I accept Amendment No 12, because we need effective tools if those who break the rules are to be held liable for the damage they cause. And that includes quota reductions.
Now to decision-making procedures and consultations. I must reject Amendments Nos 21, 37, 65, 66, 80, 84 and 86 to 89 for the sake of institutional equilibrium, although I gladly accept your Amendment No 64 and part of Amendment No 85 to do with regional consultative committees and the demand that they should also be set up in third countries. Finally, I am unfortunately unable to accept your Amendment No 69, because the basic principles will be included in our new framework regulation in the future.
Now to the proposed amendments in Mr Varela Suanzes-Carpegna's two reports. First, I have made the Commission's standpoint on this quite clear. I must say, to my great disappointment, that many of the proposed amendments are designed merely to maintain the status quo. I find that unacceptable and must therefore reject the proposed amendments which refer to it. I am convinced that it makes no sense to hand out money for scrapping with one hand and to finance new ships with the other, because all that does is to put more pressure on endangered stocks and subsidise this absurd state of affairs out of taxpayers' money.
Nor do I agree with you on exports or joint ventures. These mechanisms do nothing to reduce excess capacity in our waters because most of the vessels which receive public aid for joint ventures or export were already fishing in third countries. However, I can accept Amendment No 3 on the possibility of adapting programme planning during the current Structural Fund period. I can only accept the part of Amendments Nos 19 and 37 designed to promote the diversification of vessels out of fisheries. Finally, I think that Amendment No 27 is superfluous.
Now to the final proposal on scrapping. Unfortunately, I must reject Amendments Nos 2 and 9, because if we ask the taxpayer to fund the scrapping of vessels out of additional public money, then it is only logical that we re-programme public aid for fleet renewal at the same time. As far as Amendments Nos 3 to 6 and 8 are concerned, here too I must beg to differ. Scientists have been telling us for years that our fleet is far too big and that stocks are depleting under the tremendous pressure from fisheries. Our scientists have repeatedly concluded that TACs and quotas and technical measures alone are not enough. As far as additional funds for scrapping are concerned, we have drawn up calculations based on empirical values. Of course they are only estimates, but the majority of Member States see them as an upper limit, which is why I cannot agree with Amendments Nos 3 to 6 and 8.
Nor can I accept Amendment No 7, because the Commission has indeed honoured its obligations by instituting infringement proceedings against Member States who fail to achieve their fleet targets. As for Amendment No 10, the point here is that Member States must meet all the conditions of MAP 4, that is, overall fleet targets and individual targets, if they want to claim additional scrapping premiums. Anything else would put Member States who have achieved their overall fleet target at a disadvantage.
Mr President, the Commissioner said that he could not address the principle of relative stability because it is part of the CFP. CFP reform, which we should embark on today and in the next few days, is based precisely on the principle of relative stability, which is not unchangeable. On the other hand, the Commissioner said that another amendment was to maintain the status quo.
The status quo in Community waters is maintained by the Commission and Mr Fischler, Mr President.
I have received the motion for a resolution corresponding to this oral question on the cod crisis.
The next item is the debate on the report (A5-0389/2002) by Mr Pérez Álvarez, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the Protocol setting out the fishing opportunities and the financial contribution provided for by the agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal for the period from 1 July 2002 to 30 June 2006 [COM(2002) 497 - C5-0493/2002 - 2002/0238(CNS)]
Mr President, ladies and gentlemen, first may I thank you, Mr Pérez Álvarez, for your report on our proposal on the conclusion of a new fisheries protocol with Senegal. I am delighted that you support this proposal. It will enable our fishermen to continue fishing in Senegal until 30 June 2006. I think this protocol is of huge interest to both parties. Senegal will receive a financial contribution of EUR 16 million and we shall be helping Senegal to build up sustainable fisheries.
In addition, more Senegalese fishermen and observers will be deployed on board our vessels, although fishing opportunities for our vessels have been cut back, in line with data from Senegalese scientists. The fishing zones for Community ships have been reduced and coastal zones have been reserved for the local artisanal fleet. Finally, we have increased compulsory landings for the Senegalese fishing industry in the new protocol. The agreement offers our fleet stability, because the new protocol will run for four years, and flexibility, thanks to the new system for calculating fishing opportunities. In turn, this will foster higher utilisation rates and hence a better cost-benefit ratio. The Senegalese authorities have confirmed that our fisheries will not endanger stocks because, even during the period from 1997 to 2001, Community catches only accounted for between 1.7% to 3.3% of total catches in Senegal. By comparison, our vessels accounted for 25% of landings for the local industry in 1997.
Now to the proposed amendments. I agree with the content of Amendments Nos 1, 3 and 4 but in form they are, I think, superfluous. The Commission already passes on the information called for. We are required to do so under the interinstitutional agreements, especially the framework agreement between the Commission and Parliament. I cannot accept Amendment No 5, because this is a protocol to a fisheries agreement. As an addendum to a framework agreement, no new mandate is required in order to renew a protocol. I must also reject Amendment No 2 for this fisheries protocol. However, I promise to propose this sort of clause during negotiations on future fisheries agreements with third countries.
Madam President, I would like to refer briefly to the earlier debate simply to ask the Commissioner to promote all these possible measures to help Galicia as much as you can, and try to speed them up, because those suffering from the damage in Galicia have identity cards and human faces; they are the fishermen, their neighbours, small businessmen, etc. It is true that whoever causes damage should pay for it, and here those responsible are hiding behind a legal web, under the umbrella of an anonymous public limited company, and here I mean 'anonymous' in the literal sense of the word. Perhaps, Commissioner, it would be a good idea to promote measures for transparency, clarity and flexibility as well within the scope of maritime trading legislation.
I shall now move on to the EU/Senegal Fisheries Agreement, to say that we should set out fisheries possibilities in Senegalese waters and the financial contribution. I believe that the conclusion of a new protocol on fisheries relations between Senegal and the European Union - which is of particular importance following the failed agreement with Morocco - should be welcomed.
As you said, the impact of the protocol on fish populations in Senegalese waters is minimal, given that the fisheries activities of the European Union only represent between 1.7% and 3% of total catches in the area. Furthermore, fishing possibilities for EU vessels have been decreased on sensitive stocks and technical measures including a two-month biological rest period have been agreed to give more protection to fish stocks and to minimise the risk of competition with the artisanal fleet.
I do not want to say too much because a great deal of data already appears in the report. Allow me, however, to say that with regard to demersal species, the opportunities for pelagic fishing have vanished and the opportunities for tuna fishing have remained at the same level. Allow me to say also that financial compensation from the EU will increase from EUR 12 million to EUR 16 million annually and of these EUR 16 million, EUR 3 million will be allocated to specific measures: developing local industry and the informal commitment - what a pity this is not included in the agreement - by the Senegalese authorities to pass on 50% of total compensation to the sector, which is important because the Senegalese economy is heavily dependent on fishing and one in six Senegalese nationals of working age works in this sector.
I would also highlight that the biological rest period is obligatory unlike the simple provisions of the previous agreement, and states that the aim of prohibiting deep-sea fishing is to foster the conservation of vulnerable species and promote the small fishing sector and defend the sustainability of fishing in Senegal. All of which, like the setting of lower by-catch rates and larger mesh sizes, demonstrates the importance of this.
It is equally important to ensure an increased number of Senegalese seamen on board EU vessels. I would like, Commissioner, to emphasise a reference to Amendment No 3, which has a clear social content - I am a member of the Committee on Social Affairs - and, overall, sets out similar working conditions, rights and freedoms for all seamen on board EU vessels, whether or not they are EU seamen. The European Union Charter of Fundamental Rights therefore does not draw any distinctions and its first article states that human dignity is inviolable.
In conclusion, this seems to be a good agreement: an achievable agreement is always the best one. The agreement is clearly a meeting of wills, and often - almost always - both parties must make concessions in order to reach the agreement. The Members of this Parliament are not in the habit of offering congratulations, but I believe this is a good agreement and we should congratulate the Commission.
The debate is closed.
The vote will take place tomorrow at 11.00 a.m.
The next item is the report (A5-0390/2002) by Mr Lage, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the Protocol setting out, for the period from 3 August 2002 to 2 August 2004, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the Republic of Angola on fishing off Angola [COM(2002) 495 - C5-0492/2002 - 2002/0237(CNS)].
Madam President, ladies and gentlemen. First of all, my thanks to you, Mr Lage, for your report. I am delighted that you support this proposal granting Community vessels access to Angolan waters until 2 August 2004. The new protocol is in the mutual interest of the Community and Angola and contains a few new clauses, which I should like to comment on. Stocks in Angolan waters will be checked annually by local scientists in the interest of sustainable fisheries. As a basis for this scientific knowledge, or should I say as a result of this scientific knowledge, fishing opportunities will be revised in line with it. 36% of the financial contribution will be used to set up a partnership between the EU and Angola, in order to develop research, artisanal fisheries, training and aquaculture. This is a net improvement over the 28% earmarked for targeted action in the last protocol. Not just tuna vessels but all fishing vessels will have to carry six Angolan fishermen, compared with five previously. This will create an additional 160 to 180 jobs locally.
I should like to comment briefly on the proposed amendments. Basically, the same applies as I said earlier about the protocol with Senegal. On the question of including the Member States' obligation under Regulation 500/2001, with ships declaring their catches in third countries, this is not possible. But I am more than willing to include this obligation in any new agreement, because this is something that needs to be negotiated.
Madam President, Commissioner, ladies and gentlemen, the Commissioner has already addressed the basic issue: the report adopts the results of the negotiations between the Commission and Angola, and even welcomes the way in which the negotiations were concluded and the protocol offers interesting fishing opportunities for the Member State fleets and is today the second largest, I believe, after the agreement signed with Mauritania.
The new protocol is the ninth since the Fisheries Agreement between the European Community and Angola entered into force in 1997; this new protocol applies to the period between August 2002 and August 2004, provides access for 33 tuna vessels and 22 shrimp-fishing vessels. The tuna fishing quotas are shared out between France, Spain and Portugal - it should be noted that the previous protocol provided access for 43 European Tuna vessels, slightly more than the current number.
With regard to demersal fishing, Spain has received the lion's share, with Portugal, Italy and Greece sharing the rest. The annual financial compensation has risen from EUR 14 million to EUR 15.5 million, which is to be applauded. This is a contribution by the European Union to the development of fishing in Angola. EUR 5.5 billion are going to specific measures for research, control and monitoring, as the Commissioner has already rightly pointed out.
Madam President, ladies and gentlemen, I would not want to end my brief intervention without mentioning the fact that Angola is a terrible and shocking paradox: Angola is a vast territory, with a population of around 13 million inhabitants, has truly amazing underground resources such as oil and diamonds - suffice it to say that its oil, the production of which will increase in the next two years, represents around 15% of US consumption - but most of this money does not go to those in Angola who are suffering an appalling tragedy of hunger and misery. One report by the International Monetary Fund even states that EUR four billion have been poured into the State's coffers but have moved along impenetrable and tortuous routes.
Does this mean that the European Union should not support Angola? No it does not! What it means is that Angola has entered a new phase in its history, which has been plagued by civil wars, death and destruction. Angola's fishing industry is extremely interesting. I remember, although it is always risky to depend on one's memory, that in 1973, when Portugal was still the colonial administrator, around 490 000 tonnes of fish were brought into Angolan ports. This is something I read in a book on the history and economy of Angola. In 1999, around 190 000 tonnes were brought in. This means, then, that Angolan fishing has suffered a major fall and is now recovering, partly because it is no longer a State-run industry and is essentially in private hands. It also means, however, if the scientific data are not misleading, that Angola has considerable opportunities for fishing and that Angolan waters contain a wealth of fish. The texts also state that fishing in Angola represents 3% of the gross national product and so any effort to support the Angolan fishing industry is to be welcomed. I therefore wish to congratulate the Commissioner and the Commission on the result they have achieved.
Madam President, Commissioner, ladies and gentlemen, I wish to start by congratulating our rapporteur, Carlos Lage, on this report which is extremely well structured and clear in terms of its proposals. As Mr Lage himself stated, this is a further renewal of the Fisheries Agreement with Angola that began in 1987 and is now being renewed once again. As has also been said, European Union vessels fish in those waters for tuna, shrimp, demersal species and, on an experimental basis, some pelagic species.
This new protocol clearly shows that there has been a slight increase in demersal fishing and a noticeable decline in tuna fishing, which is all the more worrying because we know that for some years, this area, with all the tuna migration, has been experiencing a major decrease in numbers, which is largely due to what we call IUU, or illegal, unregulated and unreported fishing. We are seeing a great deal of illegal tuna fishing, especially in tropical waters, such as the Gulf of Guinea, in which the tuna are killed before they even have time to reproduce. Perhaps this situation of illegal tuna fishing in all tropical waters will not be too different to this reduction in the tuna fishing quota in the Agreement with Angola.
It should also be emphasised that when calculating the EU's financial compensation, which is also increasing, we must also take account of the rates paid by shipowners. As the report also clearly states, EU compensation has risen from EUR 14 million to EUR 15.5 million and in fact it is important to note that 35% of these appropriations are specifically earmarked for the development of the fishing sector.
It should also be stated that this agreement with Angola represents gradual progress in the field of fisheries agreements with third countries. This considerable allocation of appropriations to the fishing sector is important and shows that it is possible to conclude commercial fishing agreements that contain a development component. I believe that we must not show any prejudice - in other words, fishing agreements must be made an integral part of the common fisheries policy: they can be of benefit to third countries, aiding their development and to the European Union, by improving the supply of its markets.
Lastly, I feel it would also be reasonable, linking this with the reform of the CFP, for vessels scrapped in the European Union to be able to join the joint enterprises that fish in these waters. I should also like to mention, on behalf of my group, the PPE-DE, that we will be supporting this report, which we believe to be well-grounded.
Madam President, the complete, total and disgraceful failure of the common fisheries policy and the consequent collapse of fish stocks means that the EU must now cast its net wider and wider to satisfy voracious Spanish demands. Not content with destroying the North Sea, Africa is now the prize.
There are now 16 third country agreements in place. Today we are discussing Angola and, according to the World Wildlife Fund, this deal will strip a vulnerable African coastal community of a precious asset. When each deal is debated, my colleague, Mr Nigel Farage, has urged you to open your eyes to the environmental destruction and, more seriously, to the deaths of many hundreds of black African fishermen which European Union boats are causing every year.
Exhaustive documentary evidence from Mauritania and Senegal confirms the scale of this tragedy. The contempt with which our pleadings have met leads me to think that most of the rest of you must inhabit a different planet. There is a better way. Ten years ago, Namibia threw out the Spanish boats and took control over her 200-mile territorial waters. 14 000 people now work in an industry worth USD 350 million a year. Namibia should be our model if we really want to help the third world. Let us stop exploiting these poor countries and encourage them to modernise their industries. Let us recognise that the only fishery management schemes that work around the world are the ones with national control.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
WRITTEN EXPLANATION OF VOTE (ARTICLE 120)
We have the whole of 'blue Europe' stretching out before us waiting to be reorganised. The reality of the situation is that fisheries resources are being depleted, whilst the discussion focuses on the reliability of instruments used to measure the extent of the rarity of fish shoals.
Our instruments for managing catches, the market, fleets and relations with third countries are criticised by professionals. The Commission wants to act as a substitute for the Council of Ministers in decision-making processes. It persists in its Malthusianism tactics by scrapping boats and even by refusing to fund modernisation. This is how, in addition to jeopardising the safety of fishermen, the problem of unfair competition arises. Whilst we undermine our own industry's fishing possibilities, other fishermen from third countries are coming in their place.
The margin for manoeuvre is, nevertheless, very small. Even aquaculture is not a genuine solution as, in order to 'manufacture' one kilo of farmed fish, you need to use between 4 and 7 kg of fish meal. This is the absolute limit of industrial fishing.
The potential solutions are acknowledged: regionalisation of management for greater flexibility, more accurate scientific evaluation of resources to avoid disputes, greater involvement of the profession ?
(Written statement abbreviated in accordance with Rule 120(7) of the Rules of Procedure)
The next item is the report (A5-0400/2002) by Mr Karas on behalf of the Committee on Economic and Monetary Affairs on the Commission communication on streamlining the annual economic and employment policy co-ordination cycles [2002/2215(INI)]
Madam President, Commissioner, ladies and gentlemen, what I have to say about today's report is this. One: the goal of the Lisbon strategy is to transform the European Union into the most competitive and dynamic knowledge-based economy in the world, an economy capable of bringing about permanent economic growth, more and better jobs and greater social cohesion. Two: in order to do this, we need an economic, employment, education, research policy and social policy strategy developed jointly by the Member States, the Council, the Commission and the European Parliament.
Three: Europe is moving from a market economy towards a social market economy and is in the process of taking the next step and making the eco-social market economy the order of the day for the twenty-first century. As someone so nicely put it, the twenty-first century will be the century of Europe but only, I would add, if we want it to be.
Four: assuming we really mean it, the Lisbon strategy and an eco-social market economy will allow us, at long last, to get past the received wisdom of capital versus labour, social policy versus economic policy, public versus private sector, Europe versus the Member States. Five: it would all be quite simple if we could agree on a few basic principles: that the economy creates labour, that everything labour creates is social and that social cohesion and environmental protection are mutually supportive for the purpose of sustainability. This all depends primarily on human rather than state resources, not on equality for all, but on competitive ideas that strengthen the continent of Europe as a whole.
Six: we should therefore emphasise that economic policy has not been communitised and lies primarily within the sphere of competence of the Member States and that, under Article 99, economic policy must be regarded, and coordinated by the Member States, as a matter of common interest. Seven: we therefore welcome, by way of conclusion, the overall approach of the Commission communication on streamlining the annual economic and employment policy coordination cycles. We need this coordination in order to achieve common objectives despite differing jurisdictions. But this coordination depends on the Member States' doing their bit, on their passing fast, clear information to the Commission, on defining individual responsibilities within the overall concept - because a chain is only as strong as its weakest link - and on the euro zone becoming more aware of its responsibility within Europe. We make a huge point of this in paragraph 18 of the report by calling for the role of the social partners in implementing the Lisbon and Gothenburg strategy, in other words the European social partnership, to be strengthened. We therefore call for a tripartite social summit to be set up, with the participation of the European Parliament. We have no time for legal wrangling between institutions; we need to foster this social dialogue jointly and involve organisations of social partners.
Which is precisely why we are demanding more rights in fora and in this process, by which we mean more involvement and more right of involvement on the part of the European Parliament. We stress in point 8 of the report that anyone who wants to see this democratic involvement must be concerned that the new timetable for the guidelines package gives the European Parliament even less time than before to agree on its position.
We welcome the fact that this process has been streamlined. We welcome the fact that the focus is on implementation. We welcome specific timing arrangements and we welcome the fact that a strategic, medium-term policy concept is being strengthened. If we ensure that life is breathed into this communication, then we shall be one step closer to the Lisbon strategy.
Madam President, economic prospects are not at their best at the moment and the European Union has realised that it needs to coordinate economic policy and employment policy more efficiently.
The Commission proposal on streamlining coordination cycles has attracted the interest of all the institutions and numerous discussions have been held at various levels, illustrating that this proposal is not merely a technical proposal, as it might appear at first sight; it is, of course, guided by important political objectives, such as efficiency and transparency in the application of the Lisbon agenda and the role of the European Employment Strategy which, after five years in practice, is now firmly established. May I make a point of thanking the rapporteur, Mr Karas, and the draftsman of the opinion of the Committee on Employment and Social Affairs, Mr Bullmann, on a job extremely well done. I shall confine my comments to a few basic issues.
First, the report supports the focus on the medium term. This means that we need to be much more sparing when changing and revising the guidelines. The Commission will approve a package of guidelines in keeping with the new programme for the first time in April 2003, covering the three years up to 2006. We need to avoid any major changes in the guidelines before this mid-term review in 2006. We have proven that it is far better to keep to the guidelines and ensure they are applied than to constantly add new elements.
Secondly, this medium-term focus will require greater discipline on the part of everyone involved: the Commission, the Council, the European Parliament and all other interested parties. Of course, the Commission will review the employment recommendations for each individual country every year in order to ensure that they still reflect political developments in each Member State. May I remind you that the Treaty requires us to produce this annual report, which will take the form of application monitoring. That brings me to the second aspect, which is consistency and complementarity. It is vital that the two procedures complement each other if we are to achieve the maximum possible coordination between economic policy and employment policy. We had a fair degree of overlap in the past; on occasions, however, we also had contradictory approaches to the two strategies.
Thirdly, there is a need to focus on application. Now that the employment strategy has been up and running for a number of years, we have identified the basic practical problems and the gap which often arises between submitting national action plans on employment and implementing them. I should like to stress in particular that this streamlining procedure should result in closer collaboration, not just between the various Councils - the Ecofin Council and the Council on Employment will need to find a clearer and more efficient way of working together - but also between the institutions of the European Union. I think that Parliament - and the entire procedure, of course - will benefit from this proposed streamlining of procedures, especially from more transparent information, with the main elements of the application of financial policies and employment policies being provided in a coordinated manner. May I remind you that, in the past, information on these two procedures often came in at different times, giving rise to a great deal of confusion.
Fourthly, streamlining means a better governance model for these procedures, which in turn means more efficient consultation with the European Parliament and greater involvement on the part of the social partners and civil society. The big issue as far as evaluating employment policies is concerned is that neither the social partners nor the national parliaments have been properly involved.
Finally, I must say that this proposal respects the need for autonomous procedures, as required under the Treaty. In short, the economic guidelines provide an overall framework for economic policy but the employment strategy has the necessary degree of autonomy. I am delighted that Parliament supports this approach.
So what next? This entire procedure coincides with the review of the employment strategy. We shall be presenting an initial communication in January 2003 and both these documents, the communication on the revision of the employment strategy and the draft joint report, which we submitted a month ago, will be the two basic political papers and will need to be debated so that we can get to the spring Council and then start applying the new procedure with the guidelines. We have a long history of collaboration with the European Parliament on the employment strategy. I think that we now have an opportunity for even more efficient and substantial collaboration.
Madam President, Commissioner, ladies and gentlemen. Parliament has worked on this Commission proposal in a very focused manner, in a very focused and very concerted manner. We were quick and we agreed across the committee and party political divide, under Mr Karas's guidance, on what I think is a good position. And because we have worked in such a quick and concerted manner, we can formulate clear demands on exactly what sort of coordination is required.
First, at no time, not for a minute, not for a second, does anyone have any authority whatsoever to subordinate the social goals of Lisbon, the employment policy ambitions of the Lisbon agenda, to a one-dimensional interpretation of the internal market. This must be crystal clear and must be expressed in the procedures we choose. On the contrary, only if you take specific measures to promote social integration, only if you develop the full potential of people in Europe and get them into work, will you have any chance of putting Lisbon's demanding agenda into practice.
I say that quite advisedly in the present debate on job market reforms and the reform of social security systems. Of course we need systems to be flexible and adaptable, but we also need them to be modern. And a modern system is a system that offers security, security for job seekers, job security, security in the event of illness, old age or disability. That is why economic reform is a means to an end when it comes to maintaining and renewing the European social model, not the other way round. If this is what we want, we have to put the objectives of competitiveness, social security and full employment on a par with each other. We have to find ways of linking these goals and making them mutually supportive. And if that is what we want, we must also make sure that the relevant Councils and Commission departments are involved on an equal footing and that no new hierarchies are created or old hierarchies reaffirmed. We shall be measuring you in your spring report, in your guideline package, on the basis of whether you meet these targets and do justice to what the streamlining concept promises.
Secondly, if we want to do justice to Lisbon and Gothenburg, we must stop beating about the environmental bush. We must use the full potential of environmental policy in order to make it work for qualifications and employment. Thirdly, as Mr Karas quite rightly points out in his report, economic policy is a matter of common interest which deserves to be coordinated. If we want to coordinate it, then we also need to pluck up the courage to talk about investments and about an offensive in this area in the face of around 8% unemployment and a growth rate of under 1%. Parliament will be involved in this discussion and we must secure our rightful place in it.
Madam President, we in the Group of the European People's Party (Christian Democrats) and European Democrats support the proposals of Mr Karas and the Commission. When it comes to economic and employment policy in the European Union, the hour of truth is drawing ever nearer. The demands and the objectives from Lisbon and Gothenburg must now become reality. Simplification is more important than streamlining. Increased participation, increased openness and increased transparency are important. For us Christian Democrats, it is also important to assert that we are in favour of a social, ecological and ethically based market economy in Europe. It must be people-friendly. It must be family-friendly. It must provide room for personal, responsible creativity and also for security and initiative.
Open coordination does not stand for standardisation but instead allows Member States, within the framework of close co-operation, still to find the solutions which are best for each individual country. It is important that the environmental objective from Gothenburg be combined with the economic growth requirement and social cohesion to achieve the three dimensions. We regret that the Commission has not included this in its communication.
As Christian Democrats let us also emphasise that trust as well as ethical and moral values are fundamental to social and economic development. If the economy lacks trust and an ethical and moral base, it cannot be developed. The European Parliament must achieve greater participation without necessarily demanding the right to make decisions. It is about giving the European Parliament not only the right to be present but also time.
To conclude, I would like to say that it is important that the candidate countries take part in this work soon and that the regional and local authorities also be given an active role to play.
Madam President, the Commission communication actually takes up a proposal which Parliament has debated time and again in this Chamber since the second stage of monetary union, namely the need to try and coordinate and interlink the various political areas much more closely. We have always taken the view that this will only work once all the political areas have been put on an equal footing and all the Councils are considered equal under a guiding General Council.
Unfortunately it took the Lisbon process, some six years later, to grab this opportunity and I am delighted that we have now moved from theory into practice. Commissioner, we have great expectations of the Commission; we expect an agreement to be reached. Europe is sorely in need of one. And that applies not just to economic and employment policy; it also applies to social and environmental policy.
Europe is sorely in need of one because we cannot afford the luxury of uncoordinated policies. The Delors Commission concluded at one point that uncoordinated policies were costing us growth, which automatically means they are costing us jobs in the European Union. We are counting on an end to this situation and from that point of view this new paper really is most welcome. But it is only most welcome if it can rely on a more secure data situation than is presently the case and we can explain to our citizens that the coordination process is not just yet another euro-word or instrument which will not stand up in practice.
What do I mean by that? We need to be able to show that certain economic or employment or environmental policy decisions in one Member State also harm or benefit the national economy or the job market or the environment in another Member State and can halt, freeze or foster growth, and we need statistics that can provide us with the relevant data. Unfortunately, to the disappointment of European economic researchers, this is still not the case.
What we need is a coordination profile and this profile may become clear in the question of how we bundle investments, investments in research and development for example, where Europe unfortunately still has a great deal of catching up to do. The main thing is that Parliament should be involved under an interinstitutional agreement, at the very latest by the time the Convention completes its reforms and the Treaty is amended.
Madam President, no coordination, no procedure can be effective if there is a lack of political will. This must be our starting point. Some good objectives were set out in Lisbon and Gothenburg, but there is a huge gap between what is said and what is done. The European Union is facing serious economic problems, its growth potential is slowing down, public and private investment is very weak and it is lacking skills. Neither the Stability and Growth Pact nor the monetary policy is dealing with these challenges. They are assigning everything to the Member States, and coordination cycles, which are designed to be the Member States' area of discipline, cannot work if the Union also fails to adopt and implement common policies. There is no genuine European economic policy due to differences between the Member States. Coordination cycles do not examine economic relationships between countries. And we do not yet have a global approach to the European economy and the eurozone, considered in the context of globalisation. We do not yet have a policy on demand, networks or human capacities. The Union is still an area of regulatory and fiscal competition, where the very notion of social market economy is not accepted and will not be incorporated, in my view, in the future constitution, especially since there is still genuine aversion towards economic affairs.
I shall now turn to institutional procedures. What the Commission is proposing to us is purely technocratic. I am in favour of merging different areas and setting up a cycle. I agree with the principle of streamlining. However, this will not remove the aforementioned political obstacles, hence my suggestions. First of all, the Treaties provide no solid basis for communitarisation of the economic policy. Our priority must therefore be to establish this basis in the Convention. Secondly, no reliable comparative statistical and analytical tool exists, particularly for social cohesion and sustainable development. As a priority, we must therefore provide the Union with investigative and analytical resources which are equal to its statements. Thirdly, the proposed procedures do not yet have any democratic value. We urgently need a broad public deliberation on the situations and options prior to the Commission's package, as well as a subsequent evaluation, by civil society and the elected representatives, and not only by the Commission. Fourthly, I do not believe that the European Parliament is today still capable of properly debating and of choosing a coherent economic policy. Too many positions held are marked by national interests alone and ideological mindsets. Having said that, Parliament is better placed than the Council and the Commission to deliberate and assess the economic policy. An annual interactive discussion is therefore necessary between national communities and the Community institutions at Parliament's initiative. Only then will the Commission draft its proposals, only then will the decision be referred back to the Council, but Parliament could then have a power of ratification.
To sum up, without shared political will and a common democratic procedure, the coordination of national policies will fail.
Madam President, the report we are now discussing is an important step on the way towards implementing the Lisbon objectives. Just like Mr Karas and Mr Bullman, I am quite disappointed that the Commission once again has managed to forget the decisions made at the Gothenburg Summit in which the environment was also to form an aspect of the Lisbon process.
Although I think that it is good that the rapporteur is encouraging the Commission and the Council to add sustainable development to the rationalisation of political coordination, it can be done considerably earlier than the Commission is doing. The fact is that, besides failing to reinforce the Lisbon objectives with an environmental objective, there are also still many issues which remain to be resolved. We have discussed fisheries policy practically all night, but this also concerns an overhaul of agricultural policy, an area where we have to tackle the subsidies which we know to be damaging. We must also make sure that the environmentally harmful subsidies are abolished. This is included in the concept of 'sustainable development', but the Commission does not really seem to have accepted this or thought it through yet.
The goal for the spring summit next year must be to create balance in the measures between all three parts of the Lisbon agenda, above all by developing the environmental dimension and continuing to strengthen and make concrete the concept of sustainable development within all three dimensions of the agenda. The Commission must do this in a much more focused way. Above all, it must be ensured that the environmental indicators are taken seriously, which will in fact not be discussed until a few days before the Council is to reach a decision on this. All the work on sustainable development in this agenda has completely the wrong focus and is going far too slowly on the part of the Commission.
Madam President, like many other speakers, I think that the Commission communication is very narrow. What is being discussed is coordination of the economic guidelines and employment guidelines. We are agreed, however, that the concept must be expanded. We need an environmental process and, especially, we also need a social process as an important part of the total process which was developed from the Lisbon Summit. These four parts, which are each of independent importance, must be coordinated. Otherwise, we will see an imbalance, changing the character of employment policy, for it will then no longer be determined by the link to the social perspective but will easily become a structural policy which means that employment policy will become a kind of reflection or mirror image - or an appendage.
It is incredibly important to talk about social integration, work for all, good quality work. Many of these things are usually carried forward by the Commission. I sometimes wonder whether the Commission is speaking with a forked tongue, for it often emphasises the importance of good social goals of this kind, but at the same time these views are missing from this particular communication. I think this is so serious that I would like to formulate a kind of warning. If it should be the case that this is not just a coincidence but a trend, the balance and the harmony which seemed to follow from the Lisbon decisions will be replaced by conflict on the labour market and what we used to call class struggle. We are already seeing such trends today on Europe's labour market and these will become even clearer in the future. If we have this type of conflict to fight against, I believe that this is almost the worst thing that can happen for economic development in Europe.
Furthermore, I would like to add something which has to do with synchronisation and coordination. A kind of horizontal coordination of the economy and employment at European level is now being discussed. I think that, here too, we must talk about social and environmental issues. At the same time, there is vertical coordination between levels. The biggest problem of all which we face, and which even the Commissioner, for example, knows that I always return to, is that it makes no difference how much we coordinate at European level if we do not achieve better co-ordination between European level and national level and as long as the national labour markets are not sufficiently open. I would like to emphasise this particularly, as it is sometimes said rather vaguely that the national parliaments have to be given a greater place. However we must be clearer and talk about how this is to be achieved. My answer is always that responsibility must be given to the national parliaments.
Madam President, I would like to thank our rapporteur Mr Karas. He has had a very challenging task to streamline the measures of coordination. I fully welcome the efforts of the Commission in this respect and I want to thank our Commissioner, Mrs Diamantopoulou, for your courage in proposing these items.
I do not want to be the black sheep of the House today, but I think that we should also be critical when it comes to expanding methods of open coordination to different areas. In the report, Parliament says that we have two items which are important. If you look at paragraph (e) in the Karas report - I will read an extract from the paragraph: 'Whereas a better streamlined review of implementation in the form of a new implementation package requires information on the implementation of policies agreed on Europe leading to an evaluation of implementation in the relevant policy areas'. This is a text from the report and it shows that, for Parliament, implementation of present coordination mechanisms is really important. We have not seen enough concrete results from the coordination mechanisms and we need concrete results.
The other worry of Parliament concerns the role of Parliament and you can see from all of the reports that our role as a parliament, as a representative of the citizens, is very worrying for us. In the working group of economic governors in the Convention of which I was a member, we had a majority of members who thought that the European Parliament and the European Commission should have a role to play and that the methods of open coordination and processes should be included in the Constitutional Treaty. Unfortunately, I was in the minority in this working group, because I think that the main aim of the open method of coordination is to be flexible, and that it should not be in the Treaty. We should use the current mechanisms.
Madam President, I would like to express my full support for the report on which we are about to vote, particularly for its comprehensive approach to the sustainable development strategy, as defined at Lisbon and, then, more specifically, at Gothenburg: it is not a formula for lumping economic, employment and environmental objectives together under one umbrella but an integrated approach which orients sectoral and horizontal policies towards a new concept of development. In practice, this will allow us to discharge our responsibility towards future generations and the countries whose development is lagging behind.
I would like to focus briefly on the instruments necessary for the practical implementation of this strategy. If we genuinely adopt the approach that quality of social conditions and of the environment are central rather than secondary to growth and that is an essential factor in competitiveness, the most appropriate implementation instrument would appear to be the method of open coordination, although it does need to be strengthened and streamlined, as the report states, particularly as regards the involvement of the European Parliament, which, moreover, needs to be better, much better equipped in this regard.
The success of such a policy depends on the genuine participation of all the institutional levels and all the social players. Without this widespread committed involvement, development will not be sustainable.
Lastly, I would like to take this opportunity to sound the alarm, and in this I am supported, inter alia, by the Civil Society Contact Group. The preliminary draft Constitutional Treaty presented by the Chairman of the Convention does not contain any reference to the concept of sustainable development. If we do not reinvigorate what has already been affirmed by the Treaty and at Gothenburg, it will be a genuine cultural regression, a step backwards which, not least, will reduce Europe's influence as a global player.
Madam President, the Lisbon strategy is due for re-evaluation at the special summit next spring. This is not just about evaluating whether the objectives have been implemented; measures will also need to be corrected and new elements introduced. For example, the Council has decided to add a third dimension to the economic and employment policy dimensions: the ecological dimension, as a number of my honourable friends have already mentioned. I totally fail to understand why the Commission refuses to include ecological objectives. We have discussed the possibility of a new edition of the Stability Pact in the Committee on Economic and Monetary Affairs and in the Committee on Employment and Social Affairs. My group, the PPE-DE, is against watering it down because that would undermine the stability of the euro and make people anxious. I think that greater involvement of the social partners in a tripartite social summit and a strengthened macroeconomic dialogue are noteworthy ideas.
I think there are three important points in Othmar Karas's excellent report. First, we need better coordination of economic policy, employment policy and social integration. The annual guidelines are the main tool for coordinating employment policy. It is a shame that numerous Member States agree on the objectives but then fail to put them into practice.
Secondly, Parliament needs to be comprehensively involved in preparations for the spring summit. That means having enough time in the run up to the summit to examine the Commission's proposal. We really must be allowed enough time. We expect the Convention to further strengthen our position as representatives of the people and the EU Treaty is to be amended to give us more codecision rights at all stages of the coordination process.
Thirdly, on the future EU Member States: we need to integrate candidate countries at the very earliest opportunity if we want to achieve our ambitious aim of transforming the European Union into the most competitive, dynamic, knowledge-based economy in the world within eight years. We call on the Commission to ensure the relevant departments in these countries are involved in a technically - and more important - logistically efficient manner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the report (A5-0401/2002) by Mrs Thorning-Schmidt on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on the minimum health and safety requirements regarding the exposure of workers to the risks arising from physical agents (Noise) (Seventeenth individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) [PE-CONS 3666/2002 - C5-0501/2002 - 1992/0449A(COD)].
Madam President, we welcome the important step being taken today in the field of health and safety at work. The proposal on risks to workers from physical agents was submitted eight years ago and the first part, on noise, was approved this year. So we realise just how difficult, both technically and politically, this type of legislation is. On behalf of the Commission, I should therefore like to congratulate the European Parliament, especially the members of the conciliation committee, on implementing what is, technically and politically, a particularly tricky issue.
Today's final draft of the directive contains three important achievements. First, it provides greater protection for workers in all sectors of the economy, including sea and air transport, which were not covered under current legislation. Secondly, it recognises that the music and entertainment industry is a special case and grants it a five-year transitional period in which to draw up the codes of conduct needed so that workers and employers can honour their legal obligations and, thirdly, it reduces the limit of exposure from 90 db, which was the limit set in the 1986 directive, to 87 db. Clear progress indeed.
Approval of this directive completes the second stage of the Commission proposal on risks from physical agents. More work is needed on the remaining two sections of the Commission proposal, namely electromagnetic fields and optical radiation.
Ladies and gentlemen, I should like to call on the co-legislators to keep up their efforts to complete this legal framework on physical agents, which will give us an integrated framework for protecting workers and which, it must be said, has been lying on the negotiating table for far too long.
Madam President, I would thank the Commissioner for having eventually dealt with the other physical agents, for in that way I do not have to say that there are still elements we have missing. I am delighted, moreover, that the Commission has consistently placed the issue high on its agenda. We all know that noise is a very serious problem for the working environment. It is an area which has been fully explained in terms of science. We know that, in actual fact, very little noise is needed to cause lasting damage to hearing. We also know that damage to hearing can lead to a reduction in people's capacity to work or to their possibly not being able to obtain jobs in the labour market ever again. It is, then, a very serious state of affairs we are talking about.
I am therefore extremely pleased at our being able, tomorrow, to adopt a directive that gives workers better protection than that which they have at present. It is, then, a better directive with which we are concerned here, first of all because we are now at long last obtaining a proper upper limit on the noise to which workers may be exposed. I should like to have seen a lower limit, which is something I also proposed. I should also like to have seen no account taken of protection from personal protection measures, but what we have here is nonetheless an improvement. The other very positive factor is that the directive systematically attaches importance to the prevention made so much of in the framework directive. Prevention is in terms of action values but, in connection with the directive, we have also attached importance to ensuring the presence of properly functioning hearing protectors.
There are, however, a number of other provisions that are to be avoided. We must implement alternative working methods that minimise exposure to noise. We must examine the work tools used in enterprises. Overall, employers' responsibility for making the directive work is emphasised in the directive itself. The directive provides protection and, in addition, it naturally makes clear the responsibility of employers in individual work situations.
Finally, a couple of words about the music and entertainment sectors. This is a much discussed subject. We have heard about the British pop industry and about bagpipe players, all of which livened up the debate. It is not that I wish to provoke anyone with whom we have been debating this matter, but I should very much like to repeat that noise is, and remains, purely and simply noise. Irrespective of whether it sounds pleasant or unpleasant, noise can cause very serious damage to hearing. We have only to look to our own experience. We are of course aware of who is most often affected by the illness known as tinnitus. It is, in point of fact, people who have lived with pleasant noise or who have been affected by very pleasant noise, namely music. We know, therefore, that noise is noise. I am pleased that the directive recognises this so clearly. The directive also acknowledges that the music sector may possibly have difficulty implementing the directive's provisions within the deadline that has been fixed. It has therefore extended the deadline for implementing the directive.
I am also very pleased that we have attached importance to prevention and to getting things to work in practice. We have established a transitional period, but this is also to be used for preparing standards governing the behaviour of the whole of the music and entertainment sectors. I am very satisfied with these standards because they are forward-looking and because they will, in a practical way, help the sector to observe the rules. It is also worth pointing out that those standards of behaviour, or ideas for standards of behaviour, arose in the course of the actual work done by the trialogue, and this is therefore a good example of the way in which cooperation through the trialogue can lead to constructive and positive results. It is not just a question of being combative. Good ideas emerge too, which can lead to constructive compromises, and that is something many of us are pleased about. In that connection, gratitude must also of course be expressed to the Commission for the role it has played and to the Council for its constructive cooperation.
Finally, I just want to say how pleased I am that we have achieved such a broad compromise and such considerable support here in the Chamber. I now hope that the Group of the European Liberal, Democrat and Reform Party will support this compromise and so confirm what its MEPs normally say in the committee, namely that, when there is scientific data and clear evidence that an issue constitutes a problem for workers, we must also legislate to solve that problem. That is a view I hope the ELDR Group will comply with tomorrow. I look forward to our obtaining a really large majority for a good directive.
Madam President, ladies and gentlemen, Commissioner, to follow on from the rapporteur's closing words, both I and the PPE-DE Group are happy with the report and with the compromise which has been reached. I think that this report lays another important stone in the edifice of health protection for European workers, even if, unfortunately, it will still be far too long before we have common European protection standards. In this particular instance, the first proposal dates back to 1993. The noise directive was certainly no easy task, with the Council and Parliament taking up somewhat different positions. But the whole purpose of the conciliation procedure is to bring about agreement even so. Such agreement is, by its very nature, always a compromise but, as I said, we all have reason to be satisfied with this particular compromise.
Objectively speaking, noise protection has been increased; the previous speaker explained the technical data and details. But what is important is that it is clear-cut; there are no grey areas or confusing discretionary powers when it comes to implementation. The employer's obligation to provide hearing protectors, check they are effective and make sure people wear them is new. This sets out employers' general duty of care without any room for misunderstanding. My group was also concerned that an allowance should be made for the music and entertainment industry when it comes to applying the directive. This is a welcome move for reasons of legal truth and legal clarity because it makes no sense to have to keep turning a blind eye to the fact that the directive applies to orchestra members in theory but is never applied in practice for reasons of comfort or on aesthetic grounds. It is therefore simply more honest to allow a transitional period here and let the individual Member States and social partners decide what they want to do themselves.
I should just like to emphasise that, however pleasing it is on paper, this directive needs to be applied in practice. I am becoming more and more convinced that employee protection directives look very pretty on paper but that nobody actually wants to implement them. That may have something to do with economic developments, but it is precisely during hard times that we need to make sure that directives are implemented. I say that with one eye very firmly on the candidate countries because we must set a very clear example here too.
Madam President, I would like to congratulate the rapporteur on her work and I very much welcome the outcome of conciliation on the subject, but I think we have several causes for complaint as well. Four subjects were covered by the original physical agents directive, noise was one, but the original 1986 directive on noise was due for revision in 1991. Here we are almost at the end of 2002 before we finally have a revised text.
Vibration was another subject but it took Council eight years to reach a common position on vibration, and, as we have heard from the Commissioner, we still have the aspects concerning fields and waves and optical radiation to be dealt with. Progress is painfully slow. Yet, all around us in this high-tech era we are increasingly being bombarded by fields and waves from wireless local access networks, from blue tooth devices, from class I lasers and the like. I hope we will see a renewed sense of urgency on the part of Council.
The directive is to be welcomed. It will bring about direct improvements. Workers will be exposed less to noise at work. Then their representatives will play a part in risk assessment in the choice of hearing protectors. Our preventative audio-metric testing will be made available under certain circumstances. All of these things and many others are to be welcomed.
For the music and entertainment sector, I think we have established a very good approach. Member States will, as we have heard, draw up a code of conduct in consultation with the social partners and will give practical guidelines on how employers and employees can meet their obligations in that sector. The approach has been very much welcomed by the Musicians Union of Great Britain who acted to coordinate the work of musicians' unions across the European Union.
In the interests of time, I will make just one other point. Many voices were raised in conciliation about the importance of business impact assessment on proposals of this sort - rigorous impact assessment. I will pose the question here that I posed in Committee: what value should we place upon whether a person in their 40s or 50s can actually hear and communicate with their infant grandchildren? Because that is the part of the hearing spectrum industrial hearing loss often destroys. So, let us have a cost-benefit assessment by all means, but let us take all of the costs and all of the benefits into account, not just narrow financial ones.
Madam President, we have moved a long way from when the rapporteur brought a report first to the Employment and Social Affairs Committee. I think we still have problems for the entertainment and leisure industry but the rest of industry and the workers will find this directive very easy to live with.
If the original proposals had gone through, industry across the EU would have been decimated and workers thrown out of work - particularly in the construction industry, cement industry, mining and quite a lot of engineering industry - so thank goodness we have returned to some sort of sensible solution and moved back to the Council position where hearing protection can be taken into account when measuring decibel levels. I am glad we have moved back to the weekly measurement granted by Member States if they so deem necessary.
But the amendment granting the leisure and entertainment business a five-year delay for implementation while the Commission looked at the best way to regulate this industry, taking into account the special problems faced by the pub and club industry in particular, was unfortunately lost that in conciliation, although, with a code of conduct, it is better than was first proposed. I grant you that. But at the present moment the current noise directive is not being implemented in the pub and club industries, neither in the UK nor in Denmark or in many other Member States. The reason it is not being implemented is because it is not workable.
My problem is that if we add another layer of bureaucracy for the pub and club industry like this, we will cause tremendous problems. That is why I personally refuse to sign off the conciliation because I believe we could have got more from the Council.
I was on my own apart from one notable exception so I appreciate the vote tomorrow will not make any difference at all to the final outcome. We have, through a lot of hard work, got a better deal for industry and workers alike. We could have got a better deal for the entertainment and leisure sector and I am sorry we did not take that opportunity.
Madam President, may I just say what a pleasure it is to be invited to take the floor at five minutes to midnight. I often think - because it is usually the case with employment legislation - that it is all a plot by the Secretariat to remind us of the folly of the working time directive, not that we need to be reminded of that particular folly on that particular directive.
Regarding this one, this conciliated text is in my view a bad compromise on a bad directive. It would have been much better for both parties to have kept their original positions and for the legislation to have fallen. Certainly I voted against it; I was the notable exception referred to by my colleague Liz Lynne. I also voted against it in the conciliation committee for this reason, even though we did manage to dilute many of the dafter amendments during that committee process.
As far as the UK is concerned, existing noise regulations have been well thought through and these tighter regulations at EU level are neither necessary nor appropriate. Mr Hughes mentioned the importance of business impact assessments and that they should be carried out thoroughly. I agree with that. It is significant that there has been no proper regulatory impact assessment at EU level to determine the costs and benefits of the proposed directive. Certainly there was one done by the UK which established that the costs far outweighed the benefits and perhaps that is why the EU decided not to do one. This legislation does not reflect the real world.
Coming two weeks after Parliament approved the atypical workers directive, where extra costs and red tape could mean the loss of 160 000 temporary worker jobs in the UK alone, this latest directive shows that the EU continues to operate in a time warp when it comes to employment and social legislation.
Finally, I would like to say that during the progress of the legislation through the European Parliament there have been three different ministers back in the UK, which may explain why the UK Government has made such a limp response to it. The UK Conservative response will not be limp. We will stand up for common sense and vote against it.
Madam President, ladies and gentlemen, I was slightly surprised by the last two speeches because I assumed that we had reached a reasonable compromise between the first reading and now in the conciliation procedure and that we had improved the Commission proposal on a number of counts. I think the conciliation procedure was swift and determined to reach a result, the Council was constructive, and I rather had the impression that the PPE-DE and the Liberals had moved some way towards us. I thought that sense had triumphed!
Nonetheless, and here I agree with the previous speakers, one aspect must give us cause for concern and that is implementation in the Member States, but not - as Mr Bushill-Matthews said - for technical reasons. I think there is another reason why implementation should give us cause for concern. I heard today about a professional musician working with a famous German orchestra who turned down an interview with us out of fear of reprisals. He was to have described his problems as a professional musician but was too frightened to do so, and I am sure he is not the only case.
Employee protection, as Mrs Stauner said, is a basic necessity in modern working life, not a superfluous luxury. The directive has added some important aspects in order to give employees in all sectors, from music to industry, the security of knowing they have a right to instruction and information on the risks to which they are exposed and that employers must point these risks out to them. There are several options open to the Member States here, not just passive hearing protection. They can also introduce new working methods and develop new jobs in which noise levels are kept to a minimum.
Mr President, as the final member speaking on this issue, I would like to repeat and underline that the directive will, over time, render occupational noise-induced hearing loss and associated conditions diseases of the past. That is an achievement by the rapporteur, compounded by the fact that there were a number of national positions which were very difficult at the outset of this report, as has been said by other members. A huge amount of work went into that position. From the United Kingdom position, we were left with the situation where a number of issues had to be ironed out. We now have a situation where our Government - and I am surprised at Mr Bushill-Matthews' statement on this: we may have had three different ministers involved, but the fact is that the United Kingdom Government - and this is one of the governments most interested in this particular health and safety measure, believes that this strikes a good balance between improved worker protection and the need to avoid excessive and unnecessary regulation. I think it is important not to caricature health and safety measures when a huge amount of work has gone into ironing out those national positions. We heard a lot from Mrs Lynne about the impact on musicians in the entertainment sector. We have all in the United Kingdom heard much said on this. The fact is that those sectors have been satisfied by what could have been a far more difficult directive. The rapporteur is to be congratulated on the progress made. That is why I will be voting in favour.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the report (A5-0387/2002) by Mrs Evans on behalf of the Committee on the Environment, Public Health and Consumer Policy on Directive 86/609 on the protection of animals used for experimental and other scientific purposes [2001/2259(INI)].
Mr President, it is estimated that around 12 million vertebrate animals are used annually in the European Union for the development and the testing of drugs, vaccines, chemicals and other products. A further nine million are bred and destroyed as surplus to requirements.
Since Directive 86/609, which controls the use of animals in experiments, was first implemented more than 16 years ago, a great deal has changed. The original purpose of the Directive was to avoid distortions in trade. The European Union did not then have a duty, as it does now, to consider the welfare of animals in agriculture, research, transport or single market policies.
Today, animal welfare is the subject of extensive public debate and interest and concern about the use of animals has escalated. Also, enormous progress has been made in scientific knowledge and practice. For these reasons, as well as deficiencies in the actual operation of the Directive, with many cases of infringement action taken by the Commission over the years, it is clear that this Directive is in urgent need of revision.
The Commission has already made a commitment to review the Directive next year. I hope that the points on which we have focussed in this report will guide their work because there are many lessons to be learnt. The first is the need for a central European Union inspectorate to coordinate the work of inspectors in the Member States but with the power to visit facilities and revoke licences if necessary. In 1986, Parliament called for a standing committee to monitor the implementation of the Directive but it was not done. I believe this has proved to be a mistake.
There is great variation between the Member States in the way that information is collated and in the way that replacement, reduction and refinement are applied. For example, the Commission has already published two sets of statistics on the number and use of animals in experiments. The data is required every three years. It does not have to contain very much detail and there has been no standard format for presenting it. Some Member States publish very detailed statistics annually while others publish the bare minimum as infrequently as possible. This has made evaluating the implementation of the Directive difficult. We need data to be published annually and in a standard format.
The use of alternative testing methods is, of course, central. Animal experiments should be seen as exceptions to the rule rather than normal scientific procedures. Work on alternatives is progressing fast. This is where Member States should be concentrating and giving priority.
Related to this is Article 7(2) of this Directive, which states that animals should be used for experiments only where there is no scientifically viable alternative. Given that the Commission does not currently require detailed information on statistics, it is impossible to monitor whether this article is actually being implemented. That is why the report recommends a central EU database including information on all animal experiments approved, currently performed and finalised. This would allow for EU-wide checks to ensure that article was being implemented and that experiments were not being duplicated.
While the number of animals used for experiments had appeared to be reducing, the use of transgenic animals is rising. This is something that could not have been foreseen in 1986 when the Directive was adopted. There is inadequate provision for it in the Directive as a result. Transgenic animals must be included.
Finally, many complaints from NGOs and other bodies and organisations relate to breaches of Article 5 on the general care and accommodation of animals. This can largely be overcome by an EU-wide standard training course including animal welfare and the ethics of experiments.
There are four amendments to the report. I would like to thank my colleagues in the Committee on the Environment. I would also like to thank Mr Nisticò in particular for discussing his amendments with me. I regret that I cannot support amendments 1 and 2 as they weaken the report considerably on a point which is of great concern, that is, the use of primates, especially wild caught primates. I can support Amendment No 3.
I believe there is general agreement in Parliament and in the Commission that Directive 86/609 is neither suitable nor effective today and that we need new legislation. I hope that the Commission will take up Parliament's recommendations.
I welcome the own-initiative report by the European Parliament on the Directive on the protection of laboratory animals. I would like to thank Parliament and Mrs Evans for the initiative and the work accomplished. The report comes at the right moment to maintain the momentum for the in-depth revision of the Directive.
In March 2003, we will convene a meeting of a technical expert working group. Experts from all stakeholders should elaborate on specific issues including those raised in the report. However, I would just like to say that development and testing of weapons on animals and the respective ban proposed in the report are not covered by Community competence.
The report further highlights several cases of incorrect transposition of the Directive into Member States' national legislation and cases of incorrect practical application. We have been actively pursuing these cases and therefore four out of the nine cases presented in the report have already been successfully closed.
In conclusion, I consider the report to be most welcome. It provides the key elements for the in-depth revision of the Directive. I would like to take this opportunity to thank you for your support for the two-step approach we have taken for amending the Directive. The first step is currently under way and concerns the inclusion of the procedure for technical adaptation into the Directive. Parliament adopted the proposal in July 2002 without amendments. However, a modification in the wording has recently become necessary and Council is likely to adopt a common position. Therefore, for the second reading, I would like to ask you again for a rapid adoption.
The second step for amending the Directive will, of course, be the in-depth revision. I would again like to emphasise that I consider the Parliament's report as an important input and I hope that I can count on Parliament's continued support in our efforts to further improve the welfare of animals used in experiments in the European Union.
Madam President, the European Parliament has, on a number of occasions, expressed strong feeling about this matter and declared itself to be opposed to the use of laboratory animals when experiments are repeats of experiments which have already been carried out in other technologically advanced countries, when alternative, internationally approved methods exist and when the products in question are not strictly necessary, as in the case of cosmetics.
Directive 86/609 establishes boundaries and standards which the individual countries of the European Union have to respect in order to ensure maximum protection for animals: I hope that these are applied throughout the European Union. We must remember, however, that the people who devote their lives to scientific research are skilled professionals, as are the Commission's scientific consultants, who are therefore fully aware of this responsibility and perform experiments with the noble aim of eliminating diseases which are still incurable and fatal.
Moreover, we need to acknowledge that, for certain specific purposes, it is still necessary to use subhuman primates today. It is necessary for the purposes of assessing the effectiveness and safety of Aids vaccines - every year, another two million people die - for the production of monoclonal antibody vaccines to fight diseases such as cancer, polio, tuberculosis or malaria, and where there are no alternative methods in existence. To prohibit these types of experiments on primates would be to jeopardise the lives of a great many children and adults, Commissioner, depriving them of drugs and vaccines which are essential for the preservation of their lives.
I have tabled three amendments. I am going to withdraw the second, but Amendments Nos 1 and 3 stand as before. Amendment No 1 is particularly important to me, and I therefore hope that reason will prevail over emotion tomorrow, for No 1 is of fundamental importance for the protection of human health itself. If Amendment No 1 is not adopted, I shall regrettably be forced - as I have already told the rapporteur - to abstain in the final vote.
Madam President, I should first like to thank Mrs Evans for an outstanding report and to thank Mrs Wallström for the positive reception she has given to Parliament's report. I think we were right to highlight the Member States's poor implementation of the 1986 directive. I also think that the report shows very clearly the need for tightening up the current rules. I can fully support the Commission's being obliged, by no later than next year, to table a proposal regarding the way in which animal experiments are to be regulated in future. Among the areas I would earmark for tightening up is the area of application. I think it important that animal experiments should also cover the use of animals for educational purposes, and we must look at the conditions under which transgenic and genetically modified animals are used in experiments. We must establish some clear ethical rules.
I also believe it is very important for us to obtain a central database for approved animal experiments, both current and completed and both successful and manifestly unsuccessful. I think it important that we obtain a combined database of this kind so that we avoid repeating experiments that have already been carried out. Finally, I want to support Mrs Evans's idea of obtaining better supervision of the circumstances in which animals are kept, possibly through a common EU inspectorate that can help ensure that the rules are observed. May I say that I am able to support Amendment No 3 and that there will be a free vote on Amendment No 4 in the Group of the Party of European Socialists. On the other hand, we are unable to support Amendments Nos 1 and 2. I am looking forward to a proposal from the Commission that will live up to the expectations to which - inspired by Mrs Evans - Parliament's report has given expression.
Madam President, I will start by saying that I do not belong to the cross-party group of animal rights extremists either by nature or by inclination, I have never been a vegetarian and I am not one of those people who likes to sleep with their dog on their bed. I firmly believe that we are not bound to love animals but that we do have a duty to respect them. This, too, is a way of measuring the degree of civilisation of a people. The almost complete lack of attention on the part of many of the Member States to the need for proper implementation of Directive 86/609 on animals used for experimental purposes, the appalling shortcomings of the directive itself and the delay in realising the need for it to be updated are confirmation of at least two things: firstly, that animal welfare is a taboo subject in this wealthy, opulent Europe, and secondly, that international economic lobbies are still succeeding in preventing free, political debate on certain subjects.
Admitting, as I do, that scientific progress includes animal experimentation does not mean allowing the Member States to flout and repeatedly violate standards and to subject laboratory animals to unnecessary suffering. Therefore, the European Commission must speed up its reform process in this area and step up its control and monitoring of non-compliant States, and Parliament, without allowing there to be tension between its head and its heart, must summon up the courage, with the resolution before us today, to take up arms and wage ideological war against the egoism and evil ways of mankind and, without jeopardising scientific research, confirm our unquestionable duty to respect defenceless animals.
Madam President, Commissioner, it is late, and I shall be brief. I am delighted with this report. My thanks to the Commissioner for what she has just said. I am delighted that my proposed amendments were accepted by everyone in the Committee on the Environment. My thanks also to my friend Mr Nisticò, even if there is one question we disagree on. I think it is morally reprehensible to take primates from the wild. If we feel we cannot do without them, then we must breed them.
I come from a country where we would no longer dare keep such animals in a zoo, not even the Schönbrunner Zoo, the oldest and most beautiful zoo in the world. The last time a pharmaceutical company dared to bring two chimpanzees to Austria from Africa, they were rescued. They now live, much beloved by the public, as Liesl and Hiasl in an animal rescue centre in Vienna. As one famous English legal practitioner once said, you do not ask yourself, can animals think, can animals talk? No, you ask yourself, can they suffer? And that they certainly can.
Mr President, it is always a pleasure to hear a committed rapporteur and a committed Commissioner speaking on their common concern in this matter. That, of course, has made the whole debate briefer because it is not interrogatory.
I want to say two things. Firstly, it is extraordinary that a Directive promulgated in 1986 has still not been properly implemented in some Member States. If Ms Evan's report does nothing else, it has brought to our attention the need to speed up the process, because that is at the heart of the reform of our procedures generally: implementation, how it is done, rather than innovation, is now always the motto.
I agree with Mr Lund about Mr Nisticò's amendments. I have to say with great respect that I do not think I can support Amendments Nos 1 or 2 which he has withdrawn. The reason, very simply, is that it seems to me to devalue animals caught in the wild, as though they are a cheap supply that can be brought in whilst all our concern goes towards zoo-bred animals and the contents of laboratories. I also feel that we need to look very carefully in this Directive at exactly how the process of experimentation will go in the future. We have this triptych here neatly from Ms Evans: replacement, reduction and scaling down. I would add reflection - we ought to reflect before every experiment is carried out. Why are we doing this? Is it being duplicated? What will the results be? It will be a good day for Parliament if we can do this as well as for the animals under consideration.
Madam President, a great deal has been said this evening on this subject. Each speaker has explained his position calmly and resolutely, and, indeed, I do not even want to use all the time available to me for fear of repeating what has already been said.
Directive 86/609 laid down provisions which reflected the - as yet quite limited - understanding of that time. Over 15 years have passed since that directive, during which time I would say it has had hardly any effect at all, for every day we receive news not of progressive alignment with the directive but of ill-treatment of animals and unlawful behaviour. The States have to a large degree failed to comply with the directive; the whole of society - human society as well as, of course, the animal kingdom - has not felt protected. The report contains a number of very specific provisions on the behaviour of what are, indeed, major countries - Austria, Belgium, France, Ireland, Luxembourg, the Netherlands, Portugal, Spain and the United Kingdom - which have behaved in different ways but, in any case, in such a manner as to justify the assertion that almost all the States have failed to comply with the directive for a long time. This failure to comply has taken different forms but it is still failure to comply. Few countries in the European Union have escaped criticism, and that may well be because they were not yet part of the European Union at the time in question and have therefore not been assessed.
I believe that there must be an undertaking in this regard. The report's proposals are certainly sound, the recommendations made by the Commissioner - although I feel she is a little overoptimistic - are certainly sound, but the important thing is for the legislation to be implemented, and so we need inspectors, we need monitoring, we need all possible endeavours to ensure that the directive is respected, even before we start to revise it.
The debate is closed.
The vote will take place later today at 11 a.m.